             Case 19-10289-LSS      Doc 3640-1   Filed 06/11/21   Page 1 of 245




                                       EXHIBIT A




US-DOCS\124438087RLF1 25475962v.1
           Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 2 of 245



                                                                        Page 1

1
2       IN THE UNITED STATES BANKRUPTCY COURT
3       FOR THE DISTRICT OF DELAWARE
4       ----------------------------*
5       In re:                                     Chapter 11
6       IMERYS TALC AMERICA, INC.,                 Case No. 19-10289(LSS)
7       et al.,                                    Jointly Administered
8                                Debtors.
9       ----------------------------*
10                     STENOGRAPHIC REMOTE VIRTUAL
11                       DEPOSITION OF JASON ITKIN
12                             Friday, June 4, 2021
13                                    1:04 p.m.
14
15
16
17
18
19      Reported before and by:
20      Josephine H. Fassett, RPR, CCR
21      Job No. 4612362
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 3 of 245



                                                                        Page 2

1
2                              Friday, June 4, 2021
3                                     1:04 p.m.
4
5              T R A N S C R I P T of the stenographic remote
6       virtual deposition of JASON ITKIN, held on Friday,
7       June 4, 2021, commencing at approximately 1:04 p.m.,
8       before Josephine H. Fassett, a Registered
9       Professional Reporter, Certified Court Reporter, and
10      Notary Public of the State of New York and New
11      Jersey.
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 4 of 245



                                                                        Page 3

1
2       REMOTE APPEARANCES:
3       COUNSEL FOR THE DEBTORS:
4               LATHAM & WATKINS LLP
5               355 South Grand Avenue
6               Los Angeles, California 90071-1560
7               213.485.1234
8       BY:     AMY C. QUARTAROLO, ESQ.
9               amy.quartarolo@lw.com
10              ALICE REICHMAN HOESTEREY, ESQ.
11              alice.hoesterey@lw.com
12              JOSEPH TERESI, ESQ.
13              joe.teresi@lw.com
14              KIMBERLY A. POSIN, ESQ.
15              kim.posin@lw.com
16              MATTHEW S. SALERNO, ESQ.
17              matthew.salerno@lw.com
18              HELENA G. TSEREGOUNIS, ESQ.
19              helena.tseregounis@lw.com
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 5 of 245



                                                                        Page 4

1
2       REMOTE APPEARANCES (CONT'D.):
3       CO-COUNSEL FOR THE DEBTORS:
4               RICHARDS LAYTON & FINGER P.A.
5               920 North King Street
6               Wilmington, Delaware 19801
7               302.651.7700
8       BY:     MARCOS A. RAMOS, ESQ.
9               ramos@rlf.com
10      SPECIAL INSURANCE COVERAGE AND INDEMNIFICATION
11      COUNSEL TO THE DEBTORS:
12              NEAL GERBER & EISENBERG LLP
13              2 North LaSalle Street
14              Suite 1700
15              Chicago, Illinois 60602
16              312.269.8000
17      BY:     JASON A. FRYE, ESQ.
18              jfrye@nge.com
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 6 of 245



                                                                        Page 5

1
2       REMOTE APPEARANCES (CONT'D.):
3       COUNSEL FOR CYPRUS MINES CORP. OFFICIAL COMMITTEE OF
4       TORT CLAIMANTS:
5              CAPLIN & DRYSDALE
6              One Thomas Circle, N.W.
7              Suite 1100
8              Washington, D.C. 20005-5802
9              202.862.5000
10      BY:    MONTY CRAWFORD, ESQ.
11             mcrawford@capdale.com
12             SHAHRIAR M. (SHAH) RAAFI, ESQ.
13             sraafi@capdale.com
14      COUNSEL FOR CYPRUS AMAX MINERALS COMPANY:
15             WACHTELL LIPTON ROSEN & KATZ
16             51 West 52nd Street
17             New York, New York 10019
18             212.403.1000
19      BY:    NICHOLAS WALTER, ESQ.
20             nwalter@wlrk.com
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 7 of 245



                                                                        Page 6

1
2       REMOTE APPEARANCES (CONT'D.):
3       COUNSEL FOR THE OFFICIAL COMMITTEE OF TORT
4       CLAIMANTS:
5              ROBINSON & COLE LLP
6              1650 Market Street
7              Suite 3600
8              Philadelphia, Pennsylvania 19103
9              267.319.7900
10      BY:    MICHAEL R. ENRIGHT, ESQ.
11             menright@rc.com
12      SPECIAL LITIGATION AND CORPORATE COUNSEL TO OFFICIAL
13      COMMITTEE OF IMERYS TORT CLAIMANTS:
14             WILLKIE FARR & GALLAGHER LLP
15             787 Seventh Avenue
16             New York, New York 10019-6099
17             212.728.8000
18      BY:    STUART R. LOMBARDI, ESQ.
19             slombardi@willkie.com
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 8 of 245



                                                                        Page 7

1
2       REMOTE APPEARANCES (CONT'D.):
3       INSURANCE COUNSEL TO OFFICIAL COMMITTEE OF IMERYS
4       TORT CLAIMANTS:
5              GILBERT LLP
6              700 Pennsylvania Avenue, S.E.
7              Washington, D.C. 20003
8              202.772.2200
9       BY:    HEATHER FRAZIER, ESQ.
10             fraizerh@gilbertlegal.com
11      COUNSEL FOR IMERYS SA:
12             HUGHES HUBBARD & REED LLP
13             One Battery Park Plaza
14             New York, New York 10004
15             212.837.6000
16      BY:    ERIN DIERS, ESQ.
17             erin.diers@hugheshubbard.com
18      COUNSEL FOR ALLSTATE:
19             WINDELS MARX LANE & MITTENDORF LLP
20             One Giraldo Farms
21             Madison, New Jersey 07940
22             973.966.3200
23      BY:    ANDREW K. CRAIG, ESQ.
24             acraig@windelsmarx.com
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 9 of 245



                                                                        Page 8

1
2       REMOTE APPEARANCES (CONT'D.):
3       COUNSEL FOR AMERICAN INSURANCE:
4              MINTZ LEVIN COHN FERRIS GLOVSKY & POPEO, P.C.
5              666 Third Avenue
6              New York, New York 10017
7              212.935.3000
8       BY:    MARC E. HAAS, ESQ.
9              mehaas@mintz.com
10      COUNSEL FOR HARTFORD ACCIDENT AND INDEMNITY COMPANY
11      AND FIRST STATE INSURANCE COMPANY:
12             SHIPMAN & GOODWIN LLP
13             1875 K Street, N.W.
14             Suite 609
15             Washington, D.C. 20006-1251
16             202.469.7750
17      BY:    MIRANDA H. TURNER, ESQ.
18             mturner@goodwin.com
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 10 of 245



                                                                        Page 9

1
2       REMOTE APPEARANCES (CONT'D.):
3       COUNSEL FOR PROVIDENCE WASHINGTON INSURANCE CO.:
4               ARMSTRONG TEASDALE LLP
5               300 Delaware Avenue
6               Suite 210
7               Wilmington, Delaware 19801
8               302.824.7089
9       BY:     RAFAEL X. ZAHRALDDIN, ESQ.
10              rzahralddin@atllp.com
11      COUNSEL FOR ALYSTOCK:
12              KLEE TUCHIN BOGDANOFF & STERN LLP
13              1801 Century Park East
14              26th Floor
15              Los Angeles, California 90067-2328
16              310.407.4000
17      BY:     NIR MAOZ, ESQ.
18              nmaoz@ktbslaw.com
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 11 of 245



                                                                       Page 10

1
2       REMOTE APPEARANCES (CONT'D.):
3       COUNSEL FOR RIO TINTO AMERICA HOLDINGS, INC., RIO
4       TINTO AMERICA INC., AND RIO TINTO SERVICES INC.:
5              WILMER CUTLER PICKERING HALE AND DORR LLP
6              1875 Pennsylvania Avenue, N.W.
7              Washington, D.C. 20006
8              202.663.8000
9       BY:    ISLEY M. GOSTIN, ESQ.
10             isley.gostin@wilmerhale.com
11      COUNSEL FOR WILLIAMS HART PLAINTIFFS:
12             ANDREWS MYERS, P.C.
13             1885 Saint James Place #1500
14             Houston, Texas 77056
15             713.850.4200
16      BY:    LISA M. NORMAN, ESQ.
17             lnorman@andrewsmyers.com
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 12 of 245



                                                                       Page 11

1
2       REMOTE APPEARANCES (CONT'D.):
3       COUNSEL FOR THE OFFICE OF THE UNITED STATES TRUSTEE:
4              U.S. DEPARTMENT OF JUSTICE
5              UNITED STATES TRUSTEE PROGRAM
6              844 King Street
7              Room 2207
8              Wilmington, Delaware 19801
9              302.573.6485
10      BY:    LINDA RICHENDERFER, ESQ.
11             linda.richenderfer@usdoj.gov
12      COUNSEL FOR JOHNSON & JOHNSON:
13             WEIL GOTSHAL & MANGES LLP
14             767 Fifth Avenue
15             New York, New York 10153
16             212.310.8000
17      BY:    THEODORE E. TSEKERIDES, ESQ.
18             theodore.tsekerides@weil.com
19             RONIT J. BERKOVICH, ESQ.
20             ronit.berkovich@weil.com
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 13 of 245



                                                                       Page 12

1
2       REMOTE APPEARANCES (CONT'D.):
3       COUNSEL FOR PERSONAL CARE PRODUCTS:
4               SEYFARTH SHAW LLP
5               975 F Street, N.W.
6               Washington, D.C. 20004
7               202.463.2400
8       BY:     THOMAS T. LOCKE, ESQ.
9               tlocke@seyfarth.com
10      COUNSEL FOR FUTURE CLAIMANTS REPRESENTATIVE:
11              YOUNG CONAWAY STARGATT & TAYLOR LLP
12              Rodney Square
13              1000 North King Street
14              Wilmington, Delaware 19801
15              302.571.6600
16      BY:     KEVIN A. GUERKE, ESQ.
17              kguerke@ycst.com
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 14 of 245



                                                                       Page 13

1
2       REMOTE APPEARANCES (CONT'D.):
3       SPECIAL BANKRUPTCY COUNSEL TO ARNOLD & ITKIN LLP:
4              PACHULSKI STANG ZIEHL & JONES LLP
5              919 North Market Street
6              17th Floor
7              Wilmington, Delaware 19899-8705
8              302.652.4100
9       BY:    JOHN A. MORRIS, ESQ.
10             jmorris@pszjlaw.com
11             LAURA DAVIS JONES, ESQ.
12             ljones@pszjlaw.com
13
14      ALSO PRESENT REMOTELY:
15             APRIL CARTER, Veritext Concierge
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 15 of 245



                                                                       Page 14

1
2       ---------------------INDEX-------------------------
3       WITNESS                                                                PAGE
4       JASON ITKIN
5           By Ms. Quartarolo                                                     16
6           By Mr. Tsekerides                                                   202
7
8       --------------------EXHIBITS-----------------------
9       EXHIBIT        DESCRIPTION                                             PAGE
10      Exhibit 1      Notice of Oral and Videotaped                              18
11                     Deposition of Arnold & Itkin LLP
12      Exhibit 2      Document titled The Top Two                                23
13                     Reasons The Imerys Bankruptcy
14                     Plan Is Bad For Your Ovarian
15                     Cancer Clients
16      Exhibit 3      Verified Statement of Arnold &                             77
17                     Itkin LLP Pursuant to Bankruptcy
18                     Rule 2019
19      Exhibit 4      Amended Verified Statement of                              86
20                     Arnold & Itkin LLP Pursuant to
21                     Bankruptcy Rule 2019
22      Exhibit 5      Supplement to Amended Verified                             90
23                     Statement of Arnold & Itkin LLP
24                     Pursuant to Bankruptcy Rule 2019
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 16 of 245



                                                                       Page 15

1
2       --------------------EXHIBITS-----------------------
3       EXHIBIT        DESCRIPTION                                             PAGE
4       Exhibit 6      Motion of Holders of Talc                                151
5                      Personal Injury Claims
6                      Represented by Arnold & Itkin LLP
7                      to Extend Discovery Deadlines and
8                      Permit Discovery of the Plan
9                      Proponents, Prime Clerk, and
10                     Certain Third Parties Relating to
11                     the Solicitation and Voting with
12                     Respect to the Ninth Amended
13                     Joint Chapter 11 Plan of
14                     Reorganization of Imerys Talc
15                     America, Inc. and its Debtor
16                     Affiliates under Chapter 11 of
17                     the Bankruptcy Code
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 17 of 245



                                                                       Page 16

1                                        ITKIN
2                    (Whereupon, on the stenographic
3              record.)
4                                  JASON ITKIN
5       the witness, having been duly sworn, was examined
6       and testified under oath as follows:
7                                 EXAMINATION
8       BY MS. QUARTAROLO:
9              Q.    Good morning, or afternoon where you may
10      be.
11                   Mr. Itkin, I am Amy Quartarolo.                    I'm one
12      of the attorneys of Latham & Watkins representing
13      the debtors in the Imerys bankruptcy.
14                   Thanks for making time for us this
15      morning.
16                   As an initial matter, you're a litigator
17      by trade, yes?
18             A.    Correct.
19             Q.    And so I assume that you're generally
20      familiar with the ground rules for deposition?
21             A.    Correct.
22             Q.    And have you been deposed before?
23             A.    I don't think so.             I tried to think of
24      this yesterday and I can't -- I feel like I've
25      testified before, but I can't think of when, so I

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS     Doc 3640-1    Filed 06/11/21    Page 18 of 245



                                                                          Page 17

1                                            ITKIN
2       don't think so.
3               Q.      Okay.     So just, you know, normal ground
4       rules with sort of heightened sensitivity given
5       that we are in this remote setting.
6                       So I'll try not to talk over you, I'll
7       ask you to do the same for me.
8                       You can take a break whenever you need
9       one.        I'll try to take breaks periodically.                          I'll
10      just ask that you answer whatever question is
11      pending before we take a break.                        Is that
12      understood?
13              A.      Understood.          Sure.
14              Q.      Thanks.      My associate, Alice, is going
15      to help with some exhibits.
16                      Do you have access to Exhibit Share?
17      Did your counsel get you set up with that?
18              A.      I was trying to and that was part of
19      issue.        I've got my iPad here and so hopefully we
20      can do it, but I don't know.                    I guess we'll -- if
21      there's a way to share screen or something like
22      that.
23              Q.      Sure.
24                      MS. QUARTAROLO:            So, I guess, let's --
25              Alice, can you please bring up Exhibit 1,

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                            516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 19 of 245



                                                                       Page 18

1                                        ITKIN
2              which is the 30(b)(6) depo notice.
3                    (Notice of Oral and Videotaped
4              Deposition of Arnold & Itkin LLP marked as
5              Exhibit 1, as of this date.)
6                    MS. HOESTEREY:           We're going to do this
7              with share screen instead of exhibit --
8              instead of him pulling them up.
9       BY MS. QUARTAROLO:
10             Q.    To view it in Exhibit Share -- and
11      hopefully at the first break we can get you set up
12      with Exhibit Share, Mr. Itkin, so that's not an
13      issue going forward.
14                   But just because everyone else has
15      access to -- should have access to Exhibit Share,
16      let's bring things up on Exhibit Share.
17                   MS. QUARTAROLO:            And while that's
18             being handled, one of the points that I
19             just wanted to flag for you, Mr. Itkin, but
20             also for your counsel and anyone else in
21             attendance today, is that we may be using
22             some information during the course of this
23             deposition that has been marked by, I think
24             your counsel, as highly confidential, and
25             so I will try to flag that in advance.                         But

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 20 of 245



                                                                       Page 19

1                                        ITKIN
2              I just want to make sure to anyone who's
3              attending the deposition today that there's
4              no one on the line who is not entitled to
5              see highly confidential information.                     And
6              if there is, please let us know so that we
7              can make sure that you are excused from the
8              deposition for any portion of that.
9       BY MS. QUARTAROLO:
10             Q.    Okay.     So, Mr. Itkin, do you see what's
11      been put up on the screen as Exhibit 1?
12             A.    Yes.     It's the deposition notice.
13             Q.    And have you seen this document before?
14             A.    I believe so.
15                   MS. QUARTAROLO:            And if, Alice, if you
16             could scroll down to the section that
17             begins with the topics.
18             Q.    And we can scroll through any of these
19      if you'd like, but, Mr. Itkin, my question for you
20      is:    It's my understanding that you've been
21      designated on behalf of Arnold & Itkin to speak on
22      behalf of the topics set forth in this notice?
23                   MR. MORRIS:         Object --
24                   THE WITNESS:          Sorry, John.
25                   MR. MORRIS:         Yeah, Amy, subject to the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 21 of 245



                                                                       Page 20

1                                          ITKIN
2              agreement that we had when the debtors
3              withdrew a number of those topics, I just
4              want to remind you of that.
5                    MS. QUARTAROLO:             Understood.
6                    MR. MORRIS:           Okay.      Go ahead.
7                    MS. QUARTAROLO:             So just to put it
8              into the record, I think what we've agreed
9              to restrict the topics to Topics 1, 4, 5,
10             7, 8, 10 through 21, 23, and 26 through 29.
11      BY MS. QUARTAROLO:
12             Q.    I'm happy to go through those
13      individually, but my question for you, Mr. Itkin,
14      is:    Are you prepared today to testify on behalf
15      of Arnold & Itkin on those topics?
16             A.    Assuming those are the correct topics,
17      yes, I am prepared to do that.
18             Q.    And what did you do to prepare to
19      testify on those topics?
20             A.    I had a couple of phone conversations
21      with bankruptcy counsel, and I reviewed some of
22      the paperwork filed in the bankruptcy proceeding,
23      and that's mainly it.
24             Q.    When you say "bankruptcy counsel," are
25      you referring to your counsel today, Mr. Morris?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 22 of 245



                                                                       Page 21

1                                        ITKIN
2              A.    Correct.
3              Q.    Was anyone else on any of those phone
4       calls?
5              A.    Yes.     Laura Davis Jones and Isaac
6       Pachulski.
7              Q.    Anyone else?
8              A.    No.
9              Q.    Did you speak with anyone other than
10      bankruptcy counsel at Pachulski to prepare for
11      your deposition today?
12             A.    No.
13             Q.    The documents that you reviewed, you
14      indicated that you reviewed some paperwork that
15      was filed in the bankruptcy.                 Do you recall what
16      documents you reviewed?
17             A.    They -- not to give you an inventory,
18      but essentially there were objections that were
19      filed to various, you know, plans and TDPs.
20      There's a motion for discovery that we filed.                            And
21      I believe that's probably all I reviewed.
22             Q.    Did you review any correspondence?
23             A.    I reviewed -- not in preparation for my
24      deposition, no.
25             Q.    Other than documents that have been

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 23 of 245



                                                                       Page 22

1                                        ITKIN
2       filed with the bankruptcy court, did you review
3       any other documents in preparation for your
4       deposition today?
5              A.    Not in preparation for my deposition.
6              Q.    Are you generally familiar with the
7       plan, the latest version of the plan that's been
8       proposed by the debtors?
9              A.    I --
10                   MR. MORRIS:         Objection to the form of
11             the question.
12             A.    Yeah.     I'm familiar with it.                I'm not a
13      bankruptcy -- I'm a lawyer.                I'm a litigator.              I'm
14      familiar with it, but I am not by any means a
15      bankruptcy expert and so there's some things that
16      I obviously rely very heavily on counsel for.
17             Q.    But you've seen the plan?
18             A.    I believe so, yes.
19                   MS. QUARTAROLO:            Alice, you can go
20             ahead and take this down from the screen.
21             Q.    And have you also -- are you familiar
22      with the -- what's referred to as the TDPs or the
23      Trust Distribution Procedures?
24             A.    Correct.
25             Q.    And have you reviewed those?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 24 of 245



                                                                       Page 23

1                                          ITKIN
2              A.    Yes.
3              Q.    And if I use the term "plan proponents"
4       during the deposition today, do you understand
5       what that term means?
6              A.    I think so, but why don't you tell me
7       what it means so that you and I are --
8              Q.    Aligned, yes.
9              A.    -- communicating, yeah.
10             Q.    So when I use the term plan proponents,
11      I'm referring to the debtors; the TCC, which is
12      the Tort Claimants Committee; the FCR or Future
13      Claimants Representative; and Imerys S.A. on
14      behalf of Imerys non-debtor affiliates.                        Do you
15      understand that?
16             A.    Yes.
17                   MS. QUARTAROLO:             Alice, can you bring
18             up Exhibit 2.
19                   (Document titled The Top Two Reasons
20             The Imerys Bankruptcy Plan Is Bad For Your
21             Ovarian Cancer Clients marked as Exhibit 2,
22             as of this date.)
23      BY MS. QUARTAROLO:
24             Q.    Mr. Itkin, what's been marked as
25      Exhibit 2 is a three-page document entitled "The

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 25 of 245



                                                                       Page 24

1                                        ITKIN
2       Top Two Reasons the Imerys Bankruptcy Plan Is Bad
3       For Your Ovarian Cancer Clients."                    Do you see
4       that?
5               A.   I do.
6               Q.   Have you seen this document before?
7               A.   I have seen this document before.                        I
8       don't know that I've ever read the document
9       completely.
10              Q.   What was the occasion in which you saw
11      this document for the first time?
12                   MR. MORRIS:         Objection to the form of
13              the question.
14              A.   This -- I don't know the first time I've
15      seen -- I saw the document.                My memory is this
16      document was circulated by a lawyer who was at the
17      time going to vote against the plan.
18              Q.   And what lawyer are you referring to?
19              A.   It either would have been John Boundas
20      or Avram Blair.
21              Q.   I'm sorry.        Can you repeat those names
22      one time?
23              A.   John Boundas or Avram Blair.
24              Q.   And are they associated with a
25      particular law firm?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 26 of 245



                                                                       Page 25

1                                        ITKIN
2               A.   John Boundas is -- and I don't know if
3       he's -- I believe he's a partner at Williams Hart,
4       I believe, is the current name.
5                    And Avram Blair is -- I don't know the
6       name of Avram's firm, but I think it's something
7       like Avram Blair & Associates or something along
8       those lines.
9               Q.   And when did you first receive this
10      document?
11                   MR. MORRIS:         Objection to the form of
12              the question.
13              A.   I don't -- I couldn't tell you the date.
14      It would have been in approximately during the
15      time period very close in time to the voting
16      deadline.
17              Q.   Do you know who drafted this?
18              A.   I do not.
19              Q.   Did you ever ask anyone who drafted
20      this?
21              A.   I don't believe I asked that particular
22      question, no.
23              Q.   And, I'm sorry, I just want to -- so you
24      said you think that you received this either from
25      John Boundas or Avram Blair; is that correct?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 27 of 245



                                                                       Page 26

1                                        ITKIN
2                    MR. MORRIS:         Objection to the form of
3              the question.       Mischaracterizes the
4              testimony.
5              A.    I think that it would have been on an
6       email, that it would have been emailed in
7       connection with people talking about whether to
8       vote for or against the plan.
9              Q.    Who else was on that email that you're
10      referring to?
11             A.    I don't know.
12             Q.    Were there other law firms other than
13      Arnold & Itkin and the two individuals you
14      mentioned?
15                   MR. MORRIS:         Objection to the form of
16             the question.
17             A.    And so that's -- that's the issue that
18      I'm just -- sitting here today, I don't know the
19      answer to.     There's probably an email that would
20      tell you.     I believe that this document or
21      something similar to this document would have been
22      sent by Avram Blair or John Boundas, two people
23      who had questions about whether to vote or not
24      vote in favor of the plan.               And I don't -- I can't
25      tell you when the exact date was because it's not

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 28 of 245



                                                                       Page 27

1                                        ITKIN
2       a document that I've -- I just don't know.
3              Q.    You received it by email; is that
4       correct?
5              A.    That would be my -- yeah, it would have
6       been by email.
7              Q.    After you received this by email, did
8       you forward it to anyone?
9              A.    I don't believe I would have forwarded
10      it to anyone unless it would have been by
11      bankruptcy counsel, but I don't believe I
12      forwarded it to anyone.
13             Q.    Did you respond to the email that you
14      received, including this document?
15             A.    I would want to see the emails to be
16      completely accurate.           But if I did respond to an
17      email about it, it was not about this particular
18      document.
19             Q.    I don't understand what that means.
20             A.    Sure.     I had email correspondence with
21      people who were wondering about whether to vote
22      for or against the plan.              To the extent Avram or
23      John Boundas attached this document to that, one
24      of those email chains, I may have responded back,
25      for example, "I'm available to hop on a phone call

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 29 of 245



                                                                       Page 28

1                                        ITKIN
2       at XYZ time."         But I would not, I don't believe,
3       have, you know, responded to an email attaching
4       this document with anything substantive about this
5       document.
6              Q.    And so you didn't review this document
7       in connection with your preparation for the
8       deposition today?
9              A.    I did not.        And I don't --
10             Q.    And you didn't --
11             A.    Go ahead.
12             Q.    I'm sorry, go ahead.
13             A.    No, I did not.
14             Q.    And you also didn't review any of the
15      correspondence that you had related to this
16      document in preparation for your deposition today;
17      is that right?
18             A.    In terms of preparing for my deposition?
19      I'm sorry, can you reask the question?
20             Q.    Yeah.      In preparation for your
21      deposition today, it also is correct that you
22      didn't review any of the correspondence that you
23      referred to related to this document; is that
24      correct?
25             A.    Correct.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 30 of 245



                                                                       Page 29

1                                        ITKIN
2              Q.    Are you aware if any of your colleagues
3       at Arnold & Itkin circulated this document to
4       others?
5              A.    I'm not aware of anyone at Arnold &
6       Itkin circulating this document to anyone.
7              Q.    Did you ask any of your colleagues if
8       they circulated this document to anyone?
9              A.    I didn't ask colleagues if they did or
10      didn't, but it would not be -- I would not suspect
11      anyone would have circulated this document.
12             Q.    What was your reaction to this document
13      when you received it?
14             A.    I did not have much of a reaction to the
15      document one way or the other.
16             Q.    Did you agree with the contents of this
17      document?
18             A.    I didn't review the document close
19      enough to agree or disagree.
20             Q.    Why did you not review the document
21      close enough?
22             A.    If you go to the top of the document,
23      it's labeled "The Top Two Reasons That The Imerys
24      Bankruptcy Plan Is Bad For Ovarian Cancer
25      Clients." I had -- you know, through counsel --

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 31 of 245



                                                                       Page 30

1                                        ITKIN
2       had already filed objections and such explaining
3       why I didn't believe the plan was a good plan and
4       so this document really wasn't germane to me.
5              Q.    You see point number 1 in the document,
6       it says:     Your clients lose money because:                       The
7       plan removes your negotiating leverage with J&J by
8       giving mesothelioma lawyers (the TCC/TAC) the
9       right to control your client's derivative
10      indemnity recoveries, or to make those
11      recoveries -- make sure those recoveries are never
12      sought in the first place.               Do you see that?
13             A.    I do.
14             Q.    Do you agree with that statement?
15                   MR. MORRIS:         Objection.          Is this on a
16             30(b)(6) topic?         He said he hasn't really
17             reviewed this document.
18                   MS. QUARTAROLO:            I understand.          We
19             have -- yes, there's a 30(b)(6) topic that
20             is correspondence with others.
21                   MR. MORRIS:         But this is not
22             correspondence that he reviewed.                   There's
23             no foundation.
24                   MS. QUARTAROLO:            He received the
25             document.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21    Page 32 of 245



                                                                        Page 31

1                                          ITKIN
2                    MR. MORRIS:           He did.
3                    MS. QUARTAROLO:             I'm not going to
4              argue with you, counsel.                 Are you
5              instructing him not to answer?
6                    MR. MORRIS:           I might.          Ask the
7              question again, please.
8                    MS. QUARTAROLO:             Could you read the
9              question back, please.
10                   ("QUESTION:           You see point number 1 in
11             the document, it says:               Your clients lose
12             money because:         The plan removes your
13             negotiating leverage with J&J by giving
14             mesothelioma lawyers (the TCC/TAC) the
15             right to control your client's derivative
16             indemnity recoveries, or to make those
17             recoveries -- make sure those recoveries
18             are never sought in the first place.                        Do
19             you see that?")
20                   MR. MORRIS:           You can answer that
21             question.
22                   MS. QUARTAROLO:             So I'll go ahead and
23             ask the question.
24      BY MS. QUARTAROLO:
25             Q.    Do you agree with the statement that is

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                            516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 33 of 245



                                                                       Page 32

1                                        ITKIN
2       listed in number 1?
3              A.    I don't think I can agree or disagree
4       with that statement without giving you kind of my
5       work product and mental impressions, and so I
6       don't think I can answer your question.
7              Q.    Do you have any factual basis to believe
8       that the plan removed negotiating leverage with
9       J&J?
10             A.    I think you're running into the same
11      issue with having to take privilege there and so I
12      can't answer that question.
13             Q.    Well, I'm not looking for privilege and
14      work product, I am looking for the factual bases.
15                   If you believe that that statement is
16      correct, then I would ask you to answer the
17      question as stated.
18             A.    Right.     I don't think I can answer the
19      question as stated without giving you attorney
20      work product or attorney-client privilege, so I
21      don't think I can answer your question.
22             Q.    Do you know what this document means by
23      "the right to control your client's derivative
24      indemnity recoveries"?
25                   MR. MORRIS:         Objection to the form of

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 34 of 245



                                                                       Page 33

1                                          ITKIN
2              the question.
3              A.    All right.         I didn't -- I'm not the
4       author of this document, and so I don't want to
5       speculate on what the author meant.                      I have
6       suspicion of what it may mean, but, once again, I
7       don't know what the author meant.
8              Q.    And, again, my question was worded such
9       that I'm asking for your understanding, not for
10      the author's understanding.
11                   Do you have --
12             A.    And that's why I think you're getting
13      into attorney-client work product privileges.                              I
14      don't think I can answer your question.
15                   MR. MORRIS:           And I would add, Amy,
16             respectfully, that I don't believe this is
17             related to any 30(b)(6) topic.
18                   MS. QUARTAROLO:             This is within Topic
19             No. 23.
20                   MR. MORRIS:           Which is what?
21                   MS. QUARTAROLO:             "Documents sent to or
22             received from and any other communications
23             between A&I and any individual talc
24             claimant or such talc claimant's counsel."
25                   MR. MORRIS:           And I appreciate that,

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 35 of 245



                                                                       Page 34

1                                          ITKIN
2              but it's also a document that he said he
3              didn't read, and he actually gave you the
4              very specific reason why he didn't really
5              read it.       So to cross-examine --
6                      MS. QUARTAROLO:           Fine.
7                      MR. MORRIS:         Yeah, I'm just -- I want
8              to make my record, too.
9                      So to cross-examine him on a document
10             that he didn't read for perfectly rational
11             reasons, seems like just a shot at free
12             discovery.       We're not putting on an
13             affirmative case, as I've told you, so I'm
14             not sure what his views have to do with
15             anything to begin with.                But this isn't --
16             somebody sent him a document that he didn't
17             read.
18                     MS. QUARTAROLO:           Well, that's -- now
19             you're misstating his testimony, and I'll
20             proceed with my questioning.
21                     MR. MORRIS:         Okay.
22      BY MS. QUARTAROLO:
23             Q.      Has Arnold & Itkin had any
24      communications with any party other than its
25      bankruptcy counsel about whether the plan removes

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 36 of 245



                                                                       Page 35

1                                        ITKIN
2       negotiating leverage with J&J?
3              A.    Arnold & Itkin, yes, sure.
4              Q.    With who?
5              A.    Well, let me, let me -- let me do it
6       this way, because the way your question's phrased
7       I'm not sure.
8                    I will tell you that Arnold & Itkin are
9       or myself on behalf of Arnold & Itkin has had
10      conversations about how the indemnity claim -- the
11      importance of the indemnity claim is what I
12      would -- is what I would say.
13             Q.    What do you mean by "importance of the
14      indemnity claim"?
15             A.    The indemnity claim is, I think, the
16      largest, potentially the largest asset of the
17      bankruptcy estate.
18             Q.    And what's your basis for believing it's
19      the largest asset in the bankruptcy estate?
20             A.    Well, I heard as much from Steve Baron.
21             Q.    So you've spoken about this with Steve
22      Baron?
23             A.    Correct.
24             Q.    Anyone other than Steve Baron you've
25      spoken about that topic with?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 37 of 245



                                                                       Page 36

1                                        ITKIN
2               A.     I've had conversations about the
3       indemnity with several people.
4               Q.     Who?
5               A.     I've had conversations with John Boundas
6       and Avram Blair.        Steve Baron I told you.                 Jim
7       Onder.       I had conversations with some members of
8       the Molten Group or the ad hoc committee.                       And
9       there may be others, but that's a pretty good
10      start.
11              Q.     And we can do this generally, if we can,
12      but I'll dig in, if we need to.
13                     Over what period of time were the
14      conversations that you're referencing?
15              A.     They would have been probably mid -- I
16      couldn't tell you when they would have begun, but
17      the bulk of the conversations happened in early
18      2021.
19              Q.     And for what purpose were you having
20      those conversations?
21              A.     Most of those conversations I believe
22      are privileged and so I don't know that I can tell
23      you the purpose.        The conversations, you know,
24      with Steve Baron were about him trying to convince
25      me to drop my objections to the plan.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 38 of 245



                                                                       Page 37

1                                        ITKIN
2              Q.    And what did he say to you in that
3       regard?
4              A.    Well, we had a couple of conversations.
5       At the beginning Steve Baron was trying to
6       convince me that there would be transparency and
7       accountability and how the indemnity would be
8       prosecuted.      And later on he was trying to
9       convince me to drop my objections in exchange for,
10      essentially, you know, to be involved in how and
11      why the indemnity claims would be prosecuted.
12             Q.    What does that mean in exchange for?
13      Did he promise you something specifically?
14             A.    I was promised a seat on the TAC.                        And I
15      was promised -- a seat on the TAC along with some,
16      you know, with some other conditions.
17             Q.    What other conditions?
18             A.    It was essentially a seat on the TAC.
19      There would be, I believe, a 66 percent voting
20      requirement to approve any settlement that I would
21      have to drop my objections.                I'd have to get the
22      Pachulski law firm's agreement not to be involved
23      with any other objectors or to be involved at all
24      in the bankruptcy.         That I would try to use
25      efforts to convince other objectors to not object

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21    Page 39 of 245



                                                                        Page 38

1                                        ITKIN
2       to the plan.
3              Q.    And what was your response?
4              A.    I did not accept the proposal.
5              Q.    Why?
6              A.    That I think invades attorney-client
7       work product issues.
8              Q.    Did you tell Mr. Baron why?
9              A.    I think that I was very consistent in my
10      communications with Mr. Baron and -- and others
11      that I wanted to make sure that the plan was in
12      the best interest of my clients.                     That there was
13      transparency and accountabilities as it relates to
14      the indemnity.        And that on the 40/40/20 split
15      that it was, you know, done more -- on a more
16      equitable pro rata type basis.                  And that I didn't
17      think that offering me a seat on a committee was
18      going to accomplish those goals.
19             Q.    I want to unpack that a bit.
20                   When you said you wanted to make sure
21      there was transparency and accountability, did you
22      suggest anything to Mr. Baron that would address
23      that issue?
24             A.    I don't know that I ever specifically
25      addressed anything to Mr. Baron.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                            516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21    Page 40 of 245



                                                                        Page 39

1                                        ITKIN
2              Q.    Did you address that to anyone else?
3              A.    I don't think I can give you an answer
4       to that without implicating joint prosecution or
5       joint interest privilege.
6              Q.    So, respectfully, Mr. Itkin, I think
7       your client -- excuse me -- your counsel can
8       object and can instruct you not to answer, but I'm
9       going to ask that you not make a decision on your
10      own to withhold information in response to
11      questions.
12                   MR. MORRIS:         Amy, just respectfully,
13             Mr. Itkin is a seasoned lawyer.                    He's the
14             one who participated in the conversations.
15             I did not.      So it's not always easy for me
16             to anticipate whether your question is
17             impinging, some of it won't, and he was
18             just very candid about his conversations
19             with people that were not subject to the
20             common interest privilege.                   So I'm going to
21             allow him to do that, and if you want to
22             test it, you're welcome to do that.                      But I
23             can't, I can't get in his head because I
24             wasn't privy to a lot of these
25             conversations.        That's what he did, and

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                            516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 41 of 245



                                                                        Page 40

1                                        ITKIN
2              you're trying to get the facts, and I
3              appreciate that.          And I think Mr. Itkin is
4              honestly and capably trying to divulge all
5              that he can consistent with his obligations
6              under the common interest privilege.
7                    MS. QUARTAROLO:            So let me test it
8              this way.
9       BY MS. QUARTAROLO:
10             Q.    Mr. Itkin, other than your counsel, who
11      do you believe you've had conversations with that
12      are subject to a privilege?
13             A.    So Jim Onder.          Avram Blair.          The
14      Williams Hart law firm.             The -- I call them the
15      Molten Group.         I think they have an ad hoc name.
16      I think it's now called the Talc Litigation.                           I
17      call them the Molten Group, just so you know.
18                   The Aylstock firm.              And I believe that
19      there may be others, but I believe that would be
20      it.    That is sort of a big -- that would cover
21      almost most of it.
22             Q.    Just to make sure the record is
23      complete.
24                   Is it your testimony today that you will
25      not provide testimony or answer questions about

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 42 of 245



                                                                       Page 41

1                                        ITKIN
2       any of your communications with any of the law
3       firms or attorneys at those law firms that you've
4       just referenced.
5              A.    Through a point --
6              Q.    What does that mean?
7              A.    -- in time.
8                    Well, I think communications, for
9       example, with Williams Hart after they changed
10      their vote are probably not privileged.
11             Q.    Anyone else who it changed over time?
12             A.    Well, I would say Jim Onder probably
13      falls into that category, because he voted in
14      favor of the plan.
15             Q.    And did you have any conversations with
16      anyone at the Williams Hart firm about the plan,
17      any aspect of the plan, after they made their
18      decision to change to accept the plan?
19             A.    Yes.
20             Q.    And with whom did you speak?
21             A.    It would have been, I believe, John
22      Boundas only.
23             Q.    And what were the subject matters that
24      you covered in those discussions?
25             A.    Essentially that why they had decided to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 43 of 245



                                                                       Page 42

1                                        ITKIN
2       vote in favor of the plan.
3              Q.    What did they say?              What did John say?
4              A.    That Steve Baron had offered them a seat
5       on the TAC.      That the seat was conditioned upon
6       them, I believe, switching their vote from a no to
7       a yes after the deadline.               Or there was an
8       extension.     I don't know if they actually voted no
9       or there was an extension, but there'll be
10      documents that show that.
11                   That they would have to use best efforts
12      to convince other firms who would also be given
13      extensions on their voting time to change their
14      votes.
15                   And that, essentially that, you know,
16      this was a decision that they had to make
17      professionally and they hoped that our personal
18      relationship would not be affected.
19             Q.    What was your response?
20             A.    That everybody should act in what they
21      believe is the best interest of their clients, and
22      that I would respect their votes, their decision.
23             Q.    And any other topics that were covered
24      in those discussions with John Boundas after
25      Williams Hart voted the claims that it represents

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 44 of 245



                                                                       Page 43

1                                        ITKIN
2       in favor of the plan?
3              A.       I don't believe so.
4              Q.       What about, you mentioned the Onder
5       firm, who did you speak with at the Onder firm?
6              A.       Jim Onder.
7              Q.       And what conversations did you have with
8       Jim Onder about the plan?
9              A.       I think I had one conversation after the
10      vote with Jim Onder.           It was a very short
11      conversation where he indicated that he believed
12      the plan did not have the votes.
13             Q.       And when was that?
14             A.       I couldn't give you an exact date, but
15      it was post -- it was before -- let me do it this
16      way:        It was after the voting deadline, but before
17      the prime clerk's first declaration of, you know,
18      preliminary voting numbers.
19             Q.       Did he tell you why he believed the plan
20      didn't have the votes?
21             A.       No.   It was -- no.          I believe the call
22      was not even necessarily about talc, I think it
23      had more to do with Roundup, because he and I are
24      both involved in the Roundup litigation, and I
25      think it was just sort of an offhand comment.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 45 of 245



                                                                       Page 44

1                                        ITKIN
2              Q.    But he didn't provide any information to
3       you about his basis for that statement?
4              A.    He did not, and I did not ask him.
5              Q.    And, I'm sorry, is that the only
6       conversation you had with Jim Onder after they
7       voted their claims?
8              A.    About talc, I believe so, correct.
9              Q.    And just going back to a topic we were
10      covering a moment ago about transparency and
11      accountability.        Do you remember that?
12             A.    I do.
13             Q.    Did you ever make suggestions to any of
14      the plan proponents about how you felt any
15      concerns about transparency and accountability
16      with regard to the indemnity could be addressed?
17             A.    I had a conversation with Steve Baron
18      where we talked through some of those issues.                            I
19      wouldn't call them like a formal proposal, but it
20      was a conversation about some of those issues.
21             Q.    Okay.     My question for you is:                 Did you
22      ever make any suggestions about how that could be
23      addressed?
24             A.    Outside of what's, I think, filed in our
25      documents -- I mean, obviously, we have our

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 46 of 245



                                                                       Page 45

1                                        ITKIN
2       objections on file that, you know, touch on some
3       of it is.     But in terms of the conversation with
4       Steve Baron I mentioned, you know, some things
5       that -- actually, I wouldn't call them suggestions
6       about how to address them, I'd call it suggestions
7       about -- more about just raising some of my
8       concerns about transparency and accountability.
9              Q.    So is it correct that you never made a
10      suggestion about how those could be addressed?
11             A.    I'm having -- and I'm really --
12                   MR. MORRIS:         Objection to the form of
13             the question.
14                   THE WITNESS:          Yeah.
15                   MR. MORRIS:         Go ahead.
16             A.    I'm not trying to quibble with you.                         I
17      had a conversation with Steve Baron where it was a
18      conversation on a weekend morning where we talked
19      through some issues about the indemnity claim.
20      And if you think those -- if those count as a
21      suggestion, then, okay, I had those.                     I had -- but
22      other than that, I don't believe I made like a
23      formal proposal to -- I'm trying to be very
24      mindful of the privilege here which is why I'm
25      hesitating.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 47 of 245



                                                                       Page 46

1                                        ITKIN
2                    I don't believe we made a formal
3       proposal -- is how I would say it -- to a plan
4       proponent about how to address some of those
5       accountability issues.
6              Q.    Did you ever make anything short of a
7       formal proposal to any of the plan proponents
8       about how to address your concerns about
9       transparency and accountability with regard to the
10      J&J indemnity?
11             A.    In terms of in an official capacity as a
12      plan proponent, I do not believe so.
13             Q.    I'm sorry, I don't understand the
14      restriction you're placing on your answer.
15             A.    Well, Jim Onder is a member of the TCC,
16      and I had conversations with Jim Onder that are
17      privileged, and I'm trying to stay away from
18      those.
19             Q.    So you will not testify regarding
20      conversations you had with Jim Onder about
21      suggestions that you may have made about
22      addressing your concerns about transparency and
23      accountability?
24             A.    Through a time period, correct.
25                   MR. MORRIS:         And just to be clear,

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 48 of 245



                                                                       Page 47

1                                        ITKIN
2              Amy, I think what Mr. Itkin is saying, and
3              I think what the facts would bear out, is
4              that he had communications with Mr. Onder
5              in his personal capacity, and it's those
6              conversations that he's asserting a common
7              interest privilege on.              And, as he
8              mentioned, there came a point in time when
9              obviously even that ended.
10                   MS. QUARTAROLO:            I'll let the witness
11             testify.
12      BY MS. QUARTAROLO:
13             Q.    Did you ever -- just to make sure that I
14      understand this.
15                   You never made a specific suggestion to
16      Steve Baron, whether it was a formal proposal or
17      an informal proposal, about how to address your
18      concerns about transparency and accountability
19      with regard to the J&J indemnity; is that right?
20             A.    I discussed with Steve Baron ideas
21      ranging from having a committee that would oversee
22      the indemnity.        About ideas of the process for
23      selecting counsel to prosecute the indemnity.
24      Ideas in terms of court approval for settlement of
25      the indemnity.        And ideas in terms of how a

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 49 of 245



                                                                       Page 48

1                                        ITKIN
2       committee -- what types of people should be
3       involved in the committee.               But I wouldn't call
4       those suggestions or proposals necessarily, more
5       along the lines of it was a discussion that we
6       had.
7              Q.    And what was the response to those
8       suggestions?
9              A.    Noncommittal.          Let's keep talking.
10      We'll think about it.            But very noncommittal.
11                   I also -- now that you've jogged my
12      memory -- had a conversation with lawyers for the
13      TCC and the FCR that predate my conversation with
14      Steve Baron.      In that conversation, I was told by
15      lawyers -- and I'm not sure who the lawyer was
16      because it was a conference call unlike a Zoom
17      call, and I don't know everybody's voice and
18      you'll have to forgive me.               But it was mainly
19      lawyers and I was invited because I am a client of
20      a lawyer, and I guess a lawyer myself.                      But on
21      that call I was told by, I believe a lawyer for
22      the FCR, although it could have been for the TCC,
23      that there would not be a prosecution of the
24      indemnity claims because it would be too expensive
25      and costly to do so.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS     Doc 3640-1    Filed 06/11/21   Page 50 of 245



                                                                         Page 49

1                                            ITKIN
2              Q.       When was that conversation?
3              A.       That conversation, it would predate the
4       Zoom conversation that I had with members of the
5       TCC.        I can't tell you the exact date, it was a,
6       it was a --.
7              Q.       Was it before and after the voting
8       deadline?
9              A.       Before the voting deadline.
10             Q.       And when you say they told you that
11      there would not be a prosecution of the indemnity
12      claims, did you take that to mean ever or at
13      some -- in some window of time?
14             A.       Ever.
15                      MR. MORRIS:          Objection to the form of
16             the question.
17             A.       Post-confirmation I would assume.
18             Q.       Have you ever had communications
19      directly with the debtors about ways to address
20      your concerns about transparency and
21      accountability with regard to the J&J indemnity?
22             A.       I believe my counsel has had
23      conversations with the debtor, but I can't tell
24      you that for certain.                I believe counsel for the
25      debtor may have been on the phone call.                          In

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 51 of 245



                                                                       Page 50

1                                        ITKIN
2       fact -- and forgive me, but you're from Latham; is
3       that correct?
4              Q.    Correct.
5              A.    I believe Latham was on the phone call.
6       Someone from Latham may have been on the phone
7       call where I was told the indemnity would not be
8       prosecuted.      But other than that, I personally
9       don't believe I've had conversations with the
10      debtor.
11             Q.    Have you ever had any conversations with
12      anyone representing J&J or associated with J&J
13      about the indemnity?
14             A.    I don't believe so, no.
15                   MS. QUARTAROLO:            We've been going
16             about an hour.        Why don't we take a
17             10-minute break, if that works for you,
18             Mr. Itkin.
19                   THE WITNESS:          Certainly.
20                   MS. QUARTAROLO:            Thank you.
21                   MR. MORRIS:         Thank you.
22                   (Whereupon, off the record.)
23                   (Whereupon, resumed.)
24      BY MS. QUARTAROLO:
25             Q.    Mr. Itkin, I just want to explore

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 52 of 245



                                                                       Page 51

1                                        ITKIN
2       briefly the common interest that you've asserted.
3                    So you've named several parties with
4       whom -- that represent other talc claimants that
5       you said that you assert a common interest over
6       communications with them, and that list included
7       Jim Onder; is that right?
8              A.    Correct.
9              Q.    Why is it you believe you have a common
10      interest with Jim Onder?
11                   MR. MORRIS:         Objection to the form of
12             the question.
13             A.    I don't know that that interest
14      exists -- well, it exists in some areas and not in
15      others today.         But Mr. Onder and his firm, we had
16      a meeting.     At the meeting we agreed that we had a
17      common interest in certain areas, and that all of
18      our communications going forward, that we would
19      each consider them privileged and would each
20      maintain that privilege.
21             Q.    And when was that meeting?
22             A.    I don't know the exact date, but it was
23      pre -- it was a meeting in my office and it
24      predated the vote.
25             Q.    Do you know by how many weeks or months

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 53 of 245



                                                                       Page 52

1                                        ITKIN
2       it predated the vote?
3              A.    It would have been months, not weeks.
4              Q.    And you understand that Mr. Onder
5       represents a member of the TCC?
6              A.    Correct.
7              Q.    What was -- I think you mentioned that
8       there were certain subjects where you agreed that
9       there would be a common interest, what were those
10      subjects?
11             A.    They involved the plan and they involved
12      maximizing the value of our respective clients'
13      claims.
14             Q.    Anything else?
15             A.    I think there's probably some
16      subcategories underneath that, but that pretty
17      much would be the privilege.
18             Q.    Did you ever document this in writing?
19             A.    It is not documented in writing.
20             Q.    And over what period of time do you
21      contend that there was a common interest with
22      Mr. Onder?
23             A.    In some areas there still are, but
24      obviously that as it relates to the plan.                       I say
25      obviously.     In some areas I believe there's still

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 54 of 245



                                                                       Page 53

1                                        ITKIN
2       a common interest privilege with Mr. Onder, but as
3       it relates to the plan when he ultimately voted in
4       favor of the plan, I believe communications going
5       forward as they relate to the plan are not
6       privileged.
7              Q.    And so at what period of time do you
8       believe that communications with Mr. Onder are no
9       longer subject to a common interest privilege to
10      the extent they're related to the plan?
11             A.    The date of whenever his vote was
12      counted or submitted and -- well, I guess it would
13      be when I became aware that he voted in favor of
14      the plan, which I believe is the same date that he
15      voted in favor of the plan, which would be the
16      deadline date.
17             Q.    Did you have any conversations with
18      Mr. Onder about why he voted on behalf of his
19      claimants to accept the plan?
20             A.    No.
21             Q.    You said that you believed that there's
22      still certain subject matters that are covered by
23      a common interest with Mr. Onder; is that right?
24             A.    Correct.
25             Q.    What are those?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 55 of 245



                                                                       Page 54

1                                        ITKIN
2              A.    They involve prosecution of certain
3       claims.
4              Q.    What claims?
5              A.    State court and MDL, outside of the
6       bankruptcy court, but talc personal injury claims.
7              Q.    And I think the others where you said
8       there was a common interest, I just want to run
9       through them quickly.
10                   So you mentioned John Boundas.                    Over
11      what period of time do you contend that you had a
12      common interest that protects communications that
13      you may have had with John Boundas or his firm?
14             A.    It would be a similar period of time.
15      It predates Onder, though, by a few weeks.
16             Q.    Was that ever committed to writing?
17             A.    I don't believe so.
18             Q.    And at some point did that common
19      interest cease to exist?
20             A.    As it relates to the plan.
21             Q.    And as it relates to the state court
22      litigations and MDL claims?
23             A.    I believe there's probably -- there is
24      still a common interest there.
25             Q.    What about Mr. Blair?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 56 of 245



                                                                       Page 55

1                                        ITKIN
2              A.    It would be the same as Mr. Boundas.
3              Q.    Same time period?
4              A.    Correct.      And that may -- well, to be
5       precise.     It may be, you know, within a day or so,
6       but I don't know if I spoke to -- I would say it's
7       the same time period.            It would be the same time
8       period.
9              Q.    And just to confirm.               That also was not
10      reduced to writing; is that correct?
11             A.    Correct.      Correct.
12             Q.    And you referred to the Molten Group,
13      which was also formed into an ad hoc group that
14      has now been disbanded.             You're aware that's been
15      disbanded?
16             A.    Correct.
17             Q.    Do you have an understanding as to why
18      that was disbanded?
19             A.    Yes.
20             Q.    And what's your understanding?
21             A.    I can't tell you that because it
22      would -- it would involve privilege.
23             Q.    Why do you say it would involve
24      privilege?
25             A.    It's part of our joint interest

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 57 of 245



                                                                       Page 56

1                                        ITKIN
2       privilege.
3              Q.    When did the common interest begin with
4       the Molten Group, between A&I and the Molten
5       Group?
6              A.    It would have begun before -- I don't
7       know the exact date, but I can tell you that it
8       predates with the Williams Hart folks.
9              Q.    Do you have an estimate as to how -- how
10      long before the voting deadline it would have come
11      into being?
12             A.    Months, months before the voting
13      deadline.
14             Q.    And does it cover the same subject
15      matters, in your opinion, as you spoke about with
16      regard to the others, the plan and state court and
17      MDL claims?
18                   MR. MORRIS:         Objection to the form.
19             A.    I would say it covers issues in the
20      bankruptcy court, as well as what could broadly be
21      referred to as talc personal injury and death
22      cases, the prosecution of such.
23             Q.    And you believe that that common
24      interest still exists?
25             A.    I do.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 58 of 245



                                                                       Page 57

1                                        ITKIN
2              Q.    Is there -- other than those parties
3       that we just discussed by name, are there any
4       other parties, law firms or lawyers, or other
5       parties that you contend you have a common
6       interest with that protects information that you
7       may have shared from discovery in this action?
8              A.    There are, and I believe I've named some
9       of them earlier today.
10             Q.    I may not have taken good notes.                     I
11      apologize.
12             A.    That's okay.
13             Q.    Can you --
14             A.    I've been in your -- I've been in your
15      seat, I understand.
16                   So you would have the Aylstock firm.
17      Client inspector.         There may be others, but those
18      are the ones that are -- I'm thinking of right now
19      that --
20             Q.    And --
21             A.    Yeah, go ahead.
22             Q.    So, as to the Aylstock firm, when did
23      that come into being?
24             A.    That would have been later in time.
25      Closer to --

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 59 of 245



                                                                       Page 58

1                                          ITKIN
2              Q.    Do you know when?
3              A.    It would have been before the vote, but
4       not much before the vote.
5              Q.    And is that still in existence today?
6              A.    Yes.
7              Q.    The same subject matters?
8              A.    Correct.
9              Q.    Was it reduced to writing?
10             A.    I do not believe so.
11             Q.    And then as to client inspector, when
12      did that come into being that was a common
13      interest?
14             A.    Before the vote, significantly.
15             Q.    Months?
16             A.    Months, correct.
17             Q.    And is it still in existence?
18             A.    Yes.
19             Q.    The same subject matters?
20             A.    Correct.
21             Q.    Ever reduced to writing?
22             A.    I don't believe so.
23             Q.    Do you have any agreements or writings
24      that document A&I having a common interest with
25      any other party with regard to the Imerys

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 60 of 245



                                                                       Page 59

1                                        ITKIN
2       bankruptcy?
3              A.    I don't -- let me say it this way.
4                    There's not, for example, like a joint
5       prosecution agreement that would, you know -- I
6       don't believe there's a writing of such that says
7       that, so no, I think, is the answer to your
8       question.
9              Q.    Do you have any common interest
10      agreement with any of the insurers who have
11      appeared in connection with the Imerys bankruptcy?
12             A.    You mean like Zurich or such?
13             Q.    Any that you're aware of.
14             A.    No.
15             Q.    Do you have any common interest that
16      would prohibit or protect information from
17      discovery with Johnson & Johnson in connection
18      with the Imerys bankruptcy?
19                   MR. MORRIS:         I object to the form.
20             A.    Can you ask that question again?
21             Q.    Sure.     So does Arnold & Itkin have a
22      common interest that you understand protects
23      information from discovery that may have been
24      exchanged with Johnson & Johnson?
25             A.    I don't believe so.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 61 of 245



                                                                       Page 60

1                                        ITKIN
2              Q.    You referenced earlier discussing the
3       40/40/20 allocation with various parties.                       Do you
4       recall that?
5              A.    I do.
6              Q.    And you're familiar with the 40/40/20
7       allocation as it's set forth in the TDPs?
8              A.    Yes.
9              Q.    Do you believe that that allocation is
10      unfair?
11             A.    I can't answer that without implicating
12      attorney-client work product privileges.
13             Q.    So you decline to answer the question?
14             A.    Yes.
15             Q.    Have you ever told anyone outside of any
16      common interest that you may assert that that
17      allocation was unfair?
18                   MR. MORRIS:         Objection to the form of
19             the question.
20             A.    We have filed papers with the court that
21      set forth our position on those papers or on the
22      40/40/20.
23             Q.    And other than what may be set forth in
24      filings before the bankruptcy court, have you ever
25      told anyone outside of communications that may be

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 62 of 245



                                                                       Page 61

1                                        ITKIN
2       protected by the common interest that you believe
3       that the 40/40/20 allocation is unfair?
4              A.      Sitting here today, I cannot think of
5       any conversation where I would have said that
6       beyond things that would be protected by
7       privilege, beyond what's in the public filings.
8              Q.      Does Arnold & Itkin believe that there's
9       some alternate allocation that might be fair?
10             A.      Once again, beyond what's in public
11      filings, all of this would be attorney-client work
12      product.
13                     MR. MORRIS:       And just as a reminder,
14             Amy, we're not prosecuting an affirmative
15             case.
16                     MS. QUARTAROLO:          Understood.         I think
17             that's on the record.
18                     MR. MORRIS:       Yeah.
19      BY MS. QUARTAROLO:
20             Q.      Has Arnold & Itkin ever made a
21      suggestion to any party as to an appropriate
22      alternate allocation of the trust assets?
23             A.      Can you ask that question one more time?
24                     MS. QUARTAROLO:          Can you read it back,
25             please.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 63 of 245



                                                                       Page 62

1                                        ITKIN
2                    (Whereupon, the requested portion was
3              read back by the Reporter:
4                    "QUESTION:        Has Arnold & Itkin ever
5              made a suggestion to any party as to an
6              appropriate alternate allocation of the
7              trust assets?")
8                    MR. MORRIS:         Objection to the form of
9              the question.
10             A.    I'm not sure I can answer your question
11      without implicating privilege.
12             Q.    So other than any communications that
13      you may have had, that Arnold & Itkin may have
14      had, with its own counsel or with any party with
15      whom we've talked about Arnold & Itkin asserting a
16      common interest, has Arnold & Itkin suggested any
17      alternate allocation of the trust assets?
18             A.    I don't believe so.
19             Q.    Mr. Itkin, when was Arnold & Itkin
20      founded?
21             A.    August 1, 2004.
22             Q.    You have that committed to memory.
23                   How many lawyers do you employ?
24             A.    Don't ask me that question, please.                         I
25      say that sort of jokingly.               We've -- recently I

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 64 of 245



                                                                       Page 63

1                                        ITKIN
2       had somebody leave.          It'll be -- it's less -- it's
3       less than 30, more than 20.
4              Q.    And generally what types of cases does
5       Arnold & Itkin handle?
6              A.    We handle catastrophic injury cases.
7       Maritime cases.        Plant explosion cases.
8       18-wheeler cases.         Just tried a wrongful death
9       case the last three weeks.               We also do
10      pharmaceutical litigation.               So the broad spectrum
11      of litigation.        We do some commercial litigation
12      as well.
13             Q.    When did Arnold & Itkin first represent
14      a claimant with regard to talc personal injury
15      claims?
16             A.    I don't know the date of our first
17      retainer agreement.          I believe our first filed
18      case was in 2017.
19             Q.    And that was against whom, against which
20      defendant?
21             A.    I'd have to look at the complaint.
22             Q.    Do you know any of them, sitting here
23      today?
24                   MR. MORRIS:         Objection to the form of
25             the question.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 65 of 245



                                                                       Page 64

1                                        ITKIN
2              A.    Sorry, do I know?
3              Q.    Can you recall any of the defendants
4       from that initial action?
5              A.    Oh, from the very first one we filed.                          I
6       don't know because in some -- I mean, as you know,
7       in some of the cases Imerys is a defendant, in
8       some cases they're not.             Some J&J parties are
9       defendants, sometimes you have retailer
10      defendants, and so you'd have to look at a
11      specific complaint to tell you who the defendants
12      are.
13             Q.    Is it true that -- let me back up.
14                   You're aware that Imerys filed for
15      bankruptcy in February of 2019?
16             A.    I believe that's the date, correct.
17             Q.    I'll represent to you, and your counsel
18      can --
19             A.    Yeah, I'm not, I'm not quibbling with
20      you, it's just --
21             Q.    Did --
22             A.    Yeah.
23             Q.    Prior to Imerys filing for bankruptcy,
24      had Arnold & Itkin ever filed a talc-related
25      personal injury claim against any Imerys entity?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 66 of 245



                                                                       Page 65

1                                        ITKIN
2              A.      I don't know the answer to that offhand.
3       It's obviously something that is searchable and
4       findable, though.
5              Q.      What would you look at to find that?
6              A.      I would probably run a search of
7       complaints that we filed before February of 2019
8       and look through them to see if Imerys was a
9       defendant in any of them.
10                     MR. MORRIS:       Amy, I'm okay with some
11             background here, but does this tie to
12             anything in particular on the 30(b)(6)
13             list?
14                     MS. QUARTAROLO:          Yes, it does.          It is
15             background, and it also ties to the 2019.
16                     MR. MORRIS:       Okay.       Fine.
17      BY MS. QUARTAROLO:
18             Q.      How does Arnold & Itkin connect with
19      potential clients in the talc personal injury
20      space?
21             A.      We get a lot of cases on referral from
22      other law firms and some from marketing.
23             Q.      What type of marketing does Arnold &
24      Itkin do in regard to talc personal injury?
25             A.      That is not something that I'm prepared

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21    Page 67 of 245



                                                                        Page 66

1                                        ITKIN
2       to talk about.        I'm not intimately familiar with
3       that part of it.        We have a website.                I know we do
4       some internet marketing, but beyond that I'm not
5       the right person to talk to about that.
6              Q.    And when you say you get cases on
7       referral, what do you mean?
8              A.    Other law firms contact us to prosecute
9       their cases for them.
10             Q.    And does Arnold & Itkin pay those other
11      law firms in connection with assuming those
12      clients?
13                   MR. MORRIS:         I object that this is not
14             within the topic of the 2019 Statement.
15                   MS. QUARTAROLO:            Okay.        Mr. Itkin is
16             also here in his individual capacity, so.
17                   MR. MORRIS:         I'll allow this question,
18             but we're not going -- we're not putting
19             Arnold & Itkin on trial today.
20                   MS. QUARTAROLO:            I think we're allowed
21             to probe this.        If you're going to instruct
22             him not to answer --
23                   MR. MORRIS:         Like I said, I'll allow
24             him to answer this question, but let's see
25             how far you really need to go here.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                            516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 68 of 245



                                                                       Page 67

1                                        ITKIN
2       BY MS. QUARTAROLO:
3              Q.    Mr. Itkin, can you answer my question?
4              A.    We have co-counsel relationships where
5       we share fees with firms if there are -- if
6       there's a recovery.
7              Q.    Do you ever pay outright as opposed to
8       co-counseling for leads or for signing up clients?
9              A.    Like I said, this is not my area --
10                   MR. MORRIS:         Objection.
11             A.    -- and I'm not sure what.                 Most -- I
12      really don't know the answer to these questions,
13      so.    And I --
14             Q.    Is your answer you don't know if your
15      firm does that?
16             A.    My answer is, I'm generally familiar
17      that we do some marketing.               My answer is that we
18      get cases on referral and cases through inquiries,
19      but this doesn't seem to me to be a topic.                        I'll
20      let Mr. Morris object, he's my counsel.                      But this
21      doesn't seem to be one of the topics that I was
22      asked to be prepared to talk about today, and I
23      certainly don't -- and I, you know, don't see the
24      relevance or otherwise for getting into it.                           It's
25      certainly not something under oath that I feel

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 69 of 245



                                                                       Page 68

1                                        ITKIN
2       comfortable discussing.
3              Q.    Again, Mr. Itkin, I'm not trying to make
4       you feel uncomfortable.             I'm not trying to argue
5       with you on the record.             I will ask that you
6       answer my question unless your client -- excuse
7       me -- your counsel instructs you not to answer.
8                    So my question for you is:                  Does Arnold
9       & Itkin ever pay outright as opposed to through a
10      co-counseling relationship or leads or referrals
11      for talc personal injury claims?
12             A.    I'm not, I'm not prepared, I don't want
13      to give you an answer under oath.
14                   MR. MORRIS:         That's proprietary.              It's
15             proprietary information.
16                   MS. QUARTAROLO:            Are you instructing
17             him not to answer?
18                   MR. MORRIS:         I am.
19      BY MS. QUARTAROLO:
20             Q.    Are you going to follow your counsel's
21      instruction?
22             A.    Yes.
23             Q.    When Arnold & Itkin does intake on a
24      client for talc personal injury claims, does it
25      require verification for medical conditions?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 70 of 245



                                                                       Page 69

1                                          ITKIN
2                    MR. MORRIS:           Objection to the form of
3               the question.        I'm going to direct him not
4               to answer.      We're not going to -- we're not
5               going to allow examination into -- if you
6               want to ask about the 2019 Statement, by
7               all means, but we're not going to allow an
8               examination into the attorney-client
9               relationship between Arnold & Itkin and its
10              clients.
11                   MS. QUARTAROLO:              I think this is
12              absolutely relevant to both the 2019 and to
13              the bankruptcy more broadly.                   If you're
14              going to instruct him not to answer, you
15              can do so on a question-by-question basis,
16              but I'll ask my questions.
17                   MR. MORRIS:           That's fine.           And I
18              encourage you to tie it to the 2019, and I
19              won't object to that.
20      BY MS. QUARTAROLO:
21              Q.   Mr. Itkin, you're aware that Arnold &
22      Itkin has filed 2019 statements in the Imerys
23      bankruptcy?
24              A.   Correct.
25              Q.   You know what those are?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 71 of 245



                                                                        Page 70

1                                        ITKIN
2              A.    Correct.
3              Q.    Have you seen those?
4              A.    I have.
5              Q.    And those 2019 statements -- which we
6       can talk about in a moment and get those in front
7       of you -- list the clients that Arnold & Itkin has
8       at any given point in time that might have claims
9       against Imerys; is that right?
10             A.    Broadly speaking, correct.
11             Q.    And my question for you is:                  For the
12      clients that you have listed on your 2019
13      Statement, did Arnold & Itkin investigate the
14      claims held by those individuals?
15                   MR. MORRIS:         Objection to the form of
16             the question.       It's work product.               I
17             mean -- you can answer yes or no.
18             A.    Yes.
19             Q.    And what investigation did Arnold &
20      Itkin do regarding those claims?
21                   MR. MORRIS:         I direct the witness not
22             to answer.      That's work product.
23             Q.    Did Arnold & Itkin review medical
24      records for those clients?
25                   MR. MORRIS:         You can answer that one

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 72 of 245



                                                                       Page 71

1                                        ITKIN
2              yes or no.
3              A.    Some yes, some no.
4              Q.    Or would you be able to tell which of
5       the clients you reviewed medical records for and
6       which you didn't?
7              A.    Not in this deposition today.
8              Q.    How would --
9              A.    And probably not without revealing work
10      product or attorney-client privilege information.
11             Q.    But there's some clients who are listed
12      on your 2019 statements where Arnold & Itkin has
13      not reviewed medical records; is that right?
14             A.    Potentially, yes.
15             Q.    What does that mean "potentially, yes"?
16             A.    Like I said, I'm not -- I have not
17      made -- I don't do that.              That's not part of my
18      daily job is reviewing the medical records, and so
19      I would need to make inquiry into that.                      And that
20      was not something that I considered as part of
21      this 30(b)(6) notice.            And I'm not sure that I
22      could tell you that information without divulging
23      work product and attorney client.
24                   And so three questions ago when I said
25      some yes, some no, that was based on the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 73 of 245



                                                                       Page 72

1                                        ITKIN
2       assumption that we got 7500 clients and that, you
3       know, occasionally you run into an issue where,
4       for example, the medical records are not available
5       for various reasons or otherwise.                    But to tell you
6       that, you know, on Abbie Watt's claim or, you
7       know, somebody else's case, what was reviewed or
8       what wasn't reviewed, I'm not in a position to be
9       able to tell you that today in this deposition.
10                   MR. MORRIS:         And I would just point
11             out for you, Amy, that the 2019 is only
12             related to those claimants that have filed
13             proofs of claim.
14                   MS. QUARTAROLO:            I'm not sure that I
15             understand the distinction that you're
16             making.
17                   MR. MORRIS:         Go ahead.
18      BY MS. QUARTAROLO:
19             Q.    Does Arnold & Itkin require medical
20      records in order to confirm the diagnosis in
21      connection with filing a proof of claim against
22      Imerys on behalf of the claimant?
23             A.    I think you're getting into work product
24      and attorney client and I can't answer those
25      questions.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 74 of 245



                                                                       Page 73

1                                        ITKIN
2                    MR. MORRIS:         Agreed.
3                    MS. QUARTAROLO:            You're instructing
4              him not to answer?
5                    MR. MORRIS:         Yeah, it is work product.
6              Yes, ma'am.
7              Q.    And you're following your client's
8       instruction -- excuse me -- your counsel's
9       instruction?
10             A.    Correct.
11             Q.    When did Arnold & Itkin hire the
12      Pachulski law firm?
13             A.    I don't know the exact date.                   I believe
14      the -- there's a contract that may have been
15      produced that would give you that.                    From my
16      impression, we hired them before the contract was
17      produced.     Do you want to just talk about when did
18      we start discussions and seeking legal advice, but
19      the contract would give you a pretty good date.
20             Q.    And so you're talking about the
21      engagement letter; is that correct?
22             A.    Correct.
23             Q.    How long before the engagement letter is
24      dated did discussions begin with the Pachulski
25      firm about representing you in connection with the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21    Page 75 of 245



                                                                        Page 74

1                                        ITKIN
2       Imerys bankruptcy?
3              A.    I don't, I don't know the exact date,
4       but things happened close in time.
5              Q.    Weeks?     Months?
6              A.    Definitely not months.                  Days, maybe
7       weeks.
8              Q.    Aside from claimants that may hold
9       talc-related personal injury claims against
10      Imerys, has Arnold & Itkin ever represented
11      clients with talc-related personal injury claims
12      against other entities?
13             A.    There may have been a one-off claim here
14      or there, but nothing that's a significant part of
15      our practice.
16             Q.    Does Arnold & Itkin have talc-related
17      personal injury claims where it represents the
18      claimant for claims against Johnson & Johnson?
19             A.    Talc-related personal injury cases
20      against Johnson & Johnson?
21             Q.    Correct.
22             A.    Yes.
23             Q.    And when did Arnold & Itkin first
24      represent a client with regard to a talc-related
25      personal injury claim against Johnson & Johnson?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                            516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 76 of 245



                                                                       Page 75

1                                        ITKIN
2               A.   Yeah, this is, I feel like it would be
3       similar to the questions that maybe were asked a
4       little bit earlier.          I don't know the exact date
5       of the first engagement.              The first case we filed
6       in this talc personal injury litigation I believe
7       was in April of 2017.
8               Q.   And was that against Johnson & Johnson?
9               A.   I assume Johnson & Johnson or one of
10      their subsidiaries was a defendant, I don't know
11      if Imerys was.
12              Q.   What about a Cyprus entity?                  Has Arnold
13      & Itkin ever represented a claimant with regard to
14      a talc-related personal injury claim against a
15      Cyprus entity?
16              A.   I'd have to look at the defendants in
17      the cases.
18              Q.   And the same question as to a Rio Tinto
19      entity.
20              A.   The answer would be the same.
21              Q.   How many talc-related personal injury
22      claims that have been filed as litigation does
23      Arnold & Itkin currently represent?
24              A.   I'd have to run those numbers, I don't
25      know.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 77 of 245



                                                                       Page 76

1                                        ITKIN
2              Q.    Approximately?
3              A.    I don't, I couldn't.               I couldn't tell
4       you an approximate.          I believe we have close to
5       700 that are in state court.                 I don't know how
6       many are in federal court.
7              Q.    Is Arnold & Itkin involved in the MDL?
8              A.    We are counsel for claimants in the MDL.
9              Q.    How many claimants do you represent in
10      the MDL?
11             A.    That's -- I don't know.                 I mean, it's a
12      number that's -- I don't want -- I couldn't tell
13      you approximately, but it's a number that's easily
14      knowable, I just don't know what it is.
15             Q.    Has Arnold & Itkin ever settled a
16      talc-related personal injury claim on behalf of a
17      claimant it represents?
18             A.    I don't believe so.
19             Q.    Has Arnold & Itkin ever tried to verdict
20      a talc-related personal injury claim?
21             A.    Not yet.
22             Q.    Has a claim that Arnold & Itkin has
23      brought -- let me back up.
24                   Has a talc-related personal injury claim
25      that Arnold & Itkin has brought against any party

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 78 of 245



                                                                       Page 77

1                                        ITKIN
2       ever been dismissed at any stage of the
3       litigation?
4                    MR. MORRIS:         Objection to the form of
5              the question.
6              A.    We'd have to pull the docket sheets to
7       tell you the answer to that question.
8              Q.    Sitting here today you don't know?
9              A.    Correct.      Sitting here today, I couldn't
10      tell you definitively yes or no.
11             Q.    At the time Imerys filed for bankruptcy
12      in February of 2019, do you know approximately how
13      many claimants A&I represented that held
14      talc-related personal injury claims?
15             A.    I couldn't tell you that number today.
16                   MS. QUARTAROLO:            Alice, can you bring
17             up Exhibit 3.
18                   (Verified Statement of Arnold & Itkin
19             LLP Pursuant to Bankruptcy Rule 2019 marked
20             as Exhibit 3, as of this date.)
21      BY MS. QUARTAROLO:
22             Q.    While she's doing that, Mr. Itkin,
23      Exhibit 3 is going to be the November 2020 2019
24      Statement that's filed by Arnold & Itkin in the
25      bankruptcy.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 79 of 245



                                                                       Page 78

1                                          ITKIN
2               A.   Okay.
3               Q.   Are you familiar with that document?
4               A.   I've reviewed it in preparation for
5       today's deposition.
6                    MS. HOESTEREY:             Hold on.         It seems to
7               be frozen in distributing the file.                       I'm
8               sorry.    Are we screen sharing again or do
9               you have access to Exhibit Share?
10                   MS. QUARTAROLO:              That's a good
11              question.
12                   Mr. Itkin, were you able to get access
13              to Exhibit Share during the break?
14                   THE WITNESS:            I don't know that
15              anything's changed since the break.
16                   THE CONCIERGE:             Have you checked your
17              email, Mr. Itkin?
18                   THE WITNESS:            I haven't, but I can
19              take a real quick look.
20                   MS. QUARTAROLO:              Why don't we do this
21              one by screen share, and after we're done
22              with this we can take a quick break and
23              hopefully you can get access to Exhibit
24              Share.
25                   THE WITNESS:            Looking, I don't see

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 80 of 245



                                                                       Page 79

1                                        ITKIN
2              anything since -- if you want to screen
3              share it, I'm looking here, I don't see
4              anything from Lexitas.
5                    THE CONCIERGE:           Yeah, it would be
6              coming from Egnyte or Veritext.
7                    THE WITNESS:          Or Veritext.          Yeah, I
8              don't see anything since the break.
9                    THE CONCIERGE:           All right.         Thank you.
10      BY MS. QUARTAROLO:
11             Q.    So, again, Mr. Itkin, just for the
12      record, Exhibit 19 is -- excuse me -- Exhibit 3 is
13      the Verified Statement of Arnold & Itkin LLP
14      Pursuant to Bankruptcy Rule 2019 that was filed on
15      November 12, 2020.         Do you see that?
16             A.    I do.
17             Q.    And you said that you reviewed this
18      document before it was filed?
19             A.    I believe I reviewed it before it was
20      filed, but that would be by memory only.                       I
21      reviewed it before today's deposition.
22             Q.    And this document is quite lengthy with
23      all the attachments, but -- and we're happy to
24      show you any portion of it.                But since you said
25      you reviewed it in preparation for your deposition

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS    Doc 3640-1    Filed 06/11/21   Page 81 of 245



                                                                        Page 80

1                                           ITKIN
2       today, let's see if we can do this without
3       scrolling through a lengthy document to save
4       time --
5               A.     Sure.
6               Q.     -- for all of us.
7                      My understanding is the 2019 Statement
8       reflects just shy of 2800 clients represented by
9       Arnold & Itkin; is that right?
10              A.     Yeah.     I mean, they're numbered, so
11      whatever the number is is what the number is.
12              Q.     Yeah, I think it's 2798.                   Does that
13      sound right to you?
14              A.     Yes.
15              Q.     And this statement --
16                     MS. QUARTAROLO:             And, I guess, Alice,
17              can you scroll down, since Mr. Itkin
18              doesn't have control of the document, to
19              the attachment that lists the claims.
20                     You can stop here.
21      BY MS. QUARTAROLO:
22              Q.     This document, as you can see on the
23      screen, includes a client name and address and
24      says, Nature of the Claim, Talc Personal Injury
25      claim.       Do you see that?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 82 of 245



                                                                       Page 81

1                                        ITKIN
2              A.    I do.
3              Q.    Are all of these individuals ovarian
4       cancer claims?
5              A.    We do not represent any mesothelioma
6       claims and so they should be ovarian cancer
7       claims.
8              Q.    Okay.     And it's still true, is it still
9       true today that Arnold & Itkin does not represent
10      mesothelioma claims?
11                   MR. MORRIS:         Objection to the form of
12             the question.
13             A.    I can't tell you with 100 percent
14      certainty that we -- whether we represent any
15      mesothelioma claims.           What I can tell you is, the
16      vast, vast majority of our claims are ovarian
17      cancer claims.
18             Q.    Okay.     Let me actually try to narrow the
19      question --
20             A.    Sure.
21             Q.    -- and see if we can do this.
22                   In connection with the Imerys
23      bankruptcy --
24             A.    Correct.
25             Q.    -- does Arnold & Itkin represent any

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 83 of 245



                                                                       Page 82

1                                        ITKIN
2       mesothelioma claims?
3              A.    And my answer is the same.                  If it is
4       it's -- you know, I think we have 7300, roughly,
5       on the latest 2019 Statement, and I believe all of
6       those are ovarian cancer claims.
7              Q.    Fair enough.          So my question for you:
8       For this document that lists 2798 as the number of
9       clients, as of November 12, 2020, was that the
10      number of claimants that Arnold & Itkin
11      represented that had talc-related personal injury
12      claims against Imerys?
13             A.    No.
14             Q.    So there were individuals that you
15      represented that were not on the initial 2019 that
16      was filed?
17             A.    That's my understanding.
18             Q.    Why were they not included on the
19      initial 2019?
20             A.    I can't tell you that, that would
21      implicate privilege.
22             Q.    Do you know how many were not included
23      on this initial 2019?
24             A.    I can't -- the answer to that question
25      would be no.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS    Doc 3640-1    Filed 06/11/21   Page 84 of 245



                                                                        Page 83

1                                           ITKIN
2              Q.       Do you know approximately how many were
3       not included -- let me back up.
4                       Do you know approximately how many
5       talc-related personal injury claimants Arnold &
6       Itkin represented at the time in November 2020
7       that were not included on the initial 2019
8       Statement that's Exhibit 3?
9              A.       Sitting here today, I do not.
10             Q.       Not even approximately?
11             A.       Correct.
12             Q.       More than a hundred?
13             A.       Yes.
14             Q.       More than a thousand?
15             A.       I can answer -- well, let me do it this
16      way:        I can answer, I could answer that question,
17      but I don't think I can without implicating
18      privilege.
19             Q.       I don't understand how this implicates
20      privilege.        I'm asking you about the number of
21      claimants you represented.
22             A.       And I understand that, but I don't -- I
23      can't tell you because of -- ask your question a
24      different way.         I think you can get there without
25      implicating privilege.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 85 of 245



                                                                       Page 84

1                                        ITKIN
2              Q.    Can you give me an estimate of the
3       number of talc-related personal injury claimants
4       that Arnold & Itkin represented that held claims
5       against Imerys that were not included on the
6       November 20, 2019 Statement?
7                    MR. MORRIS:         Objection --
8              A.    I can --
9                    MR. MORRIS:         Objection --
10             A.    I can give you a broad --
11                   MR. MORRIS:         -- to the form of the
12             question.      Go ahead.
13                   THE WITNESS:          Sorry, John.
14             A.    I can give you a broad, I can give you a
15      broad answer to that question.
16             Q.    Which is what?
17             A.    In the thousands.
18             Q.    More than 3,000?
19             A.    I would need to do some looking, but I
20      would say that is probably correct.
21             Q.    More than 5,000?
22             A.    Now I can't -- now you've broadened out
23      where I'm not exactly sure.
24             Q.    And just because I want to make sure the
25      record's clear.        You won't tell me because you

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS    Doc 3640-1    Filed 06/11/21   Page 86 of 245



                                                                        Page 85

1                                           ITKIN
2       assert that it's privileged why they were not
3       included on the initial 2019; is that right?
4               A.      That is correct.
5                       MR. MORRIS:         Correct.
6                       MS. QUARTAROLO:            Let's take a short
7               break and try to get you Exhibit Share
8               access.       My preference always is that the
9               witness actually has control of the
10              document and can scroll back and forth, so
11              let's try to get that for you over a break.
12              And I understand -- we can go off the
13              record.
14                      (Whereupon, off the record.)
15                      (Whereupon, resumed.)
16                      MS. QUARTAROLO:            So, Mr. Itkin, I
17              apologize, we still haven't been able to
18              get you access to the Exhibit Share, but
19              we'll make do and hopefully we'll get you
20              access soon.
21                      Joe, can you please bring up what is
22              Exhibit 4, which is the Amended Verified
23              Statement of Arnold & Itkin Pursuant to
24              Bankruptcy Rule 2004 filed on January 22,
25              2021.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21    Page 87 of 245



                                                                        Page 86

1                                          ITKIN
2                    MR. TERESI:           Yes, one second.
3                    MR. MORRIS:           Did you mean 2019?
4                    MS. QUARTAROLO:              No.        It was filed --
5               I may have misspoken.               It's pursuant to
6               Bankruptcy Rule 2019, but it was filed on
7               January 22, 2021.
8                    MR. MORRIS:           I thought you said Rule
9               2004, but maybe I'm mistaken.
10                   (Amended Verified Statement of Arnold
11              & Itkin LLP Pursuant to Bankruptcy Rule
12              2019 marked as Exhibit 4, as of this date)
13                   MS. QUARTAROLO:              And just so that the
14              record reflects it.             This has been stamped
15              highly confidential and is an unsealed
16              version of the statement that was filed.
17      BY MS. QUARTAROLO:
18              Q.   Mr. Itkin, are you familiar with this
19      document?
20              A.   I believe so, yeah.
21              Q.   And did you review it before it was
22      filed?
23              A.   I believe so.
24                   MS. QUARTAROLO:              And we can scroll
25              down to -- Joe, if you can scroll down to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                            516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 88 of 245



                                                                       Page 87

1                                        ITKIN
2              the list of claimants.
3                    Okay.     You can stop there.
4       BY MS. QUARTAROLO:
5              Q.    So, Mr. Itkin, it looks like the form of
6       the exhibit has changed slightly in this filing.
7       It identifies Type of Disease, Ovarian Cancer.                             Do
8       you see that?
9              A.    I do.
10             Q.    And this exhibit reflects 3,186 clients.
11                   MS. QUARTAROLO:            And, Joe, can you
12             scroll down to the end of Exhibit A-1 so
13             Mr. Itkin can verify that.
14             A.    Yeah, I -- it does.
15             Q.    Okay.     And, as of January 22, 2021, does
16      this filing, this 2019 disclosure, include and
17      reflect all of the talc-related personal injury
18      claimants that Arnold & Itkin represented that had
19      claims again Imerys?
20                   MS. QUARTAROLO:            I'm getting an echo,
21             if someone can turn off maybe their phone.
22                   MR. MORRIS:         Yeah, that was my fault.
23             I was trying to get to these exhibits
24             through my phone.           I apologize.
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 89 of 245



                                                                       Page 88

1                                        ITKIN
2       BY MS. QUARTAROLO:
3              Q.    Mr. Itkin, did you hear my question?
4              A.    I think so.         You're asking if the 3,000
5       or so people on this list were all of our clients,
6       and the answer to that is no.
7              Q.    And why is it that there were
8       approximately 388 clients -- claimants who were
9       disclosed beyond the -- included on the initial
10      disclosure?
11             A.    I don't think I can tell you that
12      without revealing attorney-client work product.
13             Q.    And did the 388 claimants that appear on
14      this amended statement that did not appear on the
15      original statement, did Arnold & Itkin represent
16      those 388 claimants at the time it filed its
17      original 2019 Statement in November of 2020?
18             A.    I would have to go client by client and
19      contract by contract, and I have not done that
20      analysis.
21             Q.    Do you know generally?
22             A.    I would not feel comfortable telling you
23      one way or the other.
24             Q.    Because of privilege or for some other
25      reason?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 90 of 245



                                                                       Page 89

1                                        ITKIN
2              A.    I've not done that analysis, so I can't
3       tell you that.        I have suspicions, but I don't,
4       you know, under oath I couldn't tell you that they
5       were all new or all not new.
6              Q.    Do you have any understanding, sitting
7       here today, as to whether Arnold & Itkin
8       represented any of those 388 claimants that appear
9       on the amended statement at the time it filed its
10      original statement in November of 2020?
11             A.    If I had to speculate, the answer would
12      be that we did.
13             Q.    And is it correct that you will not
14      testify as to why they were not included on the
15      original statement?
16             A.    That's correct.
17             Q.    Because of privilege?
18                   MR. MORRIS:         Correct.
19             Q.    And just so that the record is clear.
20                   How many claimants above this 3186
21      number did Arnold & Itkin represent it held claims
22      against Imerys at the time it filed, Arnold &
23      Itkin filed the Amended Verified Statement in
24      January of 2021?
25             A.    I couldn't tell you an exact number, but

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 91 of 245



                                                                       Page 90

1                                        ITKIN
2       it would be on the same order of magnitude that we
3       were talking about in the previous exhibit.
4              Q.    Thousands; is that correct?
5              A.    I believe so.
6              Q.    And why did Arnold & Itkin not disclose
7       those on its Amended Verified Statement that is
8       Exhibit 4?
9                    THE WITNESS:          John, you're muted.
10                   MR. MORRIS:         Yeah.       That's -- I direct
11             the witness because that's privileged
12             communications.
13                   MS. QUARTAROLO:            Joe, can you take
14             this one down and bring up Exhibit 5.
15                   (Supplement to Amended Verified
16             Statement of Arnold & Itkin LLP Pursuant to
17             Bankruptcy Rule 2019 marked as Exhibit 5,
18             as of this date.)
19      BY MS. QUARTAROLO:
20             Q.    Mr. Itkin, Exhibit 5 is the Supplement
21      to Amended Verified Statement of Arnold & Itkin
22      Pursuant to Bankruptcy Rule 2019 that was filed
23      March 25, 2021.
24             A.    Okay.
25                   MR. MORRIS:         Amy, is this one in the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 92 of 245



                                                                       Page 91

1                                        ITKIN
2              share?    Is it in the --
3                    MS. QUARTAROLO:            It will be.
4                    MR. MORRIS:         Okay.
5                    MS. QUARTAROLO:            I think given the
6              size of these documents, they take a while
7              to appear.
8                    MR. MORRIS:         Gotcha.
9       BY MS. QUARTAROLO:
10             Q.    Do you see that document, Mr. Itkin?
11             A.    I do.
12             Q.    And are you familiar with this document?
13             A.    I believe so, yes.
14             Q.    Did you review this document before it
15      was filed?
16             A.    I believe so, yes.
17             Q.    And this document -- again, we can
18      scroll down -- but this reflects 7,355 claimants
19      that A&I has disclosed it represents?
20             A.    Correct.
21             Q.    And, as of the time this was filed in
22      March of 2021, is that the full population of
23      claimants that Arnold & Itkin represents that have
24      talc-related personal injury claims against
25      Imerys?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 93 of 245



                                                                       Page 92

1                                          ITKIN
2              A.    As of the March 25, '21, date?                     Is that
3       the time frame?
4              Q.    Correct.
5              A.    I believe that would be the list.
6              Q.    The complete list?
7              A.    Correct.
8              Q.    So they're --
9              A.    As of March 25, 2021.
10             Q.    So is it a correct statement that as of
11      March 25, 2021, Arnold & Itkin was listing all
12      claimants that it represented on its Amended
13      Verified 2019 Statement that is Exhibit 5?
14             A.    All claimants that would have claims
15      against Imerys potentially in the Imerys
16      bankruptcy, that's correct.
17             Q.    And why did Arnold & Itkin amend its
18      2019 Statement to include these additional
19      claimants?
20             A.    That I can't tell you because it would
21      implicate privilege.
22             Q.    For how many claimants did Arnold &
23      Itkin submit a vote on the plan?
24             A.    I don't know that number offhand, but
25      there is a submission that has that number.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21    Page 94 of 245



                                                                        Page 93

1                                          ITKIN
2              Q.    I will represent to you that it -- I
3       think that that number, according to what I've
4       seen, matches the number that is on this Amended
5       Verified Statement, the 7,355.                      Does that sound
6       right to you?
7              A.    It does.       It does.
8              Q.    And sitting here today, does Arnold &
9       Itkin represent claimants holding talc personal
10      injury claims against Imerys beyond the 355 that
11      are included on the amended statement that is
12      Exhibit 5?
13             A.    Beyond the 7,300 --
14                   MR. MORRIS:           Objection to the form of
15             the question.
16             A.    I think you said 355 --
17             Q.    Correct.
18             A.    -- and you meant 7,000 --
19             Q.    7,355.
20             A.    I believe the answer to that question
21      would be yes, that we represent more people.
22             Q.    How many?
23             A.    I couldn't tell you that answer.
24             Q.    Hundreds?
25             A.    I don't know that number.                    I don't know

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                            516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 95 of 245



                                                                       Page 94

1                                        ITKIN
2       if it's hundreds or thousands.
3              Q.    Is it more than 10?
4              A.    Yes.
5              Q.    But you don't know if it's more than a
6       hundred?
7              A.    No.      And I would -- it is more than a
8       hundred, but I don't -- beyond that, I don't know,
9       and -- I just don't know the answer to that.
10             Q.    How did Arnold & Itkin come to represent
11      those additional claimants beyond those that are
12      listed in the Exhibit 5?
13             A.    I don't know the specifics.
14                   MR. MORRIS:         Objection to the form of
15             the question.       That's fine.
16             Q.    Do you know if Arnold & Itkin is in a
17      co-counseling relationship with one or more other
18      parties in connection with those new claimants
19      that are not listed on Exhibit 5?
20             A.    I would assume so, but I don't know.
21             Q.    Does Arnold & Itkin intend to file a new
22      2019 statement?
23             A.    I think that implicates privilege so I
24      can't tell you that.
25                   MS. QUARTAROLO:            The debtors formally

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 96 of 245



                                                                       Page 95

1                                        ITKIN
2              request that Arnold & Itkin file further
3              amended or supplemental list disclosing all
4              claimants that it currently represents.
5                    And can we go -- Joe, can you put up
6              Exhibit 4 again.
7                    And if you can scroll down to
8              Exhibit A-2, which should be page 252 of
9              the PDF or something around there.
10                   There we go.
11      BY MS. QUARTAROLO:
12             Q.    So is this -- can you read this
13      document, Mr. Itkin?
14             A.    No, but I'm generally familiar with it.
15             Q.    Okay.     And if we need to, we can make it
16      larger.
17             A.    Sure.
18             Q.    Or try.
19                   So is this Exhibit A-2 to the amended
20      2019 that is Exhibit 4 in the record for the
21      deposition, is this an exemplar of an engagement
22      letter that Arnold & Itkin enters into with its
23      clients?
24             A.    Correct.
25             Q.    And this is specific to talc personal

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 97 of 245



                                                                       Page 96

1                                        ITKIN
2       injury claims; is that right?
3              A.    I believe, correct.
4              Q.    And the contingency fee that's listed on
5       this is 40 percent; is that right?
6              A.    That is correct.
7              Q.    And is that the same for all talc
8       claimants that Arnold & Itkin represents?
9              A.    For the vast majority.
10             Q.    Do you know if for any it's either
11      higher or lower than 40 percent?
12             A.    It wouldn't be higher, there could be a
13      case or several that are lower.
14             Q.    Do you know, are there other versions of
15      this agreement that reflect different terms with
16      particular claimants?
17             A.    I don't believe so.
18             Q.    So if the contingency fee percentage was
19      lower than 40 percent, where would it be
20      documented if not in the engagement letter?
21             A.    This is a little beyond my factual
22      knowledge, but with -- so this is kind of
23      speculation.      But with 7300 claimants, it wouldn't
24      surprise me if one or more said we would like to
25      see if you would do something less than 40 percent

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 98 of 245



                                                                       Page 97

1                                        ITKIN
2       on the fee agreement, and that there may have been
3       a negotiation to something, you know, whether
4       that's a third, 35, 38, I don't know, and that
5       they probably crossed out the 40 percent and
6       changed it to whatever that percentage was.                           I
7       don't know that that's happened, that's
8       speculation, but it wouldn't surprise me if that
9       situation came up.
10             Q.    Fair enough.          And if it did happen, is
11      your assumption that it would have been reflected
12      on the engagement letter itself or would there be
13      some other document?
14             A.    It would, it would most likely be on the
15      engagement letter.         It's a little -- I don't know
16      that that's happened, but that's what I would
17      expect the situation to reflect.
18             Q.    And does Arnold & Itkin receive that
19      40 percent if there's a recovery on that claim
20      through the Imerys bankruptcy?
21                   MR. MORRIS:         Objection to the form of
22             the question.
23             A.    The way our contract works is that any
24      recovery is -- it's based on the gross recovery.
25      So if there's monies recovered out of the Imerys

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 99 of 245



                                                                       Page 98

1                                        ITKIN
2       bankruptcy, we'd be entitled to fees.
3              Q.    My question was probably imprecise.
4                    But if there's a claim that is submitted
5       against the trust, and that claim is recovered
6       upon, and that's a claimant that is represented by
7       Arnold & Itkin, Arnold & Itkin would receive
8       40 percent of that amount; is that right?
9                    MR. MORRIS:         Objection to the form of
10             the question.
11             A.    I believe that is correct.                  I don't know
12      if there's something in the bankruptcy -- the
13      reason I'm being a little bit hesitant is that I
14      just don't know if there's something in the
15      bankruptcy plan or rules that would alter that.
16      And if there is, obviously, what the court says,
17      you know, if there's something in the plan that
18      could alter it, that we'd be subject to that,
19      potentially.      So I don't know the answer to that
20      question, but I would assume here that the
21      recovery from the trust would be subject to fees.
22      But I would want to -- there's been no recovery
23      yet and so I'd want to dig into that issue a
24      little.
25             Q.    Has A&I estimated how much it would

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 100 of 245



                                                                       Page 99

1                                          ITKIN
2       recover in fees if the plan is approved and its
3       claimants were paid based on the current TDPs?
4               A.   Have we?
5               Q.   Yes.
6               A.   Not as the question is phrased, but we
7       have done analysis as to how the current plan
8       would affect our clients.
9               Q.   So my question is slightly different,
10      which is:      Not specific to your clients, but has
11      A&I done analysis as to how much it stands to
12      receive if the plan is approved and the claimants
13      that Arnold & Itkin represents are paid based on
14      the contingency fees?
15              A.   Are you asking what our fees would be,
16      in other words?
17              Q.   Yes.
18              A.   We've not done that analysis.
19              Q.   But you have done analysis on how your
20      claimants would be affected; is that what you
21      said?
22              A.   We have done some analysis as to how the
23      plan would affect our clients, but not as you have
24      phrased the question or you had framed analysis.
25              Q.   And what analysis have you done?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 101 of 245



                                                                      Page 100

1                                          ITKIN
2              A.    We've tried to understand the plan and
3       tried to understand it's been as you -- let me do
4       it this way.
5                    There is a lot of unknown about how the
6       plan would affect clients, and that, you've seen
7       that in our documents.              We have tried to do, with
8       the information we have, some analysis on how it
9       would affect our clients.               And -- and done that,
10      and that's what we've done.
11             Q.    And what has that analysis shown?
12             A.    That I can't tell you, it would be
13      implicating attorney-client work product.
14             Q.    Has Arnold --
15                   MS. QUARTAROLO:            And, Joe, you can
16             take this down, please.
17             Q.    Mr. Itkin, has Arnold & Itkin undertaken
18      any analysis of the value of its clients'
19      talc-related personal injury claims?
20             A.    We have undertaken analysis, that's
21      correct.
22             Q.    And what analysis have you undertaken?
23             A.    That I can't tell you without
24      implicating privileges.
25                   MR. MORRIS:           It's actually work

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 102 of 245



                                                                      Page 101

1                                          ITKIN
2              product, but.
3              Q.      Will you tell me what you think the
4       range of individual claimants' claims are worth?
5              A.      I can't do that without implicating
6       privilege.
7              Q.      Will you tell me what the bulk of the
8       claims -- excuse me.
9                      If you take the aggregate of all of the
10      talc-related personal injury claims that Arnold &
11      Itkin represents, what is the total value that you
12      believe is associated with those claims?
13             A.      I can't answer questions like that
14      without implicating privilege.
15             Q.      Have you had any discussions with any
16      party not subject to common interest that you've
17      said you assert about the value that Arnold &
18      Itkin ascribes to talc-related personal injury
19      claims?
20             A.      I've not had any --
21                     MR. MORRIS:         Objection to the form of
22             the question.
23                     THE WITNESS:         Go ahead.        I'm sorry,
24             John.
25                     MR. MORRIS:         Yeah, I just objected to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 103 of 245



                                                                      Page 102

1                                          ITKIN
2              the form of the question.
3                    THE WITNESS:           Okay.
4                    MR. MORRIS:           But you can answer.
5              A.    I haven't had any conversations that
6       would -- I think what you're asking -- that would
7       not be privileged about value.
8              Q.    Has Arnold & Itkin had any discussions
9       with Johnson & Johnson about the value of the
10      talc-related personal injury claims?
11             A.    Arnold & Itkin had any discussions with
12      Johnson & Johnson?          Nothing substantive.
13             Q.    What about non-substantive discussions?
14             A.    I'm not being coy here with you, but
15      nothing that I would consider a real discussion
16      about it.
17             Q.    Right.      But I'm asking about --
18             A.    I have other litigation with Johnson &
19      Johnson that I'm not going to comment on here in
20      this deposition where there may have been an
21      offhand comment about talc values.                    But it was --
22      any comments would have been in jest and not sort
23      of anything, anything worth repeating under oath.
24             Q.    Who were those conversations with or was
25      it a single conversation or multiple

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 104 of 245



                                                                     Page 103

1                                          ITKIN
2       conversations?
3               A.    It would have been, to the best of my
4       memory, it would have been one single
5       conversation.
6               Q.    And who was that with?
7               A.    It would have been with J&J settlement
8       counsel.
9               Q.    Who's that?
10              A.    I don't know who it was for talc
11      specifically, but it was --
12              Q.    Well, who was it that you were talking
13      to?
14              A.    I was talking to Jim Murdica in the
15      Risperdal litigation.
16              Q.    And what was the comment made about
17      talc?
18              A.    I don't actually remember the comment
19      made, but it was -- it was a comment that
20      something to the effect J&J was doing a good job
21      of holding down values in terms of settlement.
22              Q.    And who said that comment; was that
23      something Mr. Murdica said or something that you
24      said?
25              A.    That would have been a comment in jest

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 105 of 245



                                                                      Page 104

1                                          ITKIN
2       by me.      And not really in jest, there's a little,
3       I would say, tongue-and-cheek comment by me
4       complimenting Mr. Murdica on his efforts.
5              Q.     And why do you say it was in jest?
6              A.     We weren't talking about talc.                   It was,
7       sort of, we had a conversation about Risperdal.
8       And we talked, like many conversations, five
9       minutes about weather, politics, sports, and an
10      offhand comment about talc made by me that I don't
11      even think he responded to.                And then we had our
12      substantive conversation about something else.
13             Q.     And what did you mean by J&J was doing a
14      good job holding down values?
15             A.     I did -- I meant nothing.                 It was, it
16      was -- which is why I was hesitant to even go down
17      this road with you.          It was part of a discussion.
18                    My understanding had been that many of
19      the lawyers on the TCC had settled their cases
20      minus one client or so, so that they could keep
21      their TCC seats.         I had heard something about
22      values and made a comment to Mr. Murdica that
23      probably if I ever thought that you'd be asking me
24      questions on a Friday afternoon, never would have
25      made because it wasn't intended for anything other

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 106 of 245



                                                                      Page 105

1                                          ITKIN
2       than sort of smalltalk.
3              Q.      Has Arnold & Itkin had any discussions
4       with Johnson & Johnson about settling talc claims?
5              A.      With Johnson?         I would answer that
6       question no.
7              Q.      Has Johnson & Johnson ever made an offer
8       to Arnold & Itkin to settle one or more
9       talc-related personal injury claims?
10             A.      That answer is no.
11                     MR. MORRIS:         And I just want to make
12             sure that we're just talking about within
13             the confines of the bankruptcy case and not
14             otherwise.       Is that --
15                     MS. QUARTAROLO:          That's not, my
16             question is not limited to the bankruptcy
17             case.
18                     MR. MORRIS:         All right.        Well, he
19             answered no anyway, so it doesn't matter.
20      BY MS. QUARTAROLO:
21             Q.      Has Arnold & Itkin ever reached out to
22      Johnson & Johnson to initiate any sort of
23      potential settlement discussions about
24      talc-related personal injury claims?
25             A.      I don't believe so.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 107 of 245



                                                                      Page 106

1                                          ITKIN
2              Q.    Are you aware of any amounts that
3       Johnson & Johnson has paid to settle talc-related
4       personal injury claims?
5                    MR. MORRIS:           Objection to the form of
6              the question.
7              A.    I don't have firsthand knowledge of that
8       information.
9              Q.    Do you have other knowledge of that
10      information?
11             A.    There are rumors.
12             Q.    What does that mean?
13             A.    People talk in the legal industry about
14      values and some of it is accurate, some of it is
15      not accurate, so there are rumors about that.
16             Q.    What are the rumors?
17             A.    That different firms have received
18      different values.         Some people within firms have
19      received different values for different portions.
20      I have no idea if it's true or false.
21             Q.    Do you have any information about the
22      range of values for talc-related personal injury
23      claims that Johnson & Johnson has settled?
24             A.    Not that I would --
25                   MR. MORRIS:           Objection to the form of

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 108 of 245



                                                                      Page 107

1                                          ITKIN
2               the question.
3                    THE WITNESS:           Sorry.
4               A.   Not that I'd be comfortable saying under
5       oath.
6               Q.   And respectfully, Mr. Itkin, I'm not
7       asking what you're comfortable with saying, I'm
8       asking whether you've heard any information that
9       gives you any basis to say what these rumors are
10      in terms of the numbers.
11              A.   I don't, I don't have that information.
12      I don't have those facts.
13              Q.   Has anyone said to you what the range of
14      numbers is, or any number, assigned to a
15      talc-related personal injury claim that's been
16      settled by Johnson & Johnson?
17              A.   I've heard, I've heard a hundred
18      thousand.      I've heard 125,000.              I've heard 40,000.
19      I've heard half a million.                 So the point being,
20      rumors are rumors and, you know, that is what it
21      is.
22              Q.   Do you believe that the values that
23      you've heard are high or low?
24              A.   I can't answer that.
25                   MR. TSEKERIDES:            I object to the form.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 109 of 245



                                                                      Page 108

1                                          ITKIN
2              Put an objection on for me, Ted Tsekerides.
3              A.    Yeah, I'd have to get into work product
4       and attorney-client privilege to answer your
5       question.
6              Q.    Have you had any discussions --
7       actually, let me back up.
8                    Who have you had those discussions with
9       where those numbers came up?
10             A.    I could not tell you that.                  I don't know
11      offhand.     I talk to a lot of lawyers.
12             Q.    It was from other lawyers who have
13      talc-related personal injury claims; is that
14      correct?
15             A.    I don't know if they had talc-related
16      personal injury claims.              I don't know who it was,
17      is the short answer.           I mean, it's sort of like
18      things, you know -- I don't pay much attention to
19      rumors.
20             Q.    Have you ever had a discussion with
21      anyone on behalf of Johnson & Johnson about any of
22      the numbers that you've heard as associated with
23      settlements for talc-related personal injury
24      claims?
25             A.    I do not believe so.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 110 of 245



                                                                      Page 109

1                                          ITKIN
2              Q.     Have you ever made any efforts to verify
3       whether those rumors are true?
4              A.     I know there's been some discovery
5       that's been sought in the bankruptcy on this
6       subject, but beyond that I personally have not
7       gone under to do that myself, no.
8              Q.     Do you have an understanding as to what
9       that discovery has shown in terms of the amounts
10      of the settlements that J&J has entered into for
11      talc-related personal injury claims?
12                    MR. MORRIS:          Objection.        I direct the
13             witness not to answer.              That's work product
14             at this point.
15                    MS. QUARTAROLO:           It's work product
16             whether that information was shared with
17             him?
18                    MR. MORRIS:          You can answer the
19             question yes or no, that's fine.
20             A.     Sitting here I don't know.
21             Q.     You don't know if it was shared with
22      you?
23             A.     I'm sorry, can you ask the question
24      again, I lost it in the objection.
25             Q.     Sure.     So the information that's been

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 111 of 245



                                                                      Page 110

1                                          ITKIN
2       obtained through discovery relating to J&J
3       settlements of talc-related personal injury
4       claims, has any of that information been
5       communicated to you?
6              A.    I don't believe so, but I'm not sure.
7       Not that I have any knowledge sitting here today.
8                    MR. MORRIS:           Actually, now that I
9              heard the question, the answer's no.
10                   MR. TSEKERIDES:            It had better be.
11                   MR. MORRIS:           Thanks, Ted.         It's always
12             helpful to hear a question the second time.
13      BY MS. QUARTAROLO:
14             Q.    So you indicated earlier that you're
15      familiar with the debtor's plan as proposed and
16      the trust distribution procedures, correct?
17             A.    Yeah, generally I am.
18             Q.    And I am hopeful that we can do this in
19      a somewhat expedited fashion, but if we need to go
20      more slowly, then we can do so.
21                   So does A&I contend that the TDPs result
22      in unequal treatment of Class 4 claims?
23             A.    I would refer you to the objections that
24      we filed.
25             Q.    Respectfully, I'm asking you sitting

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 112 of 245



                                                                      Page 111

1                                          ITKIN
2       here today.      I mean, if your answer is you don't
3       know, that's your answer.
4              A.    Well --
5              Q.    But I think I'm allowed to ask you that
6       question.
7              A.    I think your answer implicates -- to
8       answer that question it would implicate
9       attorney-client and work product privileges.                           And
10      so to be specific and precise, I would tell you
11      that we have filed multiple objections and briefs
12      on these subjects and I feel that they set forth
13      our position.         I suspect that if a vote is
14      ultimately counted as a vote in favor of
15      confirmation, that there may be additional things
16      that we file that may clarify or add to or
17      supplement our position.              But as of now I think
18      that, you know, the brief and -- do a good job of
19      laying out our positions.
20             Q.    And you are well represented by counsel,
21      but these are specific topics that are set forth
22      in the deposition notice and so I'm going to ask
23      my question again and ask you to answer it.
24                   Does Arnold & Itkin assert that the TDPs
25      result in unequal treatment of Class 4 claims?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 113 of 245



                                                                      Page 112

1                                          ITKIN
2              A.    Once again, I would refer you to the
3       briefs, to tell you anything beyond that I think
4       implicates privilege.
5              Q.    It's a yes-or-no question.
6              A.    I gave you --
7              Q.    I don't think you can just point to
8       briefs.
9              A.    Well, I've given you my answer.
10             Q.    So you will not answer that question yes
11      or no?
12             A.    I feel like I've answered the question.
13                   MR. MORRIS:           Yeah.
14             Q.    And what are the bases for Arnold &
15      Itkin's assertion that the TDPs result in unequal
16      treatment of Class 4 claims?
17             A.    I would tell you again that you can --
18                   THE WITNESS:           I'm sorry, John, I
19             didn't mean to interrupt.
20                   MR. MORRIS:           That's okay.         I don't
21             know if this will be helpful, Amy.                     You're
22             entitled to ask your questions, but in
23             general I think -- I think Mr. Itkin is
24             likely to just adopt the positions that
25             we've taken thus far subject to further

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 114 of 245



                                                                      Page 113

1                                          ITKIN
2              discovery.
3                    MS. QUARTAROLO:            Okay.        Well, I mean,
4              these are -- again, I don't mean to argue
5              with anyone on the record, but these are
6              topics that we've specifically set forth.
7              We expect the witness to be prepared to
8              answer questions.
9                    MR. MORRIS:           He is.
10                   MS. QUARTAROLO:            I think it is not
11             sufficient in terms of him answering
12             questions and being adequately prepared to
13             simply point to filings that have been made
14             by counsel.
15                   MR. MORRIS:           Okay.
16                   MS. QUARTAROLO:            We can have that
17             discussion off the record after the
18             deposition is over, but our position is
19             that that is not adequate preparation.
20                   MR. MORRIS:           Go ahead and ask your
21             questions.
22      BY MS. QUARTAROLO:
23             Q.    Mr. Itkin, what are the bases for Arnold
24      & Itkin's assertion that the TDPs result in
25      unequal treatment of Class 4 claims?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 115 of 245



                                                                      Page 114

1                                          ITKIN
2              A.    I'll give you the same answer, which is,
3       we lodged paperwork or filed paperwork that has
4       specific objections dealing with the 40/40/20
5       split, the indemnity and otherwise.                     And, you
6       know, when you get beyond that, you're implicating
7       privilege and attorney-client work product, so I
8       can't answer beyond that.
9              Q.    Are you aware, sitting here today, of
10      any facts that Arnold & Itkin relies upon to
11      support its assertion that the TDP results in
12      unequal treatment of Class 4 claim?
13             A.    Once again, I mean, I think we can go
14      through this however you want to go through it,
15      but I'm going to continue to refer you to the
16      briefs as well as, you know, tell you that beyond
17      that we're getting into privilege.
18             Q.    Do you have any specific facts that
19      you're prepared to testify to or are you just
20      going to point to the briefs?
21             A.    I'm going to point to the briefs.                     And,
22      I mean, you can ask your questions, obviously, if
23      you choose to and we can see how it goes.                       But I
24      think that my anticipation is, I'm going to
25      probably be telling you to look at the briefs for

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS    Doc 3640-1    Filed 06/11/21   Page 116 of 245



                                                                       Page 115

1                                           ITKIN
2       our positions and beyond that it's going to
3       implicate attorney-client work product.
4              Q.      Okay.     Topic No. 11, does Arnold & Itkin
5       assert that the TDP was not negotiated in good
6       faith?
7              A.      This would be the same answers I've told
8       you before, so I would refer you to the briefs, as
9       well as tell you beyond that you're getting into
10      mental impressions and work product.
11             Q.      Sitting here today, are you aware of any
12      facts that suggests that the TDP was not
13      negotiated in good faith?
14                     MR. MORRIS:          Amy, it might be helpful,
15             if you believe that that's what our
16             contention is, to just show him the
17             document that you're relying on to say
18             that.
19                     MS. QUARTAROLO:           These are topics in
20             the notice, so I'm entitled to ask them.
21             We expect that he be prepared on them.                        We
22             have no objection to these topics.                      So,
23             again, we don't need to argue about it on
24             the record.        I'll ask my questions and
25             he'll answer them or he won't.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                         516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 117 of 245



                                                                      Page 116

1                                          ITKIN
2                    MR. MORRIS:           I'm just suggesting you
3               might try to refresh his recollection, but
4               that's okay, you do it your way.
5       BY MS. QUARTAROLO:
6               Q.   Can you answer my question, Mr. Itkin?
7               A.   So I don't recall seeing the phrase
8       "good faith" in the briefs.                If it's there,
9       obviously I'm happy to look at it.                    But I
10      generally will tell you to look at the briefs and,
11      you know, beyond that you're getting into
12      attorney-client work product and mental
13      impressions.
14              Q.   My question again was specific to facts.
15                   Sitting here today, are you aware of any
16      facts that suggests that TDPs were not negotiated
17      in good faith?
18              A.   I think the issue I have is with the
19      phrase "good faith."           If you want to define good
20      faith and what you mean by good faith --
21              Q.   What do you understand good faith to
22      mean?
23              A.   It means a lot of different things in a
24      lot of different contexts.
25              Q.   So however you would understand it, do

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 118 of 245



                                                                      Page 117

1                                          ITKIN
2       you have any facts that suggests that the TDPs
3       were not negotiated in good faith?
4              A.    I don't think I can answer the question
5       because of the way the phrase good faith is used.
6       It necessarily implicates my mental impressions of
7       attorney-client privilege.
8              Q.    For the record, I disagree.                   This is a
9       topic that's set forth in the deposition notice.
10      There were no objections to this topic and we
11      can -- I think someone might not be on mute.
12                   THE CONCIERGE:           Yeah.         This is April,
13             the concierge.        I was trying not to
14             interrupt, but I believe we have your
15             Exhibit Share situation resolved.
16                   MS. QUARTAROLO:            Okay.        Why don't we
17             just take a short break.               Hopefully we can
18             do this in five minutes, if everyone just
19             stays close to their computer, and we'll
20             get you set up with Exhibit Share,
21             Mr. Itkin.
22                   THE WITNESS:           Great.
23                   MS. QUARTAROLO:            Thanks.
24                   (Whereupon, off the record.)
25                   (Whereupon, resumed.)

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 119 of 245



                                                                      Page 118

1                                          ITKIN
2       BY MS. QUARTAROLO:
3              Q.    Mr. Itkin, you now have Exhibit Share
4       access --
5              A.    I believe so, yes.
6              Q.    -- a couple hours into the depo?
7              A.    Yes.
8              Q.    Does Arnold & Itkin contend that there
9       was anything improper about how the TDPs were
10      negotiated?
11                   MR. MORRIS:           Objection to the form of
12             the question.
13             A.    I mean, there's discovery obviously
14      that's ongoing.         We filed our position as it
15      exists today in the briefs.                And, you know, that
16      position improper is kind of just sort of a --
17      once again, I'm really not trying to put words,
18      but improper is a very broad meaning, and you can
19      interpret some of the things we said in the briefs
20      saying it's improper, then you have there our
21      position that improper means something more
22      nefarious or otherwise.              You know, it's kind of a
23      long scale and you're starting to invade work
24      product and attorney-client privilege.
25                   As to my beliefs, I believe your

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 120 of 245



                                                                      Page 119

1                                          ITKIN
2       question, I think, was what our contentions are.
3       Contentions as they exist today are set forth in
4       the brief.
5              Q.    So, sitting here today, without
6       referring to legal briefs, can you answer whether
7       Arnold & Itkin contends that there was anything
8       improper about how the TDPs were negotiated?
9              A.    I would take that question --
10                   MR. MORRIS:           Objection to the form of
11             the question.
12                   THE WITNESS:           Yeah.
13             A.    That question implicates attorney-client
14      privilege, work product privilege and otherwise.
15      Our briefs indicate our stated public positions.
16             Q.    Okay.      Sitting here today, Mr. Itkin,
17      are you aware of any facts that suggests that
18      there was anything improper about how the TDPs
19      were negotiated?
20                   MR. MORRIS:           Objection.        Asked and
21             answered.
22             A.    And I can't -- I gave kind of a longer
23      answer maybe two or three questions ago.                       I can't
24      answer that question beyond what's in the briefs
25      without implicating privilege and the fact that

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 121 of 245



                                                                     Page 120

1                                          ITKIN
2       there's some discovery that still needs to be
3       done.
4                     MR. MORRIS:          I mean, Amy -- yeah.
5                     MS. QUARTAROLO:             I mean, I'll go
6               through my questions.               If this is the
7               answer over and over, we'll talk again.
8                     MR. MORRIS:          Yeah.
9                     MS. QUARTAROLO:             We will bring a
10              motion to have a witness who's prepared to
11              answer.       Referring to legal briefs is not a
12              proper response to "Are you aware of any
13              facts?"
14              Q.    Mr. Itkin --
15                    MS. QUARTAROLO:             Did you have
16              something to say, John?
17                    MR. MORRIS:          No, that's okay.             Yeah, I
18              guess I'll just repeat what I said before,
19              and that is, we haven't taken discovery.
20              We haven't taken any depositions other than
21              the liquidation analysis.                   It's a point
22              that he continues to make.
23                    Now, I appreciate the fact that you
24              want to know, do we have any facts today.
25              To the extent that we have anything to say

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 122 of 245



                                                                      Page 121

1                                          ITKIN
2              on these topics, he's referring you to the
3              brief.
4                    MS. QUARTAROLO:            That's not an
5              appropriate answer to a question.
6                    MR. MORRIS:           It's not more --
7                    MS. QUARTAROLO:            We don't need to
8              argue about it.
9                    MR. MORRIS:           Okay.     Go right ahead.
10      BY MS. QUARTAROLO:
11             Q.    Mr. Itkin, sitting here today, are you
12      aware of any facts that suggest that the plan
13      proponents did not have good intentions in
14      proposing the TDPs?
15                   MR. MORRIS:           Objection to the form of
16             the question.
17             A.    The answer to these questions would be
18      the same because -- part of the problem is, when
19      you're talking about improper good intentions, you
20      can't necessarily separate that just from what are
21      the facts.      If you want to ask me about specific
22      facts, I can try to answer those questions.                        But
23      if you're asking me to apply a judgment to those
24      facts -- intentions, improperness, bad faith --
25      those things implicate privilege beyond what's in

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 123 of 245



                                                                      Page 122

1                                          ITKIN
2       the briefs.
3              Q.    For the record, I disagree, but we'll
4       move on.
5                    Are you aware of any facts that you
6       believe would suggest that the plan proponents did
7       not propose the plan with a basis for expecting a
8       reorganization of the debtors under Chapter 11?
9              A.    I don't think I understand your
10      question.
11                   MR. MORRIS:           Objection to the form of
12             the question, yeah.
13             Q.    You don't understand the question?
14             A.    I don't.
15             Q.    Are you aware of any facts, sitting here
16      today, that suggests that the plan proponents in
17      proposing the current plan are not intending to
18      effect a reorganization of the debtors under
19      Chapter 11?
20             A.    I don't, I don't know one way or the
21      other.
22             Q.    Mr. Itkin, does Arnold & Itkin contend
23      that the claim values that are set forth in the
24      TDP are not appropriate?
25             A.    I can't answer that question without

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 124 of 245



                                                                      Page 123

1                                          ITKIN
2       implicating privileges.
3              Q.    You can't answer yes or no without
4       implicating privilege?
5              A.    Do we feel that they're appropriate
6       values?
7              Q.    Yes.
8              A.    I'm not -- I can't answer that without
9       implicating work product or attorney-client
10      privilege.
11             Q.    Has Arnold & Itkin suggested any
12      alternate claim values for the TDP to any party?
13             A.    Not to anyone that is not privileged.
14             Q.    Leaving aside your direct counsel, has
15      Arnold & Itkin suggested any alternate claim
16      values to anyone?
17             A.    Not outside of our firm or our counsel.
18             Q.    Do you, sitting here today, have a
19      belief of what appropriate claim values should be?
20                   MR. MORRIS:           Objection to the form of
21             the question.
22             A.    I have opinions, yes.
23             Q.    And what do you believe an appropriate
24      claim value for a mesothelioma claim is?
25             A.    I --

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS    Doc 3640-1   Filed 06/11/21   Page 125 of 245



                                                                      Page 124

1                                           ITKIN
2                       MR. MORRIS:         I direct you that's
3               attorney work product.
4                       MS. QUARTAROLO:            And would you also
5               direct not to answer for any variation of
6               an ovarian cancer claim?
7                       MR. MORRIS:         Yes, ma'am.
8               Q.      And are you going to follow your
9       attorney's instruction?
10              A.      Yes.
11                      MR. MORRIS:         Yeah, and I would just
12              point out that this is kind of the opposite
13              of what happened between the debtor and
14              J&J.     We're not putting on an affirmative
15              case.     We're not going to try to
16              establish --
17                      MS. QUARTAROLO:            John, respectfully,
18              you've made that statement at least four
19              times today.
20                      MR. MORRIS:         But it's --
21                      MS. QUARTAROLO:            I understand.           We're
22              taking a deposition and this is not your
23              opportunity to say the same thing four
24              times.
25                      MR. MORRIS:         I apologize.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                       516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 126 of 245



                                                                      Page 125

1                                          ITKIN
2       BY MS. QUARTAROLO:
3              Q.    Is there an alternative to the claim
4       values set forth in the TDPs that Arnold & Itkin
5       would support?
6              A.    It would have to be presented with
7       something and analyze it.
8              Q.    Has Arnold & Itkin ever suggested
9       alternative claim values to any of the plan
10      proponents that it would support?
11             A.    I'm not aware of any such conversations.
12             Q.    In all of your conversations with
13      Mr. Baron, you never suggested alternative claim
14      values?
15             A.    Correct.       I don't -- I'm not -- that --
16      no, we did not have that discussion.
17             Q.    And you've also never suggested
18      alternative claim values for the TDPs to the
19      debtors; is that correct?
20             A.    Correct.       I mean, Mr. Baron and I -- we
21      had -- Mr. Baron and I had a conversation about
22      the 40/40/20 split where he informed me that that
23      was a very contentious issue within the TCC.                           And
24      that because members of the TCC, some of them
25      represent mesothelioma claimants, some of them

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 127 of 245



                                                                      Page 126

1                                          ITKIN
2       represent mainly ovarian cancer claimants, so
3       there was a tension within the TCC about that.
4       And that they came to the compromise of the
5       40/40/20 split, however they came to that, and
6       that that was not an area that he felt was
7       appropriate for -- it was not an area that any
8       proposals from us would be considered, that would
9       be areas that he would even take to his fellow TCC
10      members, and so it was not an area that Mr. Baron
11      and I had any discussions about because he
12      basically told me that anything that we could or
13      would propose would be dead on arrival.
14             Q.    Did you have any discussions about what
15      you might propose if you were going to make such a
16      proposal?
17             A.    We did not.
18             Q.    Sitting here today, do you have in mind
19      what you would propose that A&I would support if
20      the plan proponents or the TCC were open to such a
21      proposal?
22             A.    We've obviously made our positions clear
23      in the papers about some of the problems that we
24      have with the 40/40/20 split, including, you know,
25      the lack of the claimants being treated equally.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 128 of 245



                                                                      Page 127

1                                          ITKIN
2       You know, obviously, if the TCC wanted to have a
3       discussion, you know, I think that we could have a
4       discussion about that, but that line of
5       communication has never been open.
6               Q.   So I don't think that answers my
7       question, so I'll ask it again.
8                    What would Arnold & Itkin propose if the
9       plan proponents were open to such a proposal?
10              A.   That I can't tell you without
11      implicating --
12                   THE WITNESS:           Sorry, John, I didn't
13              mean to interrupt.
14                   MR. MORRIS:           That's okay.
15                   I object to the form of the question
16              and our settlement position is at this
17              point attorney work product.
18      BY MS. QUARTAROLO:
19              Q.   Has there been -- just to confirm.                        I'm
20      not trying to retread ground but to close the
21      loop.
22                   Has there been any proposal made by
23      Arnold & Itkin with regard to an alternative to
24      the 40/40/20?
25              A.   Not -- there's not been a proposal to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 129 of 245



                                                                      Page 128

1                                          ITKIN
2       the TCC or the plan proponents.
3              Q.    Has there been a proposal made to some
4       other party?
5              A.    So there was a proposal put forward to a
6       member of the TCC in his non-TCC capacity that was
7       not really a proposal but a kind of framework.
8       And my understanding -- but it never really went
9       any further than that.              It was more of a framework
10      for discussions is how I would probably describe
11      it.
12             Q.    And when you say -- that was a framework
13      that was proposed by Arnold & Itkin?
14             A.    I believe the proposal would have come
15      from us.
16             Q.    And to whom was that proposal made?
17             A.    Jim Onder.
18             Q.    And when was that?
19             A.    It was around -- it was around the time
20      of the confirmation vote.
21             Q.    Around the time in March?
22             A.    Yeah.      I would tell you it's probably
23      March -- it would be two or three days before the
24      confirmation, would be my guess it would be.
25      Within a week of the vote.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 130 of 245



                                                                      Page 129

1                                          ITKIN
2              Q.      Was that put in writing?
3              A.      I'd have to go back and look, but I
4       believe there's probably an email.
5              Q.      And what generally was the framework
6       that was proposed by Arnold & Itkin?
7              A.      That would be privileged.                It was
8       intended to be kept private.
9              Q.      It was intended to be kept private or it
10      was privileged?
11             A.      It is privileged and was intended by
12      virtue of it being privileged that it be not
13      shared.
14                     MR. MORRIS:         It's subject to common
15             interest privilege.
16                     THE WITNESS:         Correct, that's a better
17             way of saying it.
18                     MS. QUARTAROLO:          And I will ask you to
19             confirm -- and, John, you can do this
20             offline -- on what date that proposal was
21             made.
22                     MR. MORRIS:         We'll take that under
23             advisement.
24      BY MS. QUARTAROLO:
25             Q.      Was that framework that was proposed to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 131 of 245



                                                                      Page 130

1                                          ITKIN
2       Mr. Onder communicated to any other party by
3       Arnold & Itkin?
4               A.      It -- it would have been the product of
5       discussions with Arnold & Itkin, Williams Hart,
6       and Jim Onder during the time period in which the
7       TCC was trying to convince us not to vote against
8       the plan.
9               Q.      Do you know if it was ever communicated
10      to any of the plan proponents?
11              A.      I would not expect that it would have
12      been communicated to the plan proponents.
13              Q.      Why do you say that?            What do you mean?
14              A.      Because it was meant to be kept between
15      us.
16              Q.      So I guess my question is:               Why did
17      Arnold & Itkin not communicate that framework to
18      any of the plan proponents?
19              A.      The plan proponents were going -- were
20      trying to get people to drop their opposition or
21      change their stated opposition and -- at that
22      time.        And without -- I'm trying to, I'm trying to
23      be careful not to invade privilege here so bear
24      with me.
25                      At that time period, the plan proponents

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 132 of 245



                                                                      Page 131

1                                          ITKIN
2       were trying to get people to vote in favor of the
3       plan.        At that time we were all opposed to the
4       plan in a common interest of that sort, and this
5       framework was the genesis of privileged
6       conversations that we had amongst ourselves.
7               Q.      Again, I'm not trying to quibble with
8       you, but I don't think that answers my question.
9                       I guess my question is:              At any time why
10      did Arnold & Itkin not communicate this proposed
11      framework to the plan proponent, either before or
12      after the vote?
13              A.      That's work product and attorney client
14      the why, but that was not communicated as far as I
15      know.        There was a -- actually, let me back up for
16      a second.
17                      There was a call between Steve Baron,
18      myself, lawyers for the TCC, lawyers from the
19      Pachulski firm.         Jim Onder was on the call.                 And I
20      believe John Boundas may have been on the call as
21      well.
22              Q.      And when was that the call you're
23      referring to?
24              A.      I don't know the exact date, but it was
25      close in time to the vote, and it was an effort to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 133 of 245



                                                                      Page 132

1                                          ITKIN
2       see if we could reach some agreement.                      On the
3       call, when the 60/40 or the 40/40/20 came up, a
4       lawyer for the TCC mentioned that the meso claims
5       should be paid more because they were the only
6       claims that could deliver, I believe it's 523(g)
7       channeling injunction.              I may have my bankruptcy
8       code wrong.      But there's a provision of the
9       bankruptcy code that allows for channeling
10      injunction.      And when that happened the
11      conversation went from at least cordial to being
12      less cordial, and it sort of ended at that point.
13                   And so the only time where things may
14      have been communicated -- that any information may
15      have been shared from us to the TCC about the
16      40/40/20 would have been during that call.                        And so
17      I want to make sure that I didn't tell you
18      something inaccurate.              There was a call about it.
19             Q.    So what did Arnold & Itkin communicate
20      about the framework during that call?
21             A.    I don't think we got to the point of a
22      framework.      When we brought up the 40/40/20, the
23      lawyer -- I think it was Mr. Fink, if I'm correct,
24      but I don't know because it was a call and I
25      don't -- I'm not great with the names, but I

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS    Doc 3640-1    Filed 06/11/21   Page 134 of 245



                                                                       Page 133

1                                           ITKIN
2       believe it was Mr. Fink -- kind of came in with
3       the point the 40/40/20 began to be discussed.                           We
4       talked about the meso claims from their view were
5       the only ones that could deliver a channeling
6       injunction.      And the call then -- and Steve Baron
7       kind of cut the lawyer off and had some things to
8       say to Mr. Pachulski, and then the conversation
9       kind of went downhill from there.
10             Q.    And on that call -- I just want to make
11      sure I understand -- did Arnold & Itkin make any
12      suggestions or proposals about alternatives to any
13      provision of the TDP?
14             A.    I don't -- I think we had laid -- we
15      laid out some concerns about the indemnity, the
16      sort of lack of transparency with the indemnity.
17      The lack of sort of wanting to make sure that it
18      was handled.          That whoever was handling it was,
19      you know, accountable.               That there was
20      transparency.          And that we laid out some concerns
21      with the 40/40/20 that are more or less identical
22      to what's in our briefing.                  And then we began to
23      have the conversation where I think maybe perhaps
24      proposals, you know, if you were having a 408
25      discussion, you know, somebody says their

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 135 of 245



                                                                      Page 134

1                                          ITKIN
2       position, somebody else -- usually the way these
3       things happen, my experience, one side states
4       their position, the other side states their
5       position.      Everybody tries to be respectful and
6       openminded and listen.              And before we got to the
7       point of getting our position out, and then
8       getting to the point of proposals, the
9       conversations sort of devolved over the issue of
10      the 40/40/20.
11              Q.   So Arnold & Itkin didn't make any sort
12      of specific proposal or suggestion during that
13      call?
14              A.   Not as a -- not to my memory as a formal
15      position or suggestion, correct.
16              Q.   At any time before or after that call,
17      did Arnold & Itkin make any sort of a formal
18      proposal about an alternative to the 40/40/20
19      split to the plan proponents?
20              A.   Like I had mentioned earlier, there was
21      a framework to Mr. Onder in kind of an individual
22      capacity where there's joint -- joint interest
23      privilege.      I don't believe that there was a
24      formal proposal to the plan proponents.
25              Q.   And why has Arnold & Itkin not made a

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 136 of 245



                                                                      Page 135

1                                          ITKIN
2       formal proposal to the plan proponents?
3               A.   That would implicate privilege.
4                    And let me -- and let me back up, one
5       other thing, just to make sure the record is
6       complete.
7                    There may have been a conversation
8       between lawyers for the TCC and lawyers for Arnold
9       & Itkin where some things may have been discussed,
10      but I was not on that conversation and don't know
11      what was said there.           But that would be -- I don't
12      believe a formal proposal would have been
13      communicated then, but -- so I don't want to leave
14      that out of the timeline.
15              Q.   Sure.      So several of these deposition
16      topics relate to, number 13, relates to
17      alternatives to the claim values set forth in the
18      TDPs.
19                   Did anyone buy or on behalf of Arnold &
20      Itkin ever make a proposal to the plan proponents
21      about an alternative to claim values?
22              A.   To the plan proponents, I don't believe
23      so.
24              Q.   And Topic No. 16 relates to alternatives
25      to the 40/40/20 split proposed or supported by

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 137 of 245



                                                                      Page 136

1                                          ITKIN
2       A&I.
3                    Did anyone by or on behalf of Arnold &
4       Itkin ever make a proposal, formal or informal,
5       about any alternative to the 40/40/20 split
6       proposed or supported by A&I?
7                    MR. MORRIS:           Object to the form of the
8              question.
9              A.    Yeah, to the plan proponents, I do not
10      believe so.
11             Q.    Topic No. 20 is any alternatives to the
12      scheduled values, average values and maximum
13      values set forth in the TDP proposed or supported
14      by A&I.
15                   Did A&I, anyone by or on behalf of A&I,
16      ever make any formal or informal proposal about an
17      alternative to the scheduled values, average
18      values and maximum values set forth in the TDP to
19      the plan proponents?
20             A.    To my knowledge today, I do not believe
21      anything to the plan proponents.
22             Q.    What does A&I believe are the factors
23      that should be considered in coming up with an
24      appropriate allocation of assets under the trust?
25             A.    That would implicate attorney-client

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 138 of 245



                                                                      Page 137

1                                          ITKIN
2       work product privilege.
3              Q.    So you can't answer that outside of the
4       privilege; is that correct?
5              A.    Correct.
6              Q.    Mr. Itkin, are you aware that the plan
7       includes several settlements with third parties as
8       part of the plan?
9              A.    I'm generally aware of that, yes.
10             Q.    And among those is a settlement with the
11      Imerys non-debtor affiliates and Imerys S.A. as
12      the parent.      Are you aware of that?
13             A.    I am.
14             Q.    Are you aware of the nature of the
15      contribution that is being made pursuant to that
16      settlement?
17                   MR. MORRIS:           Objection to the form of
18             the question.
19             A.    Yeah, it's, it's -- I know it's laid out
20      in the plan, the amounts, and so generally I'm
21      aware of it.
22             Q.    Does Arnold & Itkin take any position
23      with regard to the amount of the contribution that
24      is being made pursuant to the Imerys non-debtor
25      affiliate settlement?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 139 of 245



                                                                      Page 138

1                                          ITKIN
2              A.    This is kind of back to the areas we
3       were in earlier where we laid out positions in our
4       briefs, going to do some discovery, and beyond
5       that you're kind of getting into attorney-client
6       work product privilege.
7              Q.    So, sitting here today, do you have any
8       factual basis to say that there's anything
9       inappropriate about the settlement that is
10      embodied in the plan with regard to the Imerys
11      non-debtor affiliates?
12             A.    Yeah.      I mean --
13                   MR. MORRIS:           Object to the form of the
14             question, but you can answer.
15             A.    I'd give you the same answer I just gave
16      you a minute ago.
17             Q.    I'm actually going to ask you to answer
18      that question because I don't think you did
19      before.
20             A.    Okay.      I mean, we've set forth positions
21      in the briefs about what we think is objectionable
22      to the plan and the TDP.              We have -- obviously are
23      doing discovery now.           My deposition I think is one
24      of the earlier depositions, but there'll be
25      presumably some facts discovered in this area that

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 140 of 245



                                                                      Page 139

1                                          ITKIN
2       may affect our position.
3                    And then, you know, in addition, sort of
4       other things that I could answer about potentially
5       would be attorney-client information that is
6       privileged or work product information that is
7       privileged, so I can't answer the question beyond
8       those things.
9              Q.    So, sitting here today, are you aware of
10      any facts that you believe suggests that there's
11      any reason why Arnold & Itkin would oppose the
12      settlement that's embodied in the plan with regard
13      to the Imerys non-debtor affiliates?
14             A.    I would give you the same answer that I
15      gave you one question ago.
16             Q.    Which is pointing to the filings that
17      you've made and the fact that discovery is
18      ongoing; is that right?
19             A.    The filing and discovery is ongoing and
20      other things would implicate privilege.
21             Q.    With regard to the other settlements
22      that are in the plan, which would include the
23      Rio Tinto/Zurich settlement and the Cyprus
24      settlement, is Arnold & Itkin aware of any facts
25      that it believes support a basis to oppose either

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 141 of 245



                                                                      Page 140

1                                          ITKIN
2       of those settlements in the plan?
3                    MR. MORRIS:           Objection to the form of
4              the question.
5              A.    Yeah.      These questions are going to be
6       the same answers as the last two that we've, you
7       know, stated our positions into what's
8       objectionable in our prior objections.                      There's
9       discovery that's ongoing that will provide
10      information about other settlements, and that may
11      change our objections, and anything else right now
12      would be work product or attorney-client privilege
13      that I can't tell you.
14             Q.    Has Arnold & Itkin done any evaluation
15      of the value of the J&J indemnity obligation?
16             A.    Yes.
17             Q.    When did Arnold & Itkin do that
18      evaluation?
19             A.    Before the plan was voted on.
20             Q.    And what specifically did Arnold & Itkin
21      evaluate with regard to the J&J indemnity?
22             A.    That I can't tell you without
23      implicating.
24             Q.    And are you also going to assert work
25      product over what that evaluation showed?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 142 of 245



                                                                      Page 141

1                                          ITKIN
2                    MR. MORRIS:           Yes.
3              Q.    Has Arnold & Itkin hired any third party
4       or expert to assist in that regard with the
5       valuation of the J&J indemnity?
6              A.    I can't answer that question without
7       implicating privilege at this point.
8                    MR. MORRIS:           Work product.         We don't
9              have a testifying expert.
10                   MS. QUARTAROLO:              I understand.
11             Q.    Has Arnold & Itkin had any discussions
12      with Johnson & Johnson about the value of the
13      indemnity?
14             A.    Not to my knowledge.
15             Q.    Has Arnold & Itkin done any evaluation
16      of the value of insurance available to the
17      debtors?
18             A.    Yes.
19             Q.    Has Arnold & Itkin done any valuation of
20      the value of insurance available to cover
21      mesothelioma claims versus ovarian cancer claims?
22             A.    Some.
23             Q.    What does that mean?
24             A.    It's some of the -- the answer is yes.
25      I'll just leave it at yes.                 I don't want to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 143 of 245



                                                                      Page 142

1                                          ITKIN
2       implicate privilege.
3              Q.    So are you asserting privilege and/or
4       work product -- as your client -- as your counsel
5       will remind you -- over the actual analysis that's
6       been performed or evaluation that's been
7       performed?
8                    MR. MORRIS:           Yes.
9              A.    Yes.
10             Q.    Has Arnold & Itkin hired any third party
11      or outside consultant or expert with regard to the
12      valuation of insurance assets available?
13             A.    I can't answer that without implicating
14      privilege.
15                   MR. MORRIS:           Work product.
16             Q.    Approximately how many discussions has
17      Arnold & Itkin had regarding the plan with anyone
18      on behalf of the TCC?
19                   MR. MORRIS:           Objection to the form of
20             the question.
21             A.    I had a conference call where I was told
22      that they wouldn't pursue the indemnity agreement.
23      I had a -- if you exclude some email traffic about
24      setting up a conference call that was just -- I'm
25      going to exclude that.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 144 of 245



                                                                      Page 143

1                                          ITKIN
2                       So there's the conference call where I
3       was told the indemnity would not be pursued.
4                       There was a Zoom meeting with members of
5       the TCC and -- the Williams Hart folks and I
6       believe Jim Onder.
7                       There was -- and Jim Onder I don't
8       believe was actually on that Zoom, so I take that
9       back.
10                      There was a conversation I had with
11      Steve Baron.
12                      There was the conference call where
13      things devolved quickly.
14                      So I believe four conversations, if
15      memory serves me right.
16              Q.      Have there been any -- I thought you
17      said that you had talked to Steve Baron more than
18      once.        Was that just the one conversation you had
19      or did you talk to him more than once?
20              A.      Well, Steve Baron was a part of the
21      Zoom, the initial Zoom.              Steve Baron was a part of
22      a call where he called me privately, either the
23      next day or day after.              And then there was the
24      conference call with Steve Baron and the lawyer.
25      So there would have been at least three

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 145 of 245



                                                                      Page 144

1                                          ITKIN
2       conversations with Steve Baron.
3              Q.    Okay.      So, according to my count -- and
4       I'm not an expert in math, but --
5              A.    That makes two of us.
6              Q.    -- you personally have been involved in
7       at least four conversations with the TCC about, or
8       someone on behalf of the TCC about the plan; is
9       that right?
10             A.    I think that's right.                  Four is what we
11      just came up with, I believe.
12             Q.    And then has your counsel had additional
13      conversations in addition to that with the TCC; in
14      addition to the ones you've indicated?
15             A.    Yeah, I don't know exactly every
16      conversation my counsel's had, which is nothing
17      of -- my counsel, I have terrific counsel, they've
18      done a terrific job, and so, but I don't expect
19      them to update me with every phone call they've
20      had with Imerys or J&J.              If we have something to
21      talk about, we discuss it.                 But I do believe they
22      may have had conversations with lawyers for the
23      TCC that I was not involved in.
24             Q.    And has Arnold & Itkin had conversations
25      with anyone on behalf of the FCR about the plan?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 146 of 245



                                                                      Page 145

1                                          ITKIN
2              A.    I believe the FCR was on the initial
3       call where we were told that the indemnity
4       wouldn't be pursued.           And we were -- I don't
5       believe the FCR was on the call, but they may have
6       been on the call where we were told that
7       mesothelioma cases are the only cases that could
8       bring a channeling injunction in terms of a global
9       settlement with J&J, but other than that I don't
10      believe the FCR was involved.
11             Q.    As I --
12             A.    I thought they were in the -- I don't
13      know, I just -- I don't know if they were in that
14      call about the channeling, where the channeling
15      injunction issue came up.               They may have been.
16             Q.    Fair enough.           Has Arnold & Itkin, either
17      you directly or anyone on behalf of Arnold &
18      Itkin, had any discussions with the FCR about the
19      plan other than discussions that you already
20      referenced that involved the TCC?
21             A.    Yeah, not anyone from Arnold & Itkin.
22      You know, if my lawyers had conversations with
23      them, they may have had those conversations, but
24      not Arnold & Itkin.
25             Q.    Has anyone on behalf of Arnold & Itkin

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21    Page 147 of 245



                                                                      Page 146

1                                          ITKIN
2       had any communications with the United States
3       Trustee's Office about the plan?
4               A.      I don't believe so.                 Unless there's
5       conversations with the lawyers, but I don't
6       believe so.
7                       MS. QUARTAROLO:           I'm at a natural
8               stopping point and I need to refill my
9               water, so let's do a five-minute break.
10              I'm hopeful that we're nearing the end, or
11              the last few topics.              And, you know, not
12              trying to take up anyone's Friday afternoon
13              more than necessary, so let me go through
14              the rest of my notes on this break and get
15              some water and we'll regroup, if that's
16              okay.
17                      THE WITNESS:         Sounds good.
18                      MR. MORRIS:        Okay.
19                      (Whereupon, off the record.)
20                      (Whereupon, resumed.)
21                      MS. QUARTAROLO:           We're back on the
22              record.
23                      I understand after taking a break that
24              Mr. Itkin wants to clarify one of his prior
25              responses.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 148 of 245



                                                                     Page 147

1                                          ITKIN
2                     THE WITNESS:           You asked about
3               conversations with J&J on -- there's a line
4               of questions about conversations with J&J,
5               and I have not had conversations with J&J
6               directly.      I have from time to time had
7               conversations with Jim Murdica involving
8               another tort.        I mentioned one of those
9               comments earlier today about an off comment
10              I made about talc, which is really the only
11              comment that I remember either way.                       But I
12              want to make sure that I'm accurate in that
13              because I can't -- I want to make sure I'm
14              accurate under oath because there is -- Jim
15              and I I don't think have had official
16              conversations about talc where he would be
17              representing J&J's official position.                         But
18              I don't want to say that the word "talc"
19              has never been uttered in a conversation
20              that we've had because we've had multiple
21              conversations, mostly about fishing,
22              politics and otherwise, but I want to be
23              accurate in my answer.
24      BY MS. QUARTAROLO:
25              Q.    So other than the one comment that you

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 149 of 245



                                                                      Page 148

1                                          ITKIN
2       referenced earlier about talc, sitting here today,
3       do you recall any other conversations with anyone
4       on behalf of J&J where talc was raised?
5              A.    That's the conversation I remember.                       And
6       that wasn't in his official capacity of -- I
7       didn't take it.         He was there to talk to me about
8       another tort.         And to say that the word talc has
9       never come up in other conversations we've had, I
10      would suspect one of us or others have made talc
11      comments, but my comment that I specifically
12      remember was the one I testified about earlier
13      about it seeming like he was doing a very good job
14      on behalf of his client.
15             Q.    Did you have any conversations with
16      anyone about your testimony since you gave your
17      testimony earlier today and this clarification
18      that you're making now?
19             A.    I did not.        I mean, I was sitting there
20      thinking about your conversation on the break
21      about J&J and when -- if I'm having conversations
22      with someone about settlement discussion, there's
23      a difference between being authorized to have
24      those discussions or not being authorized to have
25      those discussions.          And, you know, I know -- let

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 150 of 245



                                                                      Page 149

1                                          ITKIN
2       me say it this way.
3                       I believe that Jim is involved, Jim
4       Murdica is involved in settlement discussions on
5       J&J's behalf in an official capacity, that he's
6       been retained in that regard.                 I don't believe
7       that Jim and I have had conversations about talc
8       in an official capacity.
9              Q.       What does that mean "in an official
10      capacity"?
11             A.       Well, where Jim would be authorized by
12      his client to talk to me about, you know,
13      settlement, settlement values or otherwise.                        Or
14      where I would be talking to him on behalf of my
15      clients about settlement, settlement values or
16      otherwise.        Jim and I talk, sometimes in official
17      capacities, and -- but not about talc that I would
18      say.        There may have been a comment here or
19      comment there about talc, but we are not -- it's
20      not like we sat down and shared client lists and,
21      you know, talked about values per case and those
22      sort of things.
23             Q.       How did you become aware that Jim
24      Murdica was involved on behalf of J&J in
25      connection with settlement discussions relating to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 151 of 245



                                                                      Page 150

1                                          ITKIN
2       talc?
3               A.      I don't know that.           I don't know how I
4       became involved, but I think it's common
5       knowledge.        It was -- I mean, it was discussed on
6       one of the calls with the TCC.
7               Q.      Did anyone on behalf of J&J, including
8       Jim Murdica, ever tell you that?
9               A.      I don't know that Jim told me that or
10      not.        I certainly don't remember it, but I don't
11      think it's -- it's, I think, common knowledge in
12      the plaintiff's bar generally that Jim Murdica is
13      representing J&J to the extent J&J has interest in
14      resolving these cases.              He's at least one of the
15      people resolving part of their settlement team and
16      that he's had conversations with members of the
17      TCC about some sort of global resolution.
18              Q.      And where did you learn that from?
19              A.      I don't know where I learned it from.
20      It was -- you know, but it was a topic of
21      conversation on one of the Zoom calls where --
22      with the TCC.
23                      MS. QUARTAROLO:         Alice, can you bring
24              up what is -- we're skipping a number here.
25              It will be Exhibit 6, but I think it might

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 152 of 245



                                                                     Page 151

1                                          ITKIN
2               be labeled in the folder as Exhibit 7.
3               It's a motion that's been filed by Arnold &
4               Itkin in the bankruptcy.
5                     MS. HOESTEREY:            The motion to extend
6               discovery deadlines?
7                     MS. QUARTAROLO:             Correct.
8                     (Motion of Holders of Talc Personal
9               Injury Claims Represented by Arnold & Itkin
10              LLP to Extend Discovery Deadlines and
11              Permit Discovery of the Plan Proponents,
12              Prime Clerk, and Certain Third Parties
13              Relating to the Solicitation and Voting
14              with Respect to the Ninth Amended Joint
15              Chapter 11 Plan of Reorganization of Imerys
16              Talc America, Inc. and its Debtor
17              Affiliates under Chapter 11 of the
18              Bankruptcy Code marked as Exhibit 6, as of
19              this date.)
20                    MS. QUARTAROLO:             And hopefully now
21              that we have Exhibit Share working for you,
22              you'll be able to access this directly, if
23              you choose.       This is exhibit -- it's now in
24              there, Alice?
25                    THE CONCIERGE:            If you just refresh,

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 153 of 245



                                                                      Page 152

1                                          ITKIN
2              you should be able to see it, Mr. Itkin.
3                    THE WITNESS:           Yep.     Can y'all still
4              see me or hear me?
5                    MR. MORRIS:           We hear you.
6                    MS. QUARTAROLO:            We hear you.          You've
7              dropped off the video, though.
8                    THE WITNESS:           I see Exhibit 7, but it
9              looks like I can only have one -- I'm on an
10             iPad here, and it looks like I can only
11             have one thing up at a time.                   I'm going to
12             put y'all up so I can see you guys.                     And if
13             I need to flip back to the motion, or if
14             y'all can screen share the portions that
15             you want to talk about.               Whatever's
16             easiest.
17                   MS. QUARTAROLO:            Sure.        Sure.    You
18             know how to access it if you want to.
19      BY MS. QUARTAROLO:
20             Q.    So what is being introduced as Exhibit 6
21      is the Motion of Holders of Talc Personal Injury
22      Claims Represented by Arnold & Itkin LLP to Extend
23      Discovery Deadlines and Permit Discovery of the
24      Plan Proponents, Prime Clerk, and Certain Third
25      Parties Relating to the Solicitation and Voting

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                         516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 154 of 245



                                                                      Page 153

1                                          ITKIN
2       with Respect to the Ninth Amended Joint Chapter 11
3       Plan of Reorganization of Imerys Talc America,
4       Inc. and its Debtor Affiliates under Chapter 11 of
5       the Bankruptcy Code.
6                    Are you familiar with that document,
7       Mr. Itkin?
8              A.    Yes.
9              Q.    And did you review the motion before it
10      was filed?
11             A.    Yes.
12             Q.    And you also submitted a declaration in
13      support of that motion; is that right?
14             A.    Correct.
15             Q.    Okay.      You can flip back and forth at
16      your leisure.         I'm going to refer to specific
17      paragraphs and portions, but I'll try to describe
18      them for the record, if that's helpful.                       But you
19      can go back at any time.
20                   So in paragraph 5 of the motion, it
21      refers to the fact that Bevan & Associates LPA
22      Inc. cast approximately 15,000 votes in the
23      bankruptcy.      Do you recall that provision, that
24      statement?
25             A.    I do.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 155 of 245



                                                                      Page 154

1                                          ITKIN
2              Q.    Have you ever spoken with anyone
3       associated with the Bevan law firm?
4              A.    I have not.
5              Q.    Did you reach out to -- did anyone on
6       behalf of Arnold & Itkin reach out to Bevan in
7       connection with verifying any of the statements
8       that are made in the motion or your declaration?
9              A.    Not about that, not to my knowledge, we
10      had not spoken to Bevan.
11             Q.    In paragraph 18 of the motion, Arnold &
12      Itkin references the fact that Bevan has never
13      appeared in the multi-district litigation
14      proceeding.        This is also included in your
15      declaration.
16                   Do you contend that a law firm cannot
17      vote on behalf of the talc personal injury
18      claimants it represents unless it has participated
19      in the MDL proceedings?
20             A.    No.      I don't think the two are mutually
21      exclusive.      I just think you need to be -- no, I
22      don't think the two are mutually exclusive.
23             Q.    So you could vote on behalf of the
24      Imerys plan but not be involved in the MDL; is
25      that right?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 156 of 245



                                                                      Page 155

1                                          ITKIN
2              A.    Correct.
3              Q.    Also in paragraph 18 of the motion it
4       states, "Until Bevan showed up with a Master
5       Ballot chock full of votes, it was conspicuous by
6       its absence."         Are you familiar with that
7       statement?
8              A.    I do remember reading it.
9              Q.    What does that mean, "conspicuous by its
10      absence"?
11             A.    Bevan showed up with 15,000 votes and
12      nobody, as far as I am aware, was aware that Bevan
13      had so many clients.
14             Q.    Would you expect that you're aware of
15      everyone who has -- every other firm that has
16      clients that might assert claims against Imerys?
17             A.    I think we had a pretty good handle on
18      who the law firms were that had substantial
19      numbers of clients.          And this 15,000 would be the
20      second largest, I believe, number of clients on
21      behalf of a law firm.              Second or third.           It would
22      be in the top three or four.
23             Q.    And why do you say that you would
24      expect -- you would be aware of them?
25             A.    Because there's -- I mean, it's sort of

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 157 of 245



                                                                      Page 156

1                                          ITKIN
2       just how the -- how pharmaceutical litigation
3       works, or, you know, this is not quite
4       pharmaceutical litigation, but I guess you could
5       put it under the umbrella of pharmaceutical
6       litigation.      Mass tort litigation.                Generally
7       people know who has cases and who doesn't have
8       cases.      Who's involved in litigation, who's not
9       involved in litigation.
10             Q.     Are you aware that the Bevan firm
11      represents or practices in the mass tort base?
12             A.     I know, by research only, that they --
13      you know, you can look up their website -- they
14      claim to be an asbestos group.
15             Q.     And sitting here today, do you have any
16      basis to believe that the Bevan firm does not
17      represent the claimants on whose behalf it
18      submitted votes in favor of the plaintiff?
19             A.     I would describe the 15,000 votes as a
20      red flag and I'd probably ask for discovery about
21      it.
22             Q.     But that doesn't answer my question.
23                    Sitting here today, are you aware of any
24      facts that suggests that Bevan does not represent
25      the claimants on whose behalf it voted in favor of

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS    Doc 3640-1    Filed 06/11/21   Page 158 of 245



                                                                       Page 157

1                                           ITKIN
2       the plan?
3                    MR. MORRIS:            Objection.        You can
4              answer.
5              A.    Yeah.       I mean, perhaps they do, perhaps
6       they don't.      You know, they may have -- I'd be
7       speculating to say they may have 15,000 talcum
8       powder/mesothelioma cases, or they may have gone
9       through an inventory of old asbestos cases and
10      voted them and I don't know.                  It's one -- it would
11      be speculation on my part, but it's one of the
12      things in terms of making sure that the vote --
13      that there was -- you know, there's integrity to
14      the process.          That this is a red flag that I think
15      should be -- there should be discovery on it.
16             Q.    Elsewhere in the motion in paragraph 18
17      Arnold & Itkin states that Bevan has not filed a
18      single pleading in these Chapter 11 cases, not
19      even a request for notice.                  Are you aware of that
20      statement?
21             A.    I believe that -- I believe that is in
22      there and I believe you read it correctly.
23             Q.    Do you know if there's other firms who
24      submitted votes in connection with the plan that
25      had done so without ever filing a pleading in

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 159 of 245



                                                                      Page 158

1                                          ITKIN
2       these Chapter 11 cases?
3               A.   I don't know that, because I'd have to
4       look, but I suspect that that is an accurate
5       assumption.      I mean, they either have or they
6       haven't, but I would suspect these firms haven't
7       filed anything in the Chapter 11 and voted on it.
8               Q.   In paragraph -- excuse me -- 10 of the
9       motion, Arnold & Itkin states, "One can reasonably
10      infer from the agreed delay in submitting late
11      Master Ballots that the attorneys who ultimately
12      admitted them might have been reluctant to vote to
13      accept the plan or even inclined to reject it."
14      Do you recall that statement?
15              A.   I do.
16              Q.   What is your basis to contend that, or
17      do you have a factual basis for the statement that
18      the delay in submitting master ballots was on
19      account of being reluctant to vote to accept the
20      plan?
21              A.   Well, I would say that discovery will
22      bear it out one way or the other.                    But I do know
23      or -- I'd say discovery will bear it out one way
24      or another.      But I -- for example, you know, the
25      Williams Hart folks.           I mean, I believe there's

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 160 of 245



                                                                      Page 159

1                                          ITKIN
2       a -- there is a document that will lay out, you
3       know, from Steve Baron to the Williams Hart folks
4       it lays out this switching of the vote and the
5       conditions as to why and an extension as to why.
6       And so, you know, I think it's a reasonable
7       assumption.        And, you know, which is part of the
8       reason we asked for discovery.
9               Q.      When you say you believe that there's a
10      document that lays that out, what's your basis for
11      that?        Have you seen such a document?
12              A.      I've not seen the document.
13              Q.      Has someone told you that such a
14      document exists?
15              A.      That was part of the conversation I had,
16      it's John Boundas after they changed their vote.
17              Q.      Have you asked him to send you that
18      document?
19              A.      I have not.
20              Q.      And other than that document that you
21      just referenced, do you have a basis, sitting here
22      today, to believe that there's any other documents
23      or information that suggests that those who
24      submitted late master ballots were reluctant to
25      vote to accept the plan?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 161 of 245



                                                                      Page 160

1                                          ITKIN
2               A.      Well, it's -- once again, this would be
3       subject to discovery, so --
4               Q.      Again, respectfully, I'm not -- I just
5       want to make sure that we don't belabor points
6       that we don't need to belabor.
7                       I completely understand that your motion
8       is to seek discovery, so I get that.                     I understand
9       that every answer could be, "We want to seek
10      discovery and this is all the reasons we want."
11      So I'm really asking you to focus your answers on
12      what facts you have sitting here today and what
13      you're aware of sitting here today.
14              A.      Well, Steve Baron, right, offered seats
15      on the TAC to -- or seat on the TAC to Williams
16      Hart.        It's my understanding that in addition to
17      that, that part of the agreement was to convince
18      others that were going to vote against
19      confirmation to vote yes.               And how that bears out
20      in discovery, I don't know, because I wasn't
21      involved in those conversations.                     But that
22      certainly is a red flag to me that is something
23      that should be explored.
24              Q.      Why do you think it's a red flag?
25              A.      That gets into, I would say,

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS    Doc 3640-1    Filed 06/11/21   Page 162 of 245



                                                                       Page 161

1                                           ITKIN
2       attorney-client work product.                  But I don't think,
3       you know, without -- I'm trying to avoid answering
4       your question without implicating work product.
5       Can you reask your question maybe a slightly
6       different way?
7              Q.     Why do you think that that's a red flag?
8       I'm using your words.
9              A.     The why I believe implicates sort of my
10      mental thoughts and impressions.                      I can tell you
11      the facts that I've described to you.                       That you
12      have voters.          You know, lawyers that represent
13      people who are being offered seats on a committee
14      in exchange for changing their votes and trying to
15      change the minds of others.                 That is something
16      that I think, when you're looking at a vote, where
17      a large percentage of votes were late, a large
18      percent of the votes that were on time were
19      excluded.      Late votes were predominantly Yes
20      votes.      The votes that were excluded were
21      predominantly No votes.               And, you know, did I
22      think that this is an area for, as we said,
23      discovery.      It may be.           What the discovery shows,
24      we don't know, but it's an area for discovery.
25             Q.     Are you aware that the plan proponents

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 163 of 245



                                                                      Page 162

1                                          ITKIN
2       accepted all late votes without regard -- late
3       votes that were submitted prior to the filing of
4       the initial voting declaration regardless for
5       whether they were a vote to accept or a vote to
6       reject?
7               A.      I don't know that.           I know that there
8       were votes that were accepted that were late and
9       votes that were rejected.               Votes to accept -- late
10      votes to accept -- I know there were yes and nos.
11                      I'm trying to figure out a way to say
12      this.        It's going to read terribly on the
13      deposition.
14                      But the answer is, I know there were yes
15      and nos that were late that were accepted.
16              Q.      But there were both votes to accept the
17      plan and votes to reject the plan that the plan
18      proponents accepted as votes prior to the voting
19      certification but after the voting deadline; is
20      that right?
21              A.      I believe --
22              Q.      Are you aware of that?
23              A.      I believe that to be correct.
24              Q.      Did Arnold & Itkin communicate directly
25      with any of the firms that filed -- that submitted

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 164 of 245



                                                                      Page 163

1                                          ITKIN
2       late votes in connection -- let me back up.
3                    Did Arnold & Itkin communicate directly
4       with any firms that submitted late votes after the
5       voting deadline about their vote?
6                    MR. MORRIS:           Objection to the form of
7              the question.
8              A.    Some of that is protected by common
9       interest privilege.          So the answer is yes, there
10      were communications.           The subject of those
11      communications much of which would be the common
12      interest privilege.          And then there was the
13      conversation that we discussed already with John
14      Boundas and the conversation with Jim Onder that
15      we've discussed already as well.
16             Q.    Other than those two conversations with
17      Onder and Boundas, did Arnold & Itkin have any
18      other conversations with firms that submitted late
19      votes about their vote?
20             A.    Not that wouldn't be protected by the
21      common interest privilege that I can remember.
22             Q.    So respectfully, you know, you can
23      assert -- your client can instruct, but I think
24      I'm entitled to know the who.                 If there were such
25      communications, who those were with.                     And if you

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 165 of 245



                                                                      Page 164

1                                          ITKIN
2       want to instruct not to answer as to the
3       substance, you can do so, but I would ask that you
4       tell me who those other firms were.
5                    THE WITNESS:           John, you okay?
6                    MR. MORRIS:           Yes.    Yes.      This is,
7              remember we talked about, this is akin to
8              the privilege log?
9                    THE WITNESS:           Yes.     Okay.      I just want
10             to make sure.
11                   MR. MORRIS:           You've got to give the to
12             and the from.
13                   THE WITNESS:           I thought -- I thought
14             that would be your instruction, but I
15             didn't want to be the client that wasn't in
16             receipt of his lawyer.
17             A.    I would have had conversations with the
18      Aylstock firm and with what I call the Molten
19      Group.
20             Q.    And is it your understanding that the
21      Aylstock firm submitted late votes?
22             A.    You know what, I don't know that they
23      submitted late votes or not.                 I'd have to look at
24      who the list of late voters were.                    I did not give
25      a precise answer to your question.                    I apologize

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 166 of 245



                                                                      Page 165

1                                          ITKIN
2       for that.
3              Q.    So let me ask it again.
4              A.    Sure.
5              Q.    It might be your answer might change.
6                    With which firms that submitted late
7       votes has Arnold & Itkin spoken with about the
8       fact that it submitted late votes?
9              A.    Okay.      And I believe the late votes are
10      listed in a footnote to the prime clerk's
11      declaration that I don't have in front of me.                          But
12      my memory would be it would only be the Williams
13      Hart firm on that list.              I think it's -- the firms
14      are Bevan, which I haven't spoken to.                      Williams
15      Hart, which I have.          The Trammell law firm, which
16      I have not spoken to.              Linville I have not spoken
17      to.    And I don't remember who else is on that
18      list, but I think the correct answer without --
19      actually, on that list would be Williams Hart.                          We
20      discussed that conversation.
21             Q.    In paragraph 13 of the motion it states,
22      "As far as Arnold & Itkin knows, parties who
23      submitted ballots with claimed deficiencies were
24      not given notice of the alleged defect and an
25      opportunity to cure."              Are you familiar with that

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 167 of 245



                                                                      Page 166

1                                          ITKIN
2       statement?
3              A.    I am.
4              Q.    What claimed deficiencies are you
5       referring to there?
6              A.    It mainly refers to the social security
7       number issue.
8              Q.    And I think we'll get to that in a
9       second.
10                   Any other deficiencies that you're
11      referencing there other than the social security
12      number issue?
13             A.    Not as I can recall sitting here right
14      now.
15             Q.    Are you aware of any requirement under
16      the solicitation procedures for parties to be
17      given an opportunity to cure defective votes?
18             A.    I don't.       I'd have to look at the
19      solicitation procedures.              I don't know that that's
20      in there.
21             Q.    And you understand that the solicitation
22      procedures were approved by the court, right?
23             A.    I do understand that.
24             Q.    In paragraph 32 of the motion, Arnold &
25      Itkin asserts that "Movants further understand

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 168 of 245



                                                                      Page 167

1                                          ITKIN
2       that one or more counsel for certain members of
3       the TCC encouraged certain claimants and/or their
4       counsel to withdraw or revoke votes made to reject
5       the plan and instead cast such ballots to accept
6       the plan implicating Rule 3018."
7                    Are you aware of that statement in the
8       motion?
9              A.    I am.
10             Q.    What is that understanding based on?
11             A.    Well, Rule 3018, I am a lawyer, but
12      bankruptcy is not my -- so there's parts of this
13      that I don't know, but I believe this refers --
14      there's kind of a section in here in my
15      declaration that would refer to the Williams Hart
16      issue we discussed.
17             Q.    I'm sorry.        What do you mean the
18      Williams Hart issue?
19             A.    The late votes that the TCC encouraged
20      others to change their vote in exchange for, you
21      know, doing certain things.
22             Q.    So is your understanding based on
23      anything other than what statements you've made
24      about what you understand Williams Hart
25      communications were with the TCC?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 169 of 245



                                                                      Page 168

1                                          ITKIN
2               A.      So what my declaration refers to is that
3       communication that we discussed.
4               Q.      And this you can pull it up, if you'd
5       like.        Included also in this Exhibit 6 -- and I'll
6       get you the page number just so everyone is on
7       the --
8                       MR. MORRIS:        I'm sorry.         Is this the
9               motion?
10                      MS. QUARTAROLO:         Yeah.        So the
11              declaration is actually attached to the
12              motion.
13                      MR. MORRIS:        Right.
14                      MS. QUARTAROLO:         And unfortunately,
15              when these get added to the Exhibit Share,
16              I can't give you the number of the PDF, but
17              what I can give you is -- hold on.
18                      MR. MORRIS:        It's just --
19                      MS. QUARTAROLO:         Yeah, it's -- so
20              it's --
21                      MR. MORRIS:        It's right after
22              Exhibit C.
23                      MS. QUARTAROLO:         Yeah.
24      BY MS. QUARTAROLO:
25              Q.      It's at the end of Exhibit 6.                 It's

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 170 of 245



                                                                      Page 169

1                                          ITKIN
2       Docket No. 3425-4 is your declaration and an
3       attachment.
4                    And, Mr. Itkin, I take it from the fact
5       that your video is off that you're looking at this
6       document?
7              A.    I am.
8              Q.    Okay.      And you reviewed this declaration
9       before it was filed?
10             A.    I did.      Let me just get to it.
11             Q.    Sure.
12             A.    Oh, boy.       Okay.       I think I am -- I'm
13      there and I'm going to come back to you.                       If I
14      need to get to it again, I will.
15             Q.    Sure.      I'll try to make it clear for the
16      record any references that we're making, but you
17      have access to it to the extent you want to look
18      at it.
19                   Who drafted this declaration?
20             A.    I think it was a collaborative effort.
21             Q.    Between you and your counsel?
22             A.    Correct.
23             Q.    Did you review it in full before it was
24      filed?
25             A.    I did.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 171 of 245



                                                                      Page 170

1                                          ITKIN
2              Q.    And confirm it was accurate?
3              A.    I did.
4              Q.    So in number, paragraph number 4, it
5       references the exhibit to your declaration which
6       is a PVC or Preliminary Voting Certification,
7       Exhibit C, and your analysis of that.                      Do you
8       recall that?
9              A.    I do.
10             Q.    Who prepared that analysis?
11             A.    I believe that's a collaborative effort
12      between my office and our lawyers.
13             Q.    Did you ensure that no votes in that
14      analysis were double counted?
15             A.    I believe the analysis is accurate.                       If
16      there's something that's inaccurate, I'm happy to
17      discuss it with you.
18             Q.    Did you make an effort to eliminate any
19      double counting of votes when you did that
20      analysis?      Let me clarify.
21             A.    Sure.      I --
22             Q.    Let me clarify.
23                   So you're aware -- and I think you state
24      this elsewhere in your motion -- that certain
25      firms changed their votes, they had voted one way

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 172 of 245



                                                                      Page 171

1                                          ITKIN
2       and then changed them; is that right?
3              A.    Correct.
4              Q.    And did you account for that change when
5       you were doing your analysis?
6              A.    I believe that is accounted for, but if
7       it's not, show it to me and, you know, if the
8       analysis is wrong, it is wrong.                     But I don't --
9       you know, it's math and so it's, you know,
10      there's -- I believe the analysis accounts for the
11      switching of the votes.              But if there's a mistake
12      in it, I'm happy to look at it and discuss it and,
13      you know, correct it.              But I don't believe there's
14      a mistake at this moment.
15             Q.    Sitting here today, you're not aware of
16      any mistakes?
17             A.    Correct.
18             Q.    In paragraph 5 of your declaration, it
19      states, "To the best of my knowledge, parties
20      whose ballots were excluded from the voting
21      tabulation were not given notice of the alleged
22      defects and an opportunity to cure the same prior
23      to the filing of the Preliminary Voting
24      Certification."
25                   Are you aware of that statement in your

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 173 of 245



                                                                      Page 172

1                                          ITKIN
2       declaration?
3              A.    Yes.
4              Q.    What did you do to determine that those
5       with excluded ballots weren't given notice of the
6       alleged defects and an opportunity here?
7              A.    Well, we weren't.             I mean, we had, I
8       think, 2,000 of them.
9              Q.    That's based on your personal
10      experience?
11             A.    Correct.
12             Q.    Arnold & Itkin's.             Okay.      And that's
13      confined to the social security issue, number
14      issue that you referenced earlier?
15             A.    Yeah.      Sitting here today, I think that
16      that is the -- that's correct that there may be
17      one or two that's something else that I don't
18      remember on a, you know, a Friday afternoon, but
19      the vast, vast majority is, if not all of these, a
20      social security issue.
21             Q.    Does Arnold & Itkin have any reason to
22      believe that any of the plan proponents acted in
23      any way or manner inconsistent with the
24      requirements of the solicitation procedures order?
25             A.    I'm not sure I can answer that question.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 174 of 245



                                                                      Page 173

1                                          ITKIN
2              Q.    Why?
3              A.    I am not familiar enough with the
4       solicitation procedures to give you that answer
5       and then -- individually here and then to do so
6       without implicating, you know, maybe things that
7       would be attorney-client privilege.
8              Q.    Are you familiar with the requirements
9       of the solicitation procedures order?
10             A.    I am, but I'm not a bankruptcy expert,
11      and my memory of the solicitation procedures is
12      that they're -- you know, it's not a one-page
13      document and so I don't feel comfortable opining
14      on the solicitation procedures and how they relate
15      to conduct in a bankruptcy vote solicitation.
16             Q.    So let me ask it slightly differently.
17             A.    Sure.
18             Q.    Sitting here today, do you believe that
19      any of the plan proponents acted in any way
20      inconsistent with the solicitation procedures
21      order?
22             A.    Like I said, I can't answer that
23      question one way or the other.                  I think there's
24      discovery that needs to be done and I do not
25      feel -- I'm not an expert on solicitation

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 175 of 245



                                                                      Page 174

1                                          ITKIN
2       procedures.
3              Q.    I'm not asking you, respectfully,
4       Mr. Itkin, and we'll be here for a long time if we
5       can't get answers to questions, but I'm trying to
6       move this forward.
7                    I'm just asking for your information as
8       the declarant in support of a motion, sitting here
9       today, are you aware of anything?
10             A.    That wasn't my -- that wasn't part of my
11      declaration, and I've given you my answer.
12             Q.    I'll ask it one more time.
13                   Sitting here today, are you aware of any
14      information that would suggest that the plan
15      proponents acted in any way inconsistent with the
16      solicitation procedures order?                  It's a yes-or-no
17      question.
18             A.    I've given you my answer.
19             Q.    I disagree and we'll take that up later.
20                   In your declaration in paragraph 5 you
21      state that 2200 votes cast by Arnold & Itkin on
22      behalf of its clients were excluded largely
23      because the master ballot stated that counsel did
24      not have the last four digits of the social
25      security numbers for the applicable claimants.                          Do

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 176 of 245



                                                                      Page 175

1                                          ITKIN
2       you recall that?
3              A.    I do.
4              Q.    You were aware, weren't you, that social
5       security numbers were required for master ballot,
6       correct?
7              A.    That is part of the requirements and I
8       appreciate them.
9              Q.    It is part of --
10             A.    Yes, that is part of, I believe that was
11      one of the voting requirements.
12             Q.    And for many of the claimants that
13      Arnold & Itkin voted on behalf of, it did submit
14      social security numbers, right?
15             A.    Correct.
16             Q.    Why did Arnold & Itkin not submit social
17      security numbers on behalf of the other clients,
18      those other 2200 clients?
19             A.    Yeah, I can't answer that question
20      without implicating attorney-client or work
21      product privilege.
22             Q.    Does Arnold & Itkin have the social
23      security numbers for those 2200 claimants?
24             A.    For some we do and there's probably some
25      that we do not.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 177 of 245



                                                                      Page 176

1                                          ITKIN
2              Q.    Did Arnold & Itkin make any effort
3       between the time that it -- let me back up.
4                    Does Arnold & Itkin collect social
5       security numbers as part of its intake for
6       clients?
7              A.    I'm not going to answer that question
8       under attorney-client or work product privilege.
9                    MS. QUARTAROLO:            Apparently Alexa is
10             talking to me.
11                   MR. MORRIS:           She wants to know how
12             much longer.
13                   MS. QUARTAROLO:            We'll see.
14      BY MS. QUARTAROLO:
15             Q.    I'm sorry.        Your answer was, you won't
16      answer that question?
17             A.    Yeah, that invokes privilege.
18             Q.    So whether or not you have social
19      security numbers for individuals as part of the
20      intake process you believe invokes privilege?
21             A.    Yeah, our intake process is confidential
22      and privileged.
23             Q.    As part of -- actually, let me back up.
24                   So Arnold & Itkin voted on behalf of
25      7,355 claimants in the Imerys bankruptcy, right?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 178 of 245



                                                                      Page 177

1                                          ITKIN
2              A.    I believe that's the right number, yes.
3              Q.    And some portion of those Arnold & Itkin
4       represents in the MDL proceeding?
5              A.    Some of those claims are filed in the
6       federal MDL, correct.
7              Q.    And you're aware that for purposes of
8       the MDL, you have to submit a social security
9       number for a claimant, right?
10             A.    There are requirements in the MDL for
11      certain information you're supposed to provide.
12      I -- there are requirements, yes.
13             Q.    And has Arnold & Itkin submitted social
14      security numbers for its claimants in the MDL?
15             A.    I'm not aware that we have any
16      deficiencies in the MDL right now.                    If there are
17      some, it's not something I looked at today to tell
18      you yes or no because it seemed not within the
19      scope of what we're here to talk about.                       But
20      sitting here today, I'm not aware of anyone saying
21      that we have deficiencies in any of the
22      information we're supposed to provide within the
23      MDL.
24                   And I would say, if there are
25      deficiencies, we're probably undertaking a process

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                         516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 179 of 245



                                                                      Page 178

1                                          ITKIN
2       to cure whatever they are.                 I don't know.        I don't
3       have that information in front of me.
4               Q.      And I think you might have --
5                       MS. QUARTAROLO:         If someone is not on
6               mute, could you just go ahead and put
7               yourself on mute?           Thanks.         We're getting
8               some background noise.
9       BY MS. QUARTAROLO:
10              Q.      You may have answered that you're not
11      going to answer this question because of
12      privilege, but I'm going to make sure the record
13      is clear.
14                      Why did Arnold & Itkin not include
15      social security numbers in connection with the
16      master ballot for those claimants that did not
17      have a social security number listed on the master
18      ballot?
19              A.      I think we asked that question and we
20      did invoke the privilege.
21                      MR. MORRIS:        Right.
22              Q.      In paragraph 8 of your declaration it
23      says:        Based on my understanding of the
24      approximate number of clients of the eight firms
25      other than the Bevan firm that were permitted to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 180 of 245



                                                                      Page 179

1                                          ITKIN
2       submit host voting deadline ballots, it appears
3       Bevan ultimately -- excuse me -- untimely cast the
4       lion's share of the late votes accepting the plan.
5       Are you familiar with that?
6              A.     I am.
7              Q.     And what is the basis for that
8       understanding?
9              A.     It's math.       I mean it's -- I think Bevan
10      is 15,000 roughly votes.              The other firms, I
11      believe -- I don't have the Prime Clerk
12      declaration in front of me, but I think it's like
13      18,000 total.         So if you figure out 15,000 minus
14      3,000.      And I believe Prime Clerk at some point
15      had a second supplemental, maybe a second or third
16      declaration, where they clarified that Bevan
17      was -- should have switched from a no to a yes.
18             Q.     In paragraph 9 of your declaration you
19      state:      Upon information and belief, I understand
20      that with the plan potentially facing the risk of
21      rejection by Class 4, the plan proponents,
22      particularly one or more attorneys who were
23      members of the TCC, arranged to extend the voting
24      deadline for counsel who expressed an inclination
25      to vote to reject the plan on behalf of their

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 181 of 245



                                                                      Page 180

1                                          ITKIN
2       client claimants in order to obtain more time to
3       convince such counsel to vote for the plan.
4                    Are you familiar with that statement in
5       your declaration?
6              A.    I am.
7              Q.    And what is the basis for your
8       information and belief?
9              A.    This is, we've discussed this with the
10      Williams Hart and switching their vote and being
11      asked to get others to switch their vote.
12             Q.    Any basis for this information and
13      belief other than the conversation you've referred
14      to with Williams Hart?
15             A.    My declaration refers to that Williams
16      Hart conversation.          There may be other information
17      that I have post-declaration, but that would be
18      privileged.
19             Q.    Well, I think your counsel will agree
20      with me that facts are not privileged, regardless
21      of their source.
22                   So, I'll ask you, what facts do you have
23      that support or refute this information and belief
24      that you have obtained after the declaration was
25      filed?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 182 of 245



                                                                      Page 181

1                                          ITKIN
2              A.     Facts, all I have is conversations, and
3       those conversations would implicate privilege and
4       I am not going to waive privilege.
5              Q.     Okay.     Again, I'll just state for the
6       record -- I'm not going to argue with you -- facts
7       are not privileged.          I'm asking you for your
8       facts.      If you're telling me that you're not
9       prepared to give them, we'll talk about it
10      offline.
11             A.     I'm telling you, yeah, the declaration
12      refers to the Williams Hart conversation which
13      I've shared with you.
14             Q.     And just to make sure the record is
15      clear.
16                    You've indicated that you have
17      additional information that you've obtained since
18      the filing of your declaration and I'm asking you
19      what information is that.
20             A.     And I'm telling you, I can't tell you
21      that information without implicating privileged
22      conversations.
23             Q.     We'll take that up offline.
24                    Are you aware of any counsel or
25      claimants who requested an extension of the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 183 of 245



                                                                      Page 182

1                                          ITKIN
2       deadline to vote on the plan and were denied an
3       extension?
4              A.    I'm not aware one way or the other.
5              Q.    Are you aware of any counsel or claimant
6       for whom an extension was conditioned on whether
7       their ultimate vote would be to accept or reject
8       the plan?
9              A.    I don't -- I don't have factual
10      knowledge of that.
11             Q.    You have some other knowledge other than
12      factual knowledge?
13             A.    Of whether an extension was given with
14      the -- but it was conditioned upon voting in favor
15      of the plan, is that the question?
16             Q.    Sure.
17             A.    I don't -- I'm not -- I don't have
18      information I can testify to about that.
19             Q.    In paragraph 9 you go on to say:                     It is
20      my understanding that the plan proponents used
21      their ability to extend the voting deadline as a
22      tool in aid of soliciting votes to accept the plan
23      from counsel who might otherwise have voted to
24      reject the plan and forced to choose by the voting
25      deadline.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 184 of 245



                                                                      Page 183

1                                          ITKIN
2                    What is the basis for that
3       understanding?
4              A.    This is in declaration paragraph 9?
5              Q.    Correct.
6              A.    Let me look at it real quick.
7              Q.    Yep.     It's the second sentence.
8              A.    This is the -- this refers to the
9       Williams Hart conversation that we discussed.
10                   MS. QUARTAROLO:            Someone's not on mute
11             again.
12                   THE WITNESS:           I think it's a
13             conversation in my hallway.                   If we take a
14             break, I'm going to mute and tell them to
15             move down the road.
16                   MS. QUARTAROLO:            Sure.
17                   THE WITNESS:           Okay.
18                   (Whereupon, off the record.)
19                   (Whereupon, resumed.)
20      BY MS. QUARTAROLO:
21             Q.    So you said that the last sentence of
22      paragraph 9 is based on your conversation with
23      Williams Hart; is that correct?
24             A.    The last -- I'm sorry, I've switched you
25      back to the screen.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1     Filed 06/11/21   Page 185 of 245



                                                                       Page 184

1                                          ITKIN
2              Q.       Yeah, no problem.
3              A.       Correct.
4              Q.       And what specifically -- this was a
5       conversation with John Boundas; is that right?
6              A.       Correct.     There's a conversation
7       afterwards where the sort of terms of the
8       agreement were laid out.                I think we talked about
9       it.    Seat on the TAC.            You change your vote to
10      yes.        You go solicit these other people that would
11      otherwise vote no to change it to yes.
12             Q.       Was there anything communicated as part
13      of that conversation that you haven't spoken about
14      in your testimony today?
15             A.       I don't think so.            I felt we've talked
16      about it a bunch.
17             Q.       Paragraph number 10 reads:                Upon
18      information and belief, I understand that at least
19      one of the firms that ultimately late voted in
20      favor of the plan had previously indicated to
21      their clients that they had planned to vote
22      against confirmation.
23             A.       Correct.
24             Q.       What firm were you referring to?
25             A.       So there were two firms.               This would

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
          Case 19-10289-LSS    Doc 3640-1    Filed 06/11/21   Page 186 of 245



                                                                       Page 185

1                                           ITKIN
2       be -- but this is, one of them, I would say, my
3       declaration is potentially incorrect about.                         And
4       so one would be the Onder firm.                      But in the course
5       of sorting through some of the dual rep issues, I
6       saw a communication from the Onder firm that would
7       cast -- it would be different from what my
8       understanding was at the time I filled out the
9       declaration.          And the other one is the Williams
10      Hart firm.      But once again, the reason it's upon
11      information and belief is I have not seen the
12      communications with their clients and so I
13      don't -- it's upon information and belief for that
14      reason.
15             Q.    So at the time you signed the
16      declaration, you were referring to both the
17      Williams Hart firm and the Onder firm in
18      paragraph 10?
19             A.    Correct.
20             Q.    And you still believe that is the case
21      but you haven't seen the information, the actual
22      communications as to Williams Hart; is that right?
23             A.    I believe it to be the case, but it's --
24      either it is or it isn't.                I mean, it's -- and
25      that's why I think it's conditioned with the upon

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 187 of 245



                                                                      Page 186

1                                          ITKIN
2       information and belief.
3              Q.     And for the Onder firm, you indicated
4       that what you -- including them in paragraph 10
5       may not be correct -- and I'm not trying to put
6       words in your mouth but that was my impression.
7       So I want to ask you what led you to believe that
8       Onder is not part of what you're referring to in
9       paragraph 10 of your declaration.
10             A.     He may very well be, I don't know.                       But
11      my understanding was that he had communicated --
12      let me do it this way.
13                    Prime Clerk.          There was inconsistent
14      votes where the same client was voted by two
15      firms.      And then the Prime Clerk directed
16      everybody to sort of try to see if they could work
17      it out.      And one of those firms, one of the
18      clients was -- signed representation agreements
19      with both the Onder law firm and our law firm.
20      And Onder obviously voted in favor and we voted
21      against.      And Onder's firm provided a document
22      that indicated something along the lines of Onder
23      had authority to vote, but it didn't say, at least
24      to my reading of it, which way he would vote.                           And
25      so my understanding about the -- I don't know if

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 188 of 245



                                                                      Page 187

1                                          ITKIN
2       that was specific to that one particular client or
3       if that is something he sent to the
4       twenty-whatever-thousand people that he
5       represents.      And I don't know that and don't want
6       to speculate about that in the deposition.                        But
7       that would indicate to me potentially that that
8       portion of the declaration, you know, at least in
9       part, could potentially be inaccurate.
10             Q.    But sitting here today, do you have any
11      basis to believe that Onder indicated to his
12      clients that they had planned to vote against
13      confirmation?
14             A.    Ask that one more time.
15             Q.    Sure.      Sitting here today, do you have
16      any information that suggests that Onder indicated
17      to his clients that he had planned or the firm had
18      planned to vote against confirmation?
19             A.    My understanding at the time of the
20      declaration was that they had -- my understanding
21      having read the document, it calls into question
22      as to whether my understanding was accurate.
23             Q.    And this document is this email that
24      you're referring to?
25             A.    It was a -- it's an actual -- I don't

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1     Filed 06/11/21   Page 189 of 245



                                                                       Page 188

1                                          ITKIN
2       know if it was an email, but it's a -- it's like a
3       communication from the Onder law firm to a client
4       that indicates that the Onder law firm intends to
5       vote, but instead of saying, "We're voting against
6       confirmation," it just it was, it didn't say one
7       way or the other, it was just we have the
8       authority to vote.
9              Q.       And you said that at the time that you
10      filed your declaration you believed that Onder had
11      indeed told his clients that they planned to vote
12      against confirmation; is that right?
13             A.       Correct.     I was not surprised to see a
14      document from Onder to his clients about voting in
15      the bankruptcy.         I was just surprised -- surprised
16      that it -- surprised may be the wrong word, but it
17      didn't have what I expected it to be in the
18      document.
19             Q.       My question for you is:               What was your
20      understanding based on that Onder had indicated to
21      his clients that he planned to vote against
22      confirmation on behalf of those claimants?
23             A.       That would have been -- what was my
24      understanding that he -- I'm speculating a little
25      bit.        I'm struggling because I'm having trouble

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
          Case 19-10289-LSS   Doc 3640-1     Filed 06/11/21   Page 190 of 245



                                                                       Page 189

1                                          ITKIN
2       remembering the exact way it came up.                       But my best
3       memory here this afternoon is that when he told me
4       that he was voting, that he had voted in favor of
5       the plan, that there was mention of the fact that
6       he did not think that it mattered that he had --
7       maybe it said something in writing beforehand that
8       he was going to vote -- communicated something in
9       writing that he was going to vote against the
10      plan.
11              Q.      And that's the basis for your
12      understanding to the extent you're referring to
13      Onder in paragraph 10?
14              A.      Correct.
15              Q.      In paragraph 11 of your declaration you
16      note:        I understand that one or more counsel for
17      certain members of the TCC encouraged claimants,
18      certain claimants and/or their counsel to withdraw
19      or revoke votes made to reject the plan and
20      instead cast such ballots to accept the plan.
21                      What is the basis for that
22      understanding?
23              A.      Let me look at this one more time
24      because -- I'm not picking on you -- you read it
25      kind of fast.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
          Case 19-10289-LSS    Doc 3640-1    Filed 06/11/21   Page 191 of 245



                                                                       Page 190

1                                           ITKIN
2                    This is back to the Williams Hart issue.
3              Q.    That's based on your conversation with
4       John Boundas?
5              A.    Correct.
6              Q.    You had indicated a few moments ago the
7       issue with duplicate votes.                  Do you recall that?
8              A.    I do.
9              Q.    And do you know for how many of the
10      claims that Arnold & Itkin voted the 7355, how
11      many of those another firm also voted on behalf of
12      that same claimant?
13             A.    I don't offhand.               There's a number from
14      Prime Clerk and I want to say it's like in the
15      thousand range, but it's also something that's
16      just it's a number.           I don't know what it is
17      offhand, no.          Someone can look it up and say it.
18      It may be 1100, but I don't, I don't -- I don't
19      know for sure.
20             Q.    At the time that Arnold & Itkin
21      submitted its master ballot on behalf of those
22      claimants, did it take -- had it taken steps to
23      ensure that those claimants were not represented
24      by some other law firm?
25             A.    So questions about our intake process

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 192 of 245



                                                                      Page 191

1                                          ITKIN
2       and how we, you know, communicate with counsel --
3       with our clients I think is proprietary work
4       product and attorney-client privilege, so I'm not
5       going to answer your question as phrased.
6              Q.    So other than anything Arnold & Itkin
7       would have done during the intake process, did
8       Arnold & Itkin take any steps prior to submitting
9       its master ballot to ensure that claimants that
10      were listed on the master ballot submitted by
11      Arnold & Itkin were not separately represented by
12      another law firm?
13             A.    Let me do it this way.                  We had a
14      good-faith basis for every client that we voted
15      believing that they were our clients, we had the
16      right to vote for them.
17             Q.    Respectfully, that doesn't answer my
18      question.      I'm asking if you did anything prior to
19      submitting the master ballot that gave you that
20      good-faith basis that you contend you had.
21             A.    What you're asking me for implicates
22      attorney-client communications.                     It implicates
23      work product.         It implicates proprietary things to
24      our law firm that all of which respectfully you
25      were, you know, not entitled to divulge into.                          But

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 193 of 245



                                                                      Page 192

1                                          ITKIN
2       I can tell you that when we voted, we had a
3       good-faith basis to believe that the clients --
4       that we had authority to vote for the clients and
5       that we were voting on their behalf and in their
6       best interest.
7              Q.    Now you're using the term good faith.
8              A.    I think it was your term, but either
9       way.
10             Q.    What is the basis for that good-faith
11      belief that you had?
12             A.    Yeah, I'm not going to get into
13      attorney-client privilege.
14             Q.    You're claiming privilege over all
15      things that relate to Arnold & Itkin's good-faith
16      belief that it had the authority to vote on behalf
17      of the claimants that are on its master ballot; is
18      that right?
19                   MR. MORRIS:           It's the work product
20             portion is the process by which Arnold &
21             Itkin and those working on its behalf
22             created the master ballot and --
23                   MS. QUARTAROLO:            Respectfully, John,
24             you can object.         You can object to form.
25             You can state that you think it's work

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 194 of 245



                                                                      Page 193

1                                          ITKIN
2              product.
3                    MR. MORRIS:           I do.
4                    MS. QUARTAROLO:            There's been way too
5              many speaking objections today and we need
6              to cut it out and get on with the depo.
7                    MR. MORRIS:           There's been very few,
8              but okay, go ahead.
9       BY MS. QUARTAROLO:
10             Q.    When Arnold & Itkin was made aware by
11      prime clerk that votes that it had submitted, some
12      other law firm had also submitted a vote on behalf
13      of those claimants, what did Arnold & Itkin do in
14      an attempt to resolve that issue?
15             A.    Typically there were conversations
16      between someone at our firm and someone at the
17      other firm and the issues were usually worked out.
18             Q.    Who was in charge of those
19      conversations?
20             A.    For different firms they had
21      different --
22             Q.    I'm sorry.        On behalf of Arnold & Itkin
23      who was in charge of those conversations?
24             A.    It would have primarily been Brittany
25      Clark and Noah Wexler.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 195 of 245



                                                                      Page 194

1                                          ITKIN
2              Q.    And you said they worked it out, how did
3       they work it out?
4              A.    Typically there's a conversation between
5       the two law firms and they usually come to an
6       agreement over who should go forward and represent
7       a client.      The client consents, obviously, because
8       the client, you know, also has a say in who they
9       want to be their lawyer.              And then one of us, one
10      of the firms would have authority to, you know,
11      prosecute the case and to vote.
12             Q.    And did Arnold & Itkin, in fact, go back
13      to all of the claimants on who were included on
14      that list of duplicative claims to confirm that
15      that client wanted Arnold & Itkin to be its
16      counsel?
17             A.    I don't think we can go back.                    We'd have
18      to go client by client and I'm not -- you know,
19      we, I guess, could do that.                I'm not prepared to
20      talk to you about each individual client.                       But
21      generally the process was, check in with the
22      client, check in with the other law firm, and
23      something is worked out.              And I believe it was
24      worked out, if not for all of the cases where
25      there were dual reps, as they're called in the --

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 196 of 245



                                                                      Page 195

1                                          ITKIN
2       you know, I think they're colloquially called,
3       too, it was worked out for the vast majority of
4       the dual reps pretty amicably and pretty easily.
5               Q.   Did Arnold & Itkin propose a solution to
6       work it out to those other firms?                    When you say
7       they worked it out amicably, how did they do so?
8               A.   I mean, I think each law firm in each
9       situation is a different, you know, would be
10      different based on the facts and circumstances.
11      And --.
12              Q.   Do you know if that outreach was in
13      writing or orally?
14              A.   It probably was both.
15              Q.   Did Arnold & Itkin discuss having its
16      claimant vote count as the final vote for
17      confirmation purposes rather than the other firm's
18      vote?
19              A.   I didn't anticipate this would
20      necessarily be a part of the 30(b)(6) notice, but
21      my sense is that was a topic of conversation in
22      all of those discussions because the reason for
23      the impetus for these discussions would be that
24      they were two votes for the same client, so
25      someone had to figure out who's going to vote on

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 197 of 245



                                                                      Page 196

1                                          ITKIN
2       the client's behalf.
3              Q.    Were there any of those discussions
4       where Arnold & Itkin agreed that the other firm
5       could vote that claim?
6              A.    I haven't looked for it claim by claim
7       but I assume they probably were.
8              Q.    Were you involved in the communication
9       back to Prime Clerk where Arnold & Itkin notified
10      Prime Clerk that it indeed had authority to vote
11      on behalf of all of its claims?
12             A.    I'm not sure there was that
13      communication.
14                   Well, let me say this:                  I may have been
15      copied on communications to the Prime Clerk.                           If
16      you have something you want to show me, I'm happy
17      to look at it and see.
18                   But if you're talking about the
19      situation we were just talking about, dual reps, I
20      believe there were communications to Prime Clerk
21      about that and I believe I was copied on some of
22      it.    But I don't think that I primarily was the
23      one communicating with Prime Clerk.
24             Q.    Who was the one primarily communicating
25      with Prime Clerk regarding the inconsistent or

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 198 of 245



                                                                      Page 197

1                                          ITKIN
2       duplicate votes?
3              A.    On our behalf it would most -- it would
4       either be bankruptcy counsel or Brittany Clark.
5       It may have been somewhat Noah Wexler.
6              Q.    In resolving and working out these
7       issues with the other law firms, did A&I propose
8       that it should be deemed lead counsel?
9              A.    Once again, you'd have to go firm by
10      firm and case by case and fact by fact.                       In some
11      of those we would be lead counsel for sure.
12             Q.    Do you know if that was suggested to all
13      of the other firms in resolving those issues?
14             A.    I can't tell you one way or the other.
15      It would be typical that we would be lead counsel,
16      though.
17             Q.    Did Arnold & Itkin offer to split any
18      attorney fees recovered with other firms in
19      exchange for it being permitted to vote on behalf
20      of the claimant?
21             A.    Not the way you phrased, probably not.
22      They're typically in a dual rep situation.
23      There's usually a split of attorney's fees.
24      Especially if both sets of lawyers have done work
25      on a case.      But the way you phrased the question,

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 199 of 245



                                                                      Page 198

1                                          ITKIN
2       it sounds like we were asking, you know, giving
3       fees for the right to vote and that I don't, I
4       don't think that is what happened.
5              Q.    Did you review all of the communications
6       that were sent out to the other law firms
7       regarding working these issues out?
8              A.    No.      I mean, this is primarily handled
9       by other people in my law firm and usually other
10      people in the other plaintiffs' law firms.
11             Q.    Do you know if Arnold & Itkin, in fact,
12      did agree to split fees in connection with working
13      these issues out with the other law firms?
14             A.    I've not really drilled down on it, but
15      it would -- you know, if you want me to kind of
16      guess on it on a Friday afternoon, I would
17      probably tell you that I would be -- that I'd
18      assume that we would do that because that's what
19      typically happens in situations where dual
20      representation occurs.
21             Q.    Did Arnold & Itkin offer to advance
22      expenses on any cases in connection with A&I being
23      permitted to vote on behalf of the plaintiff?
24             A.    You keep saying vote on behalf of the
25      claimant.      If we were going to be lead counsel in

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 200 of 245



                                                                      Page 199

1                                          ITKIN
2       the case, we would typically advance expenses.
3       But, you know, I think the implication that you're
4       trying to -- I don't know if you're trying to or
5       not, but usually there's a deal worked out with
6       dual reps and usually the deal involves between
7       the lawyers fees and expenses who's going to pay
8       for what going forward and sometimes even going
9       backwards.      And so I suspect that if you went
10      through each of the situations that there would be
11      different deals between the law firms on different
12      cases and they are what they are.
13             Q.    Did Arnold & Itkin offer to reimburse
14      any other law firm for previously incurred
15      expenses in connection with being permitted to
16      vote on behalf of the claimant?
17             A.    You keep asking permitted to vote, and
18      it -- you know, I don't know if that's intentional
19      or not, but I'd have to look case by case.                        I'm
20      not sure if this is even within the scope of the
21      30(b)(6) notice, but I'll let my counsel --
22             Q.    Just a reminder, Mr. Itkin, you're also
23      here in your individual capacity.
24                   MR. MORRIS:           Yeah, for purposes of the
25             declaration and the voting and solicitation

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1     Filed 06/11/21   Page 201 of 245



                                                                       Page 200

1                                          ITKIN
2              issues for sure.
3              Q.       What did Arnold & Itkin do to confirm
4       that a particular claimant wanted Arnold & Itkin
5       to vote on his or her behalf as opposed to having
6       another firm vote on its behalf?
7              A.       I'm not going to get into the
8       attorney-client communications or work product.
9              Q.       You won't answer that?
10             A.       Correct.
11             Q.       Did any law firms reject the proposal by
12      Arnold & Itkin to be lead counsel?
13             A.       Once again, like this is -- I'll defer
14      to counsel about whether this is permitted area of
15      inquiry, but I'm sure that there were, there were
16      not.        It wouldn't surprise me if there's both.
17                      MR. MORRIS:        Yeah, if it's subject to
18             privilege, if you're communicating with
19             co-counsel, then I would assert the
20             privilege.       It's a fair question to ask,
21             but if the answer is subject to a
22             privilege, we assert the privilege.
23                      MS. QUARTAROLO:           I guess, just for a
24             clean record, I'll ask the question again.
25

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
          Case 19-10289-LSS   Doc 3640-1     Filed 06/11/21   Page 202 of 245



                                                                       Page 201

1                                          ITKIN
2       BY MS. QUARTAROLO:
3               Q.      Did any firms reject the proposal by A&I
4       to be lead counsel in connection with working out
5       the issues regarding duplicative votes?
6               A.      I'd have to look on a case-by-case
7       basis.        There may be, there may not be.
8               Q.      Sitting here today, you don't know?
9               A.      Correct.
10              Q.      Did any firms agree to let Arnold &
11      Itkin's vote supercede any vote that the other
12      firm had submitted?
13              A.      Again, we'd have to go look case by
14      case.        I suspect that would be the case if we were
15      lead counsel.
16              Q.      And do you know if any firm -- if A&I
17      agreed to let any other firm supercede the vote
18      cast by A&I?
19              A.      Once again, we'd have to go case by
20      case, and I don't know.               But if we weren't lead
21      counsel and somebody else was, they would vote a
22      different way, then I suspect they would vote how
23      they vote.
24              Q.      But sitting here today you don't know?
25              A.      I've not gone through it.                I mean, it

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 203 of 245



                                                                      Page 202

1                                          ITKIN
2       is, once again, someone's lead counsel, someone's
3       not, and the vote on the case is what the vote on
4       the case is.
5                    MS. QUARTAROLO:            Okay.        Let's just --
6              I think I'm almost done.               Let me just look
7              through my notes.            Give me three minutes
8              and we'll wrap up, at least with my
9              questions.
10                   MR. MORRIS:           Okay.
11                   (Whereupon, off the record.)
12                   (Whereupon, resumed.)
13                   MS. QUARTAROLO:            Mr. Itkin, thank you
14             for your time today.             I have no further
15             questions.       I understand that counsel for
16             Johnson & Johnson has what he's represented
17             to be one question.
18                   MR. MORRIS:           He's got one shot.
19                   MR. TSEKERIDES:            That's it.
20                               EXAMINATION
21      BY MR. TSEKERIDES:
22             Q.    Hi, Mr. Itkin.           Ted Tsekerides from Weil
23      Gotshal for J&J.
24                   And my one question is:                  Do you know if
25      Mr. Onder was promised anything in exchange for

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
          Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 204 of 245



                                                                     Page 203

1                                          ITKIN
2       voting in support of the plan?
3               A.      I don't know.
4                       MR. TSEKERIDES:           Okay.       Fair enough.
5               One question.        That's it.             Thank you.
6                       THE WITNESS:         Thank you, sir.
7                       MS. QUARTAROLO:           Off the record.
8                       (Whereupon, off the record.)
9                       (Whereupon, deposition adjourned 6:17
10              p.m.)
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
          Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 205 of 245



                                                                     Page 204

1
2                             C E R T I F I C A T E
3
4              I, JOSEPHINE H. FASSETT, a Registered
5       Professional Reporter, Certified Court Reporter, and
6       Notary Public within and for the State of New York
7       and New Jersey, do hereby certify that the witness,
8       whose stenographic remote virtual deposition is
9       hereinbefore set forth, was first duly sworn by me
10      on the date indicated, and that the foregoing
11      stenographic remote virtual deposition is a true and
12      accurate record of the testimony given by such
13      witness.
14             I FURTHER CERTIFY that I am not employed by nor
15      related to any of the parties to this action by
16      blood or marriage, and that I am in no way
17      interested in the outcome of this matter.
18             IN WITNESS WHEREOF, I have subscribed my hand
19      this 7th day of June 2021.
20
21
                       <%4880,Signature%>
22                    _______________________________
                      JOSEPHINE H. FASSETT, CCR, RPR
23                    CCR License No. 30XI00098400
                      NCRA License No. 32148
24                    New Jersey Notary Public
                      New York Notary Public
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
          Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 206 of 245



                                                                     Page 205

1
2                         CERTIFICATION OF WITNESS
3
4              I, JASON ITKIN, hereby certify that I have read
5       the transcript of my testimony taken under oath in
6       my stenographic remote virtual deposition of June 4,
7       2021, and that the transcript is a true, complete
8       and accurate record of my testimony, and that the
9       answers on the record as given by me are true and
10      correct, subject to the changes/corrections, if any,
11      shown on the attached page.
12
13
                              _________________________________
14                                          JASON ITKIN
15
16      Subscribed and sworn to before me this_______ day
17      of_______________, 2021.
18
19                            _________________________________
                              Notary Public State of
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
          Case 19-10289-LSS   Doc 3640-1    Filed 06/11/21   Page 207 of 245



                                                                      Page 206

1
2                                  ERRATA SHEET
3       CASE:       IMERYS TALC AMERICA, INC., ET AL.
4       DATE:       JUNE 4, 2021
5       WIT.:       JASON ITKIN
6       PAGE LINE(s)               CHANGE                     REASON
7       ____|_______|__________________|___________________
8       ____|_______|__________________|___________________
9       ____|_______|__________________|___________________
10      ____|_______|__________________|___________________
11      ____|_______|__________________|___________________
12      ____|_______|__________________|___________________
13      ____|_______|__________________|___________________
14      ____|_______|__________________|___________________
15      ____|_______|__________________|___________________
16
17
18                                _________________________________
                                                 JASON ITKIN
19
20
21      Subscribed and sworn to before me this_______ day
22      of_______________, 2021.
23
24      ____________________________                _____________________
                Notary Public                       My Commission Expires
25

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                       516-608-2400
      Case 19-10289-LSS     Doc 3640-1       Filed 06/11/21   Page 208 of 245


[& - 2021]                                                                        Page 1

         &               128:13 129:6          1000 12:13                      2
 & 3:4 4:4,12 5:5        130:3,5,17 131:10     10004 7:14            2 4:13 14:12 23:18
  5:15 6:5,14 7:12       132:19 133:11         10017 8:6               23:21,25 95:8,19
  7:19 8:4,12 9:12       134:11,17,25          10019 5:17            2,000 172:8
  11:12,13 12:11         135:9,19 136:3        10019-6099 6:16       20 63:3 84:6
  13:3,4 14:11,16,20     137:22 139:11,24      10153 11:15             136:11
  14:23 15:6 16:12       140:14,17,20          11 1:5 15:13,16       20003 7:7
  18:4 19:21 20:15       141:3,11,12,15,19       115:4 122:8,19      20004 12:6
  25:7 26:13 29:3,5      142:10,17 144:24        151:15,17 153:2,4   20005-5802 5:8
  34:23 35:3,8,9         145:16,17,21,24         157:18 158:2,7      20006 10:7
  59:17,21,24 61:8       145:25 151:3,9          189:15              20006-1251 8:15
  61:20 62:4,13,15       152:22 153:21         1100 5:7 190:18       2004 62:21 85:24
  62:16,19 63:5,13       154:6,11 157:17       12 79:15 82:9           86:9
  64:24 65:18,23         158:9 162:24          125,000 107:18        2017 63:18 75:7
  66:10,19 68:9,23       163:3,17 165:7,22     13 135:16 165:21      2019 14:18,21,24
  69:9,21 70:7,13,19     166:24 172:12,21      15,000 153:22           64:15 65:7,15
  70:23 71:12 72:19      174:21 175:13,16        155:11,19 156:19      66:14 69:6,12,18
  73:11 74:10,16,18      175:22 176:2,4,24       157:7 179:10,13       69:22 70:5,12
  74:20,23,25 75:8,9     177:3,13 178:14       1500 10:13              71:12 72:11 77:12
  75:13,23 76:7,15       190:10,20 191:6,8     151 15:4                77:19,23 79:14
  76:19,22,25 77:18      191:11 192:15,20      16 14:5 135:24          80:7 82:5,15,19,23
  77:24 79:13 80:9       193:10,13,22          1650 6:6                83:7 84:6 85:3
  81:9,25 82:10          194:12,15 195:5       1700 4:14               86:3,6,12 87:16
  83:5 84:4 85:23        195:15 196:4,9        17th 13:6               88:17 90:17,22
  86:11 87:18 88:15      197:17 198:11,21      18 14:10 63:8           92:13,18 94:22
  89:7,21,22 90:6,16     199:13 200:3,4,12       154:11 155:3          95:20
  90:21 91:23 92:11      201:10 202:16           157:16              202 14:6
  92:17,22 93:8                 0              18,000 179:13         202.463.2400 12:7
  94:10,16,21 95:2                             1801 9:13             202.469.7750 8:16
                       07940 7:21
  95:22 96:8 97:18                             1875 8:13 10:6        202.663.8000 10:8
                                1              1885 10:13
  98:7,7 99:13                                                       202.772.2200 7:8
                       1 14:10 17:25 18:5      19 79:12
  100:17 101:10,17                                                   202.862.5000 5:9
                         19:11 20:9 30:5       19-10289 1:6
  102:8,9,11,12,18                                                   2020 77:23 79:15
                         31:10 32:2 62:21      19103 6:8
  105:3,4,7,8,21,22                                                    82:9 83:6 88:17
                         87:12                 19801 4:6 9:7 11:8
  106:3,23 107:16                                                      89:10
                       10 20:10 50:17            12:14
  108:21 111:24                                                      2021 1:12 2:2,7
                         94:3 158:8 184:17     19899-8705 13:7
  112:14 113:24                                                        36:18 85:25 86:7
                         185:18 186:4,9        1:04 1:13 2:3,7
  114:10 115:4                                                         87:15 89:24 90:23
                         189:13
  118:8 119:7                                                          91:22 92:9,11
                       100 81:13
  122:22 123:11,15                                                     204:19 205:7,17
  125:4,8 127:8,23                                                     206:4,22
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                          516-608-2400
      Case 19-10289-LSS    Doc 3640-1       Filed 06/11/21   Page 209 of 245


[21 - accepting]                                                                 Page 2

 21 20:10 92:2        302.652.4100 13:8                5            7th 204:19
 210 9:6              302.824.7089 9:8        5 14:22 20:9 90:14             8
 212.310.8000         30xi00098400              90:17,20 92:13      8 20:10 178:22
   11:16                204:23                  93:12 94:12,19      844 11:6
 212.403.1000 5:18    310.407.4000 9:16         153:20 171:18       86 14:19
 212.728.8000 6:17    312.269.8000 4:16         174:20
 212.837.6000 7:15    3186 89:20                                             9
                                              5,000 84:21
 212.935.3000 8:7     32 166:24                                     9 179:18 182:19
                                              51 5:16
 213.485.1234 3:7     32148 204:23                                    183:4,22
                                              523 132:6
 22 85:24 86:7        3425-4 169:2                                  90 14:22
                                              52nd 5:16
   87:15              35 97:4                                       90067-2328 9:15
                                                       6            90071-1560 3:6
 2200 174:21          355 3:5 93:10,16
   175:18,23          3600 6:7                6 15:4 18:2 30:16     919 13:5
 2207 11:7            38 97:4                   30:19 33:17 65:12   920 4:5
 23 14:12 20:10       388 88:8,13,16            71:21 150:25        973.966.3200 7:22
   33:19                89:8                    151:18 152:20       975 12:5
 25 90:23 92:2,9,11             4               168:5,25 195:20              a
 252 95:8                                       199:21
                      4 1:12 2:2,7 14:19                            a&i 33:23 56:4
 26 20:10                                     60/40 132:3
                        20:9 85:22 86:12                              58:24 77:13 91:19
 267.319.7900 6:9                             60602 4:15
                        90:8 95:6,20                                  98:25 99:11
 26th 9:14                                    609 8:14
                        110:22 111:25                                 110:21 126:19
 2798 80:12 82:8                              66 37:19
                        112:16 113:25                                 136:2,6,14,15,15
 2800 80:8                                    666 8:5
                        114:12 170:4                                  136:22 197:7
 29 20:10                                              7              198:22 201:3,16
                        179:21 205:6
          3             206:4                 7 20:10 151:2           201:18
 3 14:16 77:17,20     40 96:5,11,19,25          152:8               abbie 72:6
   77:23 79:12 83:8     97:5,19 98:8          7,000 93:18           ability 182:21
 3,000 84:18 88:4     40,000 107:18           7,300 93:13           able 71:4 72:9
   179:14             40/40/20 38:14          7,355 91:18 93:5        78:12 85:17
 3,186 87:10            60:3,6,22 61:3          93:19 176:25          151:22 152:2
 30 18:2 30:16,19       114:4 125:22          700 7:6 76:5          absence 155:6,10
   33:17 63:3 65:12     126:5,24 127:24       713.850.4200          absolutely 69:12
   71:21 195:20         132:3,16,22 133:3       10:15               accept 38:4 41:18
   199:21               133:21 134:10,18      7300 82:4 96:23         53:19 158:13,19
 300 9:5                135:25 136:5          7355 190:10             159:25 162:5,9,10
 3018 167:6,11        408 133:24              7500 72:2               162:16 167:5
 302.571.6600         4612362 1:21            767 11:14               182:7,22 189:20
   12:15              4880 204:21             77 14:16              accepted 162:2,8
 302.573.6485 11:9                            77056 10:14             162:15,18
 302.651.7700 4:7                             787 6:15              accepting 179:4


                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                          516-608-2400
      Case 19-10289-LSS     Doc 3640-1    Filed 06/11/21   Page 210 of 245


[access - andrew]                                                               Page 3

 access 17:16 18:15    address 38:22         agreement 20:2          127:23 134:18
   18:15 78:9,12,23      39:2 45:6 46:4,8      37:22 59:5,10         135:21 136:5,17
   85:8,18,20 118:4      47:17 49:19 80:23     63:17 96:15 97:2    alternatives
   151:22 152:18       addressed 38:25         132:2 142:22          133:12 135:17,24
   169:17                44:16,23 45:10        160:17 184:8          136:11
 accident 8:10         addressing 46:22        194:6               alystock 9:11
 accomplish 38:18      adequate 113:19       agreements 58:23      amax 5:14
 account 158:19        adequately 113:12       186:18              amend 92:17
   171:4               adjourned 203:9       ahead 20:6 22:20      amended 14:19,22
 accountabilities      administered 1:7        28:11,12 31:22        15:12 85:22 86:10
   38:13               admitted 158:12         45:15 57:21 72:17     88:14 89:9,23
 accountability        adopt 112:24            84:12 101:23          90:7,15,21 92:12
   37:7 38:21 44:11    advance 18:25           113:20 121:9          93:4,11 95:3,19
   44:15 45:8 46:5,9     198:21 199:2          178:6 193:8           151:14 153:2
   46:23 47:18 49:21   advice 73:18          aid 182:22            america 1:6 10:3,4
 accountable           advisement            akin 164:7              15:15 151:16
   133:19                129:23              al 1:7 206:3            153:3 206:3
 accounted 171:6       affect 99:8,23        alexa 176:9           american 8:3
 accounts 171:10         100:6,9 139:2       alice 3:10 17:14,25   amicably 195:4,7
 accurate 27:16        affiliate 137:25        19:15 22:19 23:17   amount 98:8
   106:14,15 147:12    affiliates 15:16        77:16 80:16           137:23
   147:14,23 158:4       23:14 137:11          150:23 151:24       amounts 106:2
   170:2,15 187:22       138:11 139:13       alice.hoesterey         109:9 137:20
   204:12 205:8          151:17 153:4          3:11                amy 3:8 16:11
 acraig 7:24           affirmative 34:13     aligned 23:8            19:25 33:15 39:12
 act 42:20               61:14 124:14        alleged 165:24          47:2 61:14 65:10
 acted 172:22          afternoon 16:9          171:21 172:6          72:11 90:25
   173:19 174:15         104:24 146:12       allocation 60:3,7,9     112:21 115:14
 action 57:7 64:4        172:18 189:3          60:17 61:3,9,22       120:4
   204:15                198:16                62:6,17 136:24      amy.quartarolo
 actual 142:5          aggregate 101:9       allow 39:21 66:17       3:9
   185:21 187:25       ago 44:10 71:24         66:23 69:5,7        analysis 88:20
 ad 36:8 40:15           119:23 138:16       allowed 66:20           89:2 99:7,11,18,19
   55:13                 139:15 190:6          111:5                 99:22,24,25 100:8
 add 33:15 111:16      agree 29:16,19        allows 132:9            100:11,18,20,22
 added 168:15            30:14 31:25 32:3    allstate 7:18           120:21 142:5
 addition 139:3          180:19 198:12       alter 98:15,18          170:7,10,14,15,20
   144:13,14 160:16      201:10              alternate 61:9,22       171:5,8,10
 additional 92:18      agreed 20:8 51:16       62:6,17 123:12,15   analyze 125:7
   94:11 111:15          52:8 73:2 158:10    alternative 125:3     andrew 7:23
   144:12 181:17         196:4 201:17          125:9,13,18

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
      Case 19-10289-LSS       Doc 3640-1    Filed 06/11/21   Page 211 of 245


[andrews - arnold]                                                               Page 4

 andrews 10:12            200:9,21              approve 37:20         89:21,22 90:6,16
 andrewsmyers.c...      answer's 110:9          approved 99:2,12      90:21 91:23 92:11
   10:17                answered 105:19           166:22              92:17,22 93:8
 angeles 3:6 9:15         112:12 119:21         approximate 76:4      94:10,16,21 95:2
 answer 17:10             178:10                  178:24              95:22 96:8 97:18
   26:19 31:5,20        answering 113:11        approximately 2:7     98:7,7 99:13
   32:6,12,16,18,21       161:3                   25:14 76:2,13       100:14,17 101:10
   33:14 39:3,8         answers 115:7             77:12 83:2,4,10     101:17 102:8,11
   40:25 46:14 59:7       127:6 131:8 140:6       88:8 142:16         105:3,8,21 111:24
   60:11,13 62:10         160:11 174:5            153:22              112:14 113:23
   65:2 66:22,24          205:9                 april 13:15 75:7      114:10 115:4
   67:3,12,14,16,17     anticipate 39:16          117:12              118:8 119:7
   68:6,7,13,17 69:4      195:19                area 67:9 126:6,7     122:22 123:11,15
   69:14 70:17,22,25    anticipation              126:10 138:25       125:4,8 127:8,23
   72:24 73:4 75:20       114:24                  161:22,24 200:14    128:13 129:6
   77:7 82:3,24         anyone's 146:12         areas 51:14,17        130:3,5,17 131:10
   83:15,16,16 84:15    anything's 78:15          52:23,25 126:9      132:19 133:11
   88:6 89:11 93:20     anyway 105:19             138:2               134:11,17,25
   93:23 94:9 98:19     apologize 57:11         argue 31:4 68:4       135:8,19 136:3
   101:13 102:4           85:17 87:24             113:4 115:23        137:22 139:11,24
   105:5,10 107:24        124:25 164:25           121:8 181:6         140:14,17,20
   108:4,17 109:13      apparently 176:9        armstrong 9:4         141:3,11,15,19
   109:18 111:2,3,7,8   appear 88:13,14         arnold 13:3 14:11     142:10,17 144:24
   111:23 112:9,10        89:8 91:7               14:16,20,23 15:6    145:16,17,21,24
   113:8 114:2,8        appearances 3:2           18:4 19:21 20:15    145:25 151:3,9
   115:25 116:6           4:2 5:2 6:2 7:2 8:2     26:13 29:3,5        152:22 154:6,11
   117:4 119:6,23,24      9:2 10:2 11:2 12:2      34:23 35:3,8,9      157:17 158:9
   120:7,11 121:5,17      13:2                    59:21 61:8,20       162:24 163:3,17
   121:22 122:25        appeared 59:11            62:4,13,15,16,19    165:7,22 166:24
   123:3,8 124:5          154:13                  63:5,13 64:24       172:12,21 174:21
   137:3 138:14,15      appears 179:2             65:18,23 66:10,19   175:13,16,22
   138:17 139:4,7,14    applicable 174:25         68:8,23 69:9,21     176:2,4,24 177:3
   141:6,24 142:13      apply 121:23              70:7,13,19,23       177:13 178:14
   147:23 156:22        appreciate 33:25          71:12 72:19 73:11   190:10,20 191:6,8
   157:4 160:9            40:3 120:23 175:8       74:10,16,23 75:12   191:11 192:15,20
   162:14 163:9         appropriate 61:21         75:23 76:7,15,19    193:10,13,22
   164:2,25 165:5,18      62:6 121:5 122:24       76:22,25 77:18,24   194:12,15 195:5
   172:25 173:4,22        123:5,19,23 126:7       79:13 80:9 81:9     195:15 196:4,9
   174:11,18 175:19       136:24                  81:25 82:10 83:5    197:17 198:11,21
   176:7,15,16          approval 47:24            84:4 85:23 86:10    199:13 200:3,4,12
   178:11 191:5,17                                87:18 88:15 89:7    201:10

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                       516-608-2400
     Case 19-10289-LSS     Doc 3640-1    Filed 06/11/21   Page 212 of 245


[arranged - bankruptcy]                                                        Page 5

arranged 179:23       associates 25:7         179:22              aylstock 40:18
arrival 126:13          153:21              august 62:21            57:16,22 164:18
asbestos 156:14       assume 16:19          author 33:4,5,7         164:21
  157:9                 49:17 75:9 94:20    author's 33:10                 b
ascribes 101:18         98:20 196:7         authority 186:23
                                                                  b 18:2 30:16,19
aside 74:8 123:14       198:18                188:8 192:4,16
                                                                    33:17 65:12 71:21
asked 25:21 67:22     assuming 20:16          194:10 196:10
                                                                    195:20 199:21
  75:3 119:20 147:2     66:11               authorized 148:23
                                                                  back 27:24 31:9
  159:8,17 178:19     assumption 72:2         148:24 149:11
                                                                    44:9 61:24 62:3
  180:11                97:11 158:5 159:7   available 27:25
                                                                    64:13 76:23 83:3
asking 33:9 83:20     atllp.com 9:10          72:4 141:16,20
                                                                    85:10 108:7 129:3
  88:4 99:15 102:6    attached 27:23          142:12
                                                                    131:15 135:4
  102:17 104:23         168:11 205:11       avenue 3:5 6:15
                                                                    138:2 143:9
  107:7,8 110:25      attaching 28:3          7:6 8:5 9:5 10:6
                                                                    146:21 152:13
  121:23 160:11       attachment 80:19        11:14
                                                                    153:15,19 163:2
  174:3,7 181:7,18      169:3               average 136:12,17
                                                                    169:13 176:3,23
  191:18,21 198:2     attachments 79:23     avoid 161:3
                                                                    183:25 190:2
  199:17              attempt 193:14        avram 24:20,23
                                                                    194:12,17 196:9
aspect 41:17          attendance 18:21        25:5,7,25 26:22
                                                                  background 65:11
assert 51:5 60:16     attending 19:3          27:22 36:6 40:13
                                                                    65:15 178:8
  85:2 101:17         attention 108:18      avram's 25:6
                                                                  backwards 199:9
  111:24 115:5        attorney 32:19,20     aware 29:2,5
                                                                  bad 14:14 23:20
  140:24 155:16         33:13 38:6 60:12      53:13 55:14 59:13
                                                                    24:2 29:24 121:24
  163:23 200:19,22      61:11 69:8 71:10      64:14 69:21 106:2
                                                                  ballot 155:5
asserted 51:2           71:23 72:24 88:12     114:9 115:11
                                                                    174:23 175:5
asserting 47:6          100:13 108:4          116:15 119:17
                                                                    178:16,18 190:21
  62:15 142:3           111:9 114:7 115:3     120:12 121:12
                                                                    191:9,10,19
assertion 112:15        116:12 117:7          122:5,15 125:11
                                                                    192:17,22
  113:24 114:11         118:24 119:13         137:6,9,12,14,21
                                                                  ballots 158:11,18
asserts 166:25          123:9 124:3           139:9,24 149:23
                                                                    159:24 165:23
asset 35:16,19          127:17 131:13         155:12,12,14,24
                                                                    167:5 171:20
assets 61:22 62:7       136:25 138:5          156:10,23 157:19
                                                                    172:5 179:2
  62:17 136:24          139:5 140:12          160:13 161:25
                                                                    189:20
  142:12                161:2 173:7           162:22 166:15
                                                                  bankruptcy 1:2
assigned 107:14         175:20 176:8          167:7 170:23
                                                                    13:3 14:13,17,21
assist 141:4            191:4,22 192:13       171:15,25 174:9
                                                                    14:24 15:17 16:13
associate 17:14         197:18 200:8          174:13 175:4
                                                                    20:21,22,24 21:10
associated 24:24      attorney's 124:9        177:7,15,20
                                                                    21:15 22:2,13,15
  50:12 101:12          197:23                181:24 182:4,5
                                                                    23:20 24:2 27:11
  108:22 154:3        attorneys 16:12         193:10
                                                                    29:24 34:25 35:17
                        41:3 158:11
                                                                    35:19 37:24 54:6
                               Veritext Legal Solutions
212-267-6868                     www.veritext.com                        516-608-2400
     Case 19-10289-LSS    Doc 3640-1       Filed 06/11/21   Page 213 of 245


[bankruptcy - boundas]                                                          Page 6

 56:20 59:2,11,18      187:11 189:11,21        36:21 37:19 40:11     187:11 192:3
 60:24 64:15,23        191:14,20 192:3         40:18,19 41:21        194:23 196:20,21
 69:13,23 74:2         192:10 201:7            42:6,21 43:3,21     believed 43:11,19
 77:11,19,25 79:14   battery 7:13              44:8 45:22 46:2       53:21 188:10
 81:23 85:24 86:6    bear 47:3 130:23          46:12 48:21 49:22   believes 139:25
 86:11 90:17,22        158:22,23               49:24 50:5,9,14     believing 35:18
 92:16 97:20 98:2    bears 160:19              51:9 52:25 53:4,8     191:15
 98:12,15 105:13     began 133:3,22            53:14 54:17,23      berkovich 11:19
 105:16 109:5        beginning 37:5            56:23 57:8 58:10    best 38:12 42:11
 132:7,9 151:4,18    begins 19:17              58:22 59:6,25         42:21 103:3
 153:5,23 167:12     begun 36:16 56:6          60:9 61:2,8 62:18     171:19 189:2
 173:10,15 176:25    behalf 19:21,22           63:17 64:16 73:13     192:6
 188:15 197:4          20:14 23:14 35:9        75:6 76:4,18        better 110:10
bar 150:12             53:18 72:22 76:16       79:19 82:5 86:20      129:16
baron 35:20,22,24      108:21 135:19           86:23 90:5 91:13    bevan 153:21
 36:6,24 37:5 38:8     136:3,15 142:18         91:16 92:5 93:20      154:3,6,10,12
 38:10,22,25 42:4      144:8,25 145:17         96:3,17 98:11         155:4,11,12
 44:17 45:4,17         145:25 148:4,14         101:12 105:25         156:10,16,24
 47:16,20 48:14        149:5,14,24 150:7       107:22 108:25         157:17 165:14
 125:13,20,21          154:6,17,23             110:6 115:15          178:25 179:3,9,16
 126:10 131:17         155:21 156:17,25        117:14 118:5,25     beyond 61:6,7,10
 133:6 143:11,17       174:22 175:13,17        122:6 123:23          66:4 88:9 93:10
 143:20,21,24          176:24 179:25           128:14 129:4          93:13 94:8,11
 144:2 159:3           188:22 190:11,21        131:20 132:6          96:21 109:6 112:3
 160:14                192:5,16,21             133:2 134:23          114:6,8,16 115:2,9
base 156:11            193:12,22 196:2         135:12,22 136:10      116:11 119:24
based 71:25 97:24      196:11 197:3,19         136:20,22 139:10      121:25 138:4
 99:3,13 167:10,22     198:23,24 199:16        143:6,8,14 144:11     139:7
 172:9 178:23          200:5,6                 144:21 145:2,5,10   big 40:20
 183:22 188:20       belabor 160:5,6           146:4,6 149:3,6     bit 38:19 75:4
 190:3 195:10        belief 123:19             155:20 156:16         98:13 188:25
bases 32:14            179:19 180:8,13         157:21,21,22        blair 24:20,23
 112:14 113:23         180:23 184:18           158:25 159:9,22       25:5,7,25 26:22
basically 126:12       185:11,13 186:2         161:9 162:21,23       36:6 40:13 54:25
basis 32:7 35:18       192:11,16               165:9 167:13        blood 204:16
 38:16 44:3 69:15    beliefs 118:25            170:11,15 171:6     bogdanoff 9:12
 107:9 122:7 138:8   believe 19:14             171:10,13 172:22    boundas 24:19,23
 139:25 156:16         21:21 22:18 25:3        173:18 175:10         25:2,25 26:22
 158:16,17 159:10      25:4,21 26:20           176:20 177:2          27:23 36:5 41:22
 159:21 179:7          27:9,11 28:2 30:3       179:11,14 185:20      42:24 54:10,13
 180:7,12 183:2        32:7,15 33:16           185:23 186:7          55:2 131:20

                              Veritext Legal Solutions
212-267-6868                    www.veritext.com                          516-608-2400
      Case 19-10289-LSS     Doc 3640-1     Filed 06/11/21   Page 214 of 245


[boundas - claim]                                                                 Page 7

   159:16 163:14,17    california 3:6 9:15      197:25 199:2,19        140:11 161:15
   184:5 190:4         call 27:25 40:14,17      199:19 201:6,6,13      165:5 167:20
 boy 169:12              43:21 44:19 45:5       201:14,14,19,20        171:4 184:9,11
 break 17:8,11           45:6 48:3,16,17,21     202:3,4 206:3          206:6
   18:11 50:17 78:13     49:25 50:5,7         cases 56:22 63:4,6     changed 41:9,11
   78:15,22 79:8         131:17,19,20,22        63:7,7,8 64:7,8        78:15 87:6 97:6
   85:7,11 117:17        132:3,16,18,20,24      65:21 66:6,9           159:16 170:25
   146:9,14,23           133:6,10 134:13        67:18,18 74:19         171:2
   148:20 183:14         134:16 142:21,24       75:17 104:19         changes 205:10
 breaks 17:9             143:2,12,22,24         145:7,7 150:14       changing 161:14
 brief 111:18 119:4      144:19 145:3,5,6       156:7,8 157:8,9,18   channeling 132:7
   121:3                 145:14 164:18          158:2 194:24           132:9 133:5 145:8
 briefing 133:22       called 40:16             198:22 199:12          145:14,14
 briefly 51:2            143:22 194:25        cast 153:22 167:5      chapter 1:5 15:13
 briefs 111:11           195:2                  174:21 179:3           15:16 122:8,19
   112:3,8 114:16,20   calls 21:4 150:6,21      185:7 189:20           151:15,17 153:2,4
   114:21,25 115:8       187:21                 201:18                 157:18 158:2,7
   116:8,10 118:15     cancer 14:15           catastrophic 63:6      charge 193:18,23
   118:19 119:6,15       23:21 24:3 29:24     category 41:13         check 194:21,22
   119:24 120:11         81:4,6,17 82:6       ccr 1:20 204:22,23     checked 78:16
   122:2 138:4,21        87:7 124:6 126:2     cease 54:19            cheek 104:3
 bring 17:25 18:16       141:21               century 9:13           chicago 4:15
   23:17 77:16 85:21   candid 39:18           certain 15:10          chock 155:5
   90:14 120:9 145:8   capably 40:4             49:24 51:17 52:8     choose 114:23
   150:23              capacities 149:17        53:22 54:2 151:12      151:23 182:24
 brittany 193:24       capacity 46:11           152:24 167:2,3,21    circle 5:6
   197:4                 47:5 66:16 128:6       170:24 177:11        circulated 24:16
 broad 63:10 84:10       134:22 148:6           189:17,18              29:3,8,11
   84:14,15 118:18       149:5,8,10 199:23    certainly 50:19        circulating 29:6
 broadened 84:22       capdale.com 5:11         67:23,25 150:10      circumstances
 broadly 56:20           5:13                   160:22                 195:10
   69:13 70:10         caplin 5:5             certainty 81:14        claim 35:10,11,14
 brought 76:23,25      care 12:3              certification            35:15 45:19 64:25
   132:22              careful 130:23           162:19 170:6           72:6,13,21 74:13
 bulk 36:17 101:7      carter 13:15             171:24 205:2           74:25 75:14 76:16
 bunch 184:16          case 1:6 34:13         certified 2:9 204:5      76:20,22,24 80:24
 buy 135:19              61:15 63:9,18        certify 204:7,14         80:25 97:19 98:4
           c             72:7 75:5 96:13        205:4                  98:5 107:15
                         105:13,17 124:15     chains 27:24             114:12 122:23
 c 2:5 3:8 168:22
                         149:21 185:20,23     change 41:18             123:12,15,19,24
   170:7 204:2,2
                         194:11 197:10,10       42:13 130:21           123:24 124:6

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                         516-608-2400
      Case 19-10289-LSS      Doc 3640-1     Filed 06/11/21   Page 215 of 245


[claim - commission]                                                              Page 8

   125:3,9,13,18          63:15 68:11,24       clerk's 43:17            176:6 178:24
   135:17,21 156:14       70:8,14,20 74:9,11     165:10                 184:21 185:12
   196:5,6,6              74:17,18 75:22       client 32:20 33:13       186:18 187:12,17
 claimant 33:24           77:14 80:19 81:4       38:6 39:7 48:19        188:11,14,21
   63:14 72:22 74:18      81:6,7,10,15,16,17     57:17 58:11 60:12      191:3,15 192:3,4
   75:13 76:17 98:6       82:2,6,12 84:4         61:11 68:6,24        close 25:15 29:18
   177:9 182:5            87:19 89:21 91:24      69:8 71:10,23          29:21 74:4 76:4
   190:12 195:16          92:14 93:10 96:2       72:24 74:24 80:23      117:19 127:20
   197:20 198:25          100:19 101:4,8,10      88:12,18,18            131:25
   199:16 200:4           101:12,19 102:10       100:13 104:20        closer 57:25
 claimant's 33:24         105:4,9,24 106:4       108:4 111:9 114:7    code 15:17 132:8,9
 claimants 5:4 6:4        106:23 108:13,16       115:3 116:12           151:18 153:5
   6:13 7:4 12:10         108:24 109:11          117:7 118:24         cohn 8:4
   23:12,13 51:4          110:4,22 111:25        119:13 123:9         cole 6:5
   53:19 72:12 74:8       112:16 113:25          131:13 136:25        collaborative
   76:8,9 77:13           132:4,6 133:4          138:5 139:5            169:20 170:11
   82:10 83:5,21          141:21,21 151:9        140:12 142:4         colleagues 29:2,7
   84:3 87:2,18 88:8      152:22 155:16          148:14 149:12,20       29:9
   88:13,16 89:8,20       177:5 190:10           161:2 163:23         collect 176:4
   91:18,23 92:12,14      194:14 196:11          164:15 173:7         colloquially 195:2
   92:19,22 93:9        clarification            175:20 176:8         come 56:10 57:23
   94:11,18 95:4          148:17                 180:2 186:14           58:12 94:10
   96:8,16,23 99:3,12   clarified 179:16         187:2 188:3 191:4      128:14 148:9
   99:20 101:4          clarify 111:16           191:14,22 192:13       169:13 194:5
   125:25 126:2,25        146:24 170:20,22       194:7,7,8,15,18,18   comfortable 68:2
   154:18 156:17,25     clark 193:25 197:4       194:20,22 195:24       88:22 107:4,7
   167:3 174:25         class 110:22             200:8                  173:13
   175:12,23 176:25       111:25 112:16        client's 30:9 31:15    coming 79:6
   177:14 178:16          113:25 114:12          32:23 73:7 196:2       136:23
   180:2 181:25           179:21               clients 14:15 23:21    commencing 2:7
   188:22 189:17,18     clean 200:24             24:3 29:25 30:6      comment 43:25
   190:22,23 191:9      clear 46:25 84:25        31:11 38:12 42:21      102:19,21 103:16
   192:17 193:13          89:19 126:22           52:12 65:19 66:12      103:18,19,22,25
   194:13                 169:15 178:13          67:8 69:10 70:7        104:3,10,22 147:9
 claimed 165:23           181:15                 70:12,24 71:5,11       147:11,25 148:11
   166:4                clerk 15:9 151:12        72:2 74:11 80:8        149:18,19
 claiming 192:14          152:24 179:11,14       82:9 87:10 88:5,8    comments 102:22
 claims 15:5 37:11        186:13,15 190:14       95:23 99:8,10,23       147:9 148:11
   42:25 44:7 48:24       193:11 196:9,10        100:6,9,18 149:15    commercial 63:11
   49:12 52:13 54:3       196:15,20,23,25        155:13,16,19,20      commission
   54:4,6,22 56:17                               174:22 175:17,18       206:24

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                         516-608-2400
      Case 19-10289-LSS       Doc 3640-1   Filed 06/11/21   Page 216 of 245


[committed - conversations]                                                      Page 9

 committed 54:16          198:5 200:8           184:22 187:13,18    continue 114:15
   62:22                company 5:14            188:6,12,22         continues 120:22
 committee 5:3 6:3        8:10,11               195:17              contract 73:14,16
   6:13 7:3 23:12       complaint 63:21       connect 65:18           73:19 88:19,19
   36:8 38:17 47:21       64:11               connection 26:7         97:23
   48:2,3 161:13        complaints 65:7         28:7 59:11,17       contribution
 common 39:20           complete 40:23          66:11 72:21 73:25     137:15,23
   40:6 47:6 51:2,5,9     92:6 135:6 205:7      81:22 94:18         control 30:9 31:15
   51:17 52:9,21        completely 24:9         149:25 154:7          32:23 80:18 85:9
   53:2,9,23 54:8,12      27:16 160:7           157:24 163:2        conversation 43:9
   54:18,24 56:3,23     complimenting           178:15 198:12,22      43:11 44:6,17,20
   57:5 58:12,24          104:4                 199:15 201:4          45:3,17,18 48:12
   59:9,15,22 60:16     compromise 126:4      consents 194:7          48:13,14 49:2,3,4
   61:2 62:16 101:16    computer 117:19       consider 51:19          61:5 102:25 103:5
   129:14 131:4         conaway 12:11           102:15                104:7,12 125:21
   150:4,11 163:8,11    concerns 44:15        considered 71:20        132:11 133:8,23
   163:21                 45:8 46:8,22          126:8 136:23          135:7,10 143:10
 communicate              47:18 49:20         consistent 38:9         143:18 144:16
   130:17 131:10          133:15,20             40:5                  147:19 148:5,20
   132:19 162:24        concierge 13:15       conspicuous 155:5       150:21 159:15
   163:3 191:2            78:16 79:5,9          155:9                 163:13,14 165:20
 communicated             117:12,13 151:25    consultant 142:11       180:13,16 181:12
   110:5 130:2,9,12     conditioned 42:5      cont'd 4:2 5:2 6:2      183:9,13,22 184:5
   131:14 132:14          182:6,14 185:25       7:2 8:2 9:2 10:2      184:6,13 190:3
   135:13 184:12        conditions 37:16        11:2 12:2 13:2        194:4 195:21
   186:11 189:8           37:17 68:25 159:5   contact 66:8          conversations
 communicating          conduct 173:15        contend 52:21           20:20 35:10 36:2
   23:9 196:23,24       conference 48:16        54:11 57:5 110:21     36:5,7,14,17,20,21
   200:18                 142:21,24 143:2       118:8 122:22          36:23 37:4 39:14
 communication            143:12,24             154:16 158:16         39:18,25 40:11
   127:5 168:3 185:6    confidential 18:24      191:20                41:15 43:7 46:16
   188:3 196:8,13         19:5 86:15 176:21   contends 119:7          46:20 47:6 49:23
 communications         confined 172:13       contention 115:16       50:9,11 53:17
   33:22 34:24 38:10    confines 105:13       contentions 119:2       102:5,24 103:2
   41:2,8 47:4 49:18    confirm 55:9            119:3                 104:8 125:11,12
   51:6,18 53:4,8         72:20 127:19        contentious             131:6 134:9
   54:12 60:25 62:12      129:19 170:2          125:23                143:14 144:2,7,13
   90:12 146:2            194:14 200:3        contents 29:16          144:22,24 145:22
   163:10,11,25         confirmation          contexts 116:24         145:23 146:5
   167:25 185:12,22       49:17 111:15        contingency 96:4        147:3,4,5,7,16,21
   191:22 196:15,20       128:20,24 160:19      96:18 99:14           148:3,9,15,21

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
      Case 19-10289-LSS      Doc 3640-1     Filed 06/11/21   Page 217 of 245


[conversations - debtor's]                                                       Page 10

   149:7 150:16           186:5 188:13         count 45:20 144:3              d
   160:21 163:16,18       189:14 190:5           195:16              d.c. 5:8 7:7 8:15
   164:17 181:2,3,22      200:10 201:9         counted 53:12           10:7 12:6
   193:15,19,23           205:10                 111:14 170:14       daily 71:18
 convince 36:24         corrections 205:10     counting 170:19       date 18:5 23:22
   37:6,9,25 42:12      correctly 157:22       couple 20:20 37:4       25:13 26:25 43:14
   130:7 160:17         correspondence           118:6                 49:5 51:22 53:11
   180:3                  21:22 27:20 28:15    course 18:22            53:14,16 56:7
 copied 196:15,21         28:22 30:20,22         185:4                 63:16 64:16 73:13
 cordial 132:11,12      costly 48:25           court 1:2 2:9 22:2      73:19 74:3 75:4
 corp 5:3               counsel 3:3 4:3,11       47:24 54:5,6,21       77:20 86:12 90:18
 corporate 6:12           5:3,14 6:3,12 7:3      56:16,20 60:20,24     92:2 129:20
 correct 16:18,21         7:11,18 8:3,10 9:3     76:5,6 98:16          131:24 151:19
   20:16 21:2 22:24       9:11 10:3,11 11:3      166:22 204:5          204:10 206:4
   25:25 27:4 28:21       11:12 12:3,10        cover 40:20 56:14     dated 73:24
   28:24,25 32:16         13:3 17:17 18:20       141:20              davis 13:11 21:5
   35:23 44:8 45:9        18:24 20:21,24,25    coverage 4:10         day 55:5 143:23
   46:24 50:3,4 51:8      21:10 22:16 27:11    covered 41:24           143:23 204:19
   52:6 53:24 55:4        29:25 31:4 33:24       42:23 53:22           205:16 206:21
   55:10,11,11,16         34:25 39:7 40:10     covering 44:10        days 74:6 128:23
   58:8,16,20 64:16       47:23 49:22,24       covers 56:19          dead 126:13
   69:24 70:2,10          62:14 64:17 67:4     coy 102:14            deadline 25:16
   73:10,21,22 74:21      67:20 68:7 76:8      craig 7:23              42:7 43:16 49:8,9
   77:9 81:24 83:11       103:8 111:20         crawford 5:10           53:16 56:10,13
   84:20 85:4,5           113:14 123:14,17     created 192:22          162:19 163:5
   89:13,16,18 90:4       142:4 144:12,17      cross 34:5,9            179:2,24 182:2,21
   91:20 92:4,7,10,16     144:17 167:2,4       crossed 97:5            182:25
   93:17 95:24 96:3       169:21 174:23        cure 165:25           deadlines 15:7
   96:6 98:11 100:21      179:24 180:3,19        166:17 171:22         151:6,10 152:23
   108:14 110:16          181:24 182:5,23        178:2               deal 199:5,6
   125:15,19,20           189:16,18 191:2      current 25:4 99:3     dealing 114:4
   129:16 132:23          194:16 197:4,8,11      99:7 122:17         deals 199:11
   134:15 137:4,5         197:15 198:25        currently 75:23       death 56:21 63:8
   151:7 153:14           199:21 200:12,14       95:4                debtor 15:15
   155:2 162:23           200:19 201:4,15      cut 133:7 193:6         23:14 49:23,25
   165:18 169:22          201:21 202:2,15      cutler 10:5             50:10 124:13
   171:3,13,17          counsel's 68:20        cyprus 5:3,14           137:11,24 138:11
   172:11,16 175:6        73:8 144:16            75:12,15 139:23       139:13 151:16
   175:15 177:6         counseling 67:8                                153:4
   183:5,23 184:3,6       68:10 94:17                                debtor's 110:15
   184:23 185:19

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                        516-608-2400
      Case 19-10289-LSS     Doc 3640-1     Filed 06/11/21   Page 218 of 245


[debtors - document]                                                           Page 11

 debtors 1:8 3:3 4:3     13:7                   116:23,24 161:6    discuss 144:21
   4:11 16:13 20:2     delay 158:10,18          185:7 193:20,21      170:17 171:12
   22:8 23:11 49:19    deliver 132:6            195:9,10 199:11      195:15
   94:25 122:8,18        133:5                  199:11 201:22      discussed 47:20
   125:19 141:17       denied 182:2           differently 173:16     57:3 133:3 135:9
 decided 41:25         department 11:4        dig 36:12 98:23        150:5 163:13,15
 decision 39:9         depo 18:2 118:6        digits 174:24          165:20 167:16
   41:18 42:16,22        193:6                direct 69:3 70:21      168:3 180:9 183:9
 declarant 174:8       deposed 16:22            90:10 109:12       discussing 60:2
 declaration 43:17     deposition 1:11          123:14 124:2,5       68:2
   153:12 154:8,15       2:6 14:11 16:20      directed 186:15      discussion 48:5
   162:4 165:11          18:4,23 19:3,8,12    directly 49:19         102:15 104:17
   167:15 168:2,11       21:11,24 22:4,5        145:17 147:6         108:20 113:17
   169:2,8,19 170:5      23:4 28:8,16,18,21     151:22 162:24        125:16 127:3,4
   171:18 172:2          71:7 72:9 78:5         163:3                133:25 148:22
   174:11,20 178:22      79:21,25 95:21       disagree 29:19       discussions 41:24
   179:12,16,18          102:20 111:22          32:3 117:8 122:3     42:24 73:18,24
   180:5,15,17,24        113:18 117:9           174:19               101:15 102:8,11
   181:11,18 183:4       124:22 135:15        disbanded 55:14        102:13 105:3,23
   185:3,9,16 186:9      138:23 162:13          55:15,18             108:6,8 126:11,14
   187:8,20 188:10       187:6 203:9 204:8    disclose 90:6          128:10 130:5
   189:15 199:25         204:11 205:6         disclosed 88:9         141:11 142:16
 decline 60:13         depositions 120:20       91:19                145:18,19 148:24
 deemed 197:8            138:24               disclosing 95:3        148:25 149:4,25
 defect 165:24         derivative 30:9        disclosure 87:16       195:22,23 196:3
 defective 166:17        31:15 32:23            88:10              disease 87:7
 defects 171:22        describe 128:10        discovered 138:25    dismissed 77:2
   172:6                 153:17 156:19        discovery 15:7,8     distinction 72:15
 defendant 63:20       described 161:11         21:20 34:12 57:7   distributing 78:7
   64:7 65:9 75:10     description 14:9         59:17,23 109:4,9   distribution 22:23
 defendants 64:3,9       15:3                   110:2 113:2          110:16
   64:10,11 75:16      designated 19:21         118:13 120:2,19    district 1:3 154:13
 defer 200:13          determine 172:4          138:4,23 139:17    divulge 40:4
 deficiencies          devolved 134:9           139:19 140:9         191:25
   165:23 166:4,10       143:13                 151:6,10,11        divulging 71:22
   177:16,21,25        diagnosis 72:20          152:23,23 156:20   docket 77:6 169:2
 define 116:19         diers 7:16               157:15 158:21,23   document 14:12
 definitely 74:6       difference 148:23        159:8 160:3,8,10     19:13 23:19,25
 definitively 77:10    different 83:24          160:20 161:23,23     24:6,7,8,11,15,16
 delaware 1:3 4:6        96:15 99:9 106:17      161:24 173:24        25:10 26:20,21
   9:5,7 11:8 12:14      106:18,19,19                                27:2,14,18,23 28:4

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                       516-608-2400
     Case 19-10289-LSS      Doc 3640-1    Filed 06/11/21   Page 219 of 245


[document - excused]                                                           Page 12

  28:5,6,16,23 29:3    duly 16:5 204:9       emailed 26:6           establish 124:16
  29:6,8,11,12,15,17   duplicate 190:7       emails 27:15           estate 35:17,19
  29:18,20,22 30:4,5     197:2               embodied 138:10        estimate 56:9 84:2
  30:17,25 31:11       duplicative 194:14      139:12               estimated 98:25
  32:22 33:4 34:2,9      201:5               employ 62:23           et 1:7 206:3
  34:16 52:18 58:24              e           employed 204:14        evaluate 140:21
  78:3 79:18,22                              encourage 69:18        evaluation 140:14
                       e 8:8 11:17 204:2,2
  80:3,18,22 82:8                            encouraged 167:3         140:18,25 141:15
                       earlier 57:9 60:2
  85:10 86:19 91:10                            167:19 189:17          142:6
                         75:4 110:14
  91:12,14,17 95:13                          ended 47:9 132:12      everybody 42:20
                         134:20 138:3,24
  97:13 115:17                               engagement 73:21         134:5 186:16
                         147:9 148:2,12,17
  153:6 159:2,10,11                            73:23 75:5 95:21     everybody's 48:17
                         172:14
  159:12,14,18,20                              96:20 97:12,15       exact 26:25 43:14
                       early 36:17
  169:6 173:13                               enright 6:10             49:5 51:22 56:7
                       easiest 152:16
  186:21 187:21,23                           ensure 170:13            73:13 74:3 75:4
                       easily 76:13 195:4
  188:14,18                                    190:23 191:9           89:25 131:24
                       east 9:13
documented 52:19                             entered 109:10           189:2
                       easy 39:15
  96:20                                      enters 95:22           exactly 84:23
                       echo 87:20
documents 21:13                              entities 74:12           144:15
                       effect 103:20
  21:16,25 22:3                              entitled 19:4 23:25    examination 16:7
                         122:18
  33:21 42:10 44:25                            98:2 112:22            69:5,8 202:20
                       effort 131:25
  91:6 100:7 159:22                            115:20 163:24        examine 34:5,9
                         169:20 170:11,18
doing 77:22                                    191:25               examined 16:5
                         176:2
  103:20 104:13                              entity 64:25 75:12     example 27:25
                       efforts 37:25
  138:23 148:13                                75:15,19               41:9 59:4 72:4
                         42:11 104:4 109:2
  167:21 171:5                               equally 126:25           158:24
                       egnyte 79:6
dorr 10:5                                    equitable 38:16        exchange 37:9,12
                       eight 178:24
double 170:14,19                             erin 7:16                161:14 167:20
                       eisenberg 4:12
downhill 133:9                               erin.diers 7:17          197:19 202:25
                       either 24:19 25:24
drafted 25:17,19                             errata 206:2           exchanged 59:24
                         96:10 131:11
  169:19                                     especially 197:24      exclude 142:23,25
                         139:25 143:22
drilled 198:14                               esq 3:8,10,12,14       excluded 161:19
                         145:16 147:11
drop 36:25 37:9                                3:16,18 4:8,17         161:20 171:20
                         158:5 185:24
  37:21 130:20                                 5:10,12,19 6:10,18     172:5 174:22
                         192:8 197:4
dropped 152:7                                  7:9,16,23 8:8,17     exclusive 154:21
                       eliminate 170:18
drysdale 5:5                                   9:9,17 10:9,16         154:22
                       else's 72:7
dual 185:5 194:25                              11:10,17,19 12:8     excuse 39:7 68:6
                       email 26:6,9,19
  195:4 196:19                                 12:16 13:9,11          73:8 79:12 101:8
                         27:3,6,7,13,17,20
  197:22 198:19                              essentially 21:18        158:8 179:3
                         27:24 28:3 78:17
  199:6                                        37:10,18 41:25       excused 19:7
                         129:4 142:23
                                               42:15
                         187:23 188:2
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com                        516-608-2400
      Case 19-10289-LSS      Doc 3640-1    Filed 06/11/21   Page 220 of 245


[exemplar - filled]                                                              Page 13

 exemplar 95:21         explaining 30:2         200:20 203:4            111:12 112:12
 exhibit 14:9,10,12     explore 50:25         faith 115:6,13            123:5 173:13,25
   14:16,19,22 15:3,4   explored 160:23         116:8,17,19,20,20    fees 67:5 98:2,21
   17:16,25 18:5,7,10   explosion 63:7          116:21 117:3,5          99:2,14,15 197:18
   18:12,15,16 19:11    expressed 179:24        121:24 191:14,20        197:23 198:3,12
   23:18,21,25 77:17    extend 15:7 151:5       192:3,7,10,15           199:7
   77:20,23 78:9,13       151:10 152:22       falls 41:13            fellow 126:9
   78:23 79:12,12         179:23 182:21       false 106:20           felt 44:14 126:6
   83:8 85:7,18,22      extension 42:8,9      familiar 16:20            184:15
   86:12 87:6,10,12       159:5 181:25          22:6,12,14,21 60:6   ferris 8:4
   90:3,8,14,17,20        182:3,6,13            66:2 67:16 78:3      fifth 11:14
   92:13 93:12 94:12    extensions 42:13        86:18 91:12 95:14    figure 162:11
   94:19 95:6,8,19,20   extent 27:22 53:10      110:15 153:6            179:13 195:25
   117:15,20 118:3        120:25 150:13         155:6 165:25         file 45:2 78:7
   150:25 151:2,18        169:17 189:12         173:3,8 179:5           94:21 95:2 111:16
   151:21,23 152:8                f             180:4                filed 20:22 21:15
   152:20 168:5,15                            far 66:25 112:25          21:19,20 22:2
                        f 12:5 204:2
   168:22,25 170:5,7                            131:14 155:12           30:2 44:24 60:20
                        facing 179:20
 exhibits 14:8 15:2                             165:22                  63:17 64:5,14,24
                        fact 50:2 119:25
   17:15 87:23                                farms 7:20                65:7 69:22 72:12
                          120:23 139:17
 exist 54:19 119:3                            farr 6:14                 75:5,22 77:11,24
                          153:21 154:12
 existence 58:5,17                            fashion 110:19            79:14,18,20 82:16
                          165:8 169:4 189:5
 exists 51:14,14                              fassett 1:20 2:8          85:24 86:4,6,16,22
                          194:12 197:10,10
   56:24 118:15                                 204:4,22                88:16 89:9,22,23
                          198:11
   159:14                                     fast 189:25               90:22 91:15,21
                        factors 136:22
 expect 97:17 113:7                           fault 87:22               110:24 111:11
                        facts 40:2 47:3
   115:21 130:11                              favor 26:24 41:14         114:3 118:14
                          107:12 114:10,18
   144:18 155:14,24                             42:2 43:2 53:4,13       151:3 153:10
                          115:12 116:14,16
 expected 188:17                                53:15 111:14            157:17 158:7
                          117:2 119:17
 expecting 122:7                                131:2 156:18,25         162:25 169:9,24
                          120:13,24 121:12
 expedited 110:19                               182:14 184:20           177:5 180:25
                          121:21,22,24
 expenses 198:22                                186:20 189:4            188:10
                          122:5,15 138:25
   199:2,7,15                                 fcr 23:12 48:13,22     filing 64:23 72:21
                          139:10,24 156:24
 expensive 48:24                                144:25 145:2,5,10       87:6,16 139:19
                          160:12 161:11
 experience 134:3                               145:18                  157:25 162:3
                          180:20,22 181:2,6
   172:10                                     february 64:15            171:23 181:18
                          181:8 195:10
 expert 22:15 141:4                             65:7 77:12           filings 60:24 61:7
                        factual 32:7,14
   141:9 142:11                               federal 76:6 177:6        61:11 113:13
                          96:21 138:8
   144:4 173:10,25                            fee 96:4,18 97:2          139:16
                          158:17 182:9,12
 expires 206:24                               feel 16:24 67:25       filled 185:8
                        fair 61:9 82:7
                                                68:4 75:2 88:22
                          97:10 145:16
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                         516-608-2400
       Case 19-10289-LSS    Doc 3640-1     Filed 06/11/21   Page 221 of 245


[final - give]                                                                 Page 14

 final 195:16             194:5,10 195:6        121:15 122:11       friday 1:12 2:2,6
 find 65:5                197:7,13,18 198:6     123:20 127:15         104:24 146:12
 findable 65:4            198:10,13 199:11      136:7 137:17          172:18 198:16
 fine 34:6 65:16          200:11 201:3,10       138:13 140:3        front 70:6 165:11
   69:17 94:15         first 8:11 18:11         142:19 163:6          178:3 179:12
   109:19                 24:11,14 25:9         192:24              frozen 78:7
 finger 4:4               30:12 31:18 43:17   formal 44:19          frye 4:17
 fink 132:23 133:2        63:13,16,17 64:5      45:23 46:2,7        full 91:22 155:5
 firm 24:25 25:6          74:23 75:5,5          47:16 134:14,17       169:23
   40:14,18 41:16         204:9                 134:24 135:2,12     further 95:2
   43:5,5 51:15        firsthand 106:7          136:4,16              112:25 128:9
   54:13 57:16,22      fishing 147:21         formally 94:25          166:25 202:14
   67:15 73:12,25      five 104:8 117:18      formed 55:13            204:14
   123:17 131:19          146:9               forth 19:22 60:7      future 12:10 23:12
   154:3,16 155:15     flag 18:19,25            60:21,23 85:10                g
   155:21 156:10,16       156:20 157:14         111:12,21 113:6
                                                                    g 3:18 132:6
   164:18,21 165:13       160:22,24 161:7       117:9 119:3
                                                                    gallagher 6:14
   165:15 178:25       flip 152:13 153:15       122:23 125:4
                                                                    general 112:23
   184:24 185:4,6,10   floor 9:14 13:6          135:17 136:13,18
                                                                    generally 16:19
   185:17,17 186:3     focus 160:11             138:20 153:15
                                                                      22:6 36:11 63:4
   186:19,19,21        folder 151:2             204:9
                                                                      67:16 88:21 95:14
   187:17 188:3,4      folks 56:8 143:5       forward 18:13
                                                                      110:17 116:10
   190:11,24 191:12       158:25 159:3          27:8 51:18 53:5
                                                                      129:5 137:9,20
   191:24 193:12,16    follow 68:20 124:8       128:5 174:6 194:6
                                                                      150:12 156:6
   193:17 194:22       following 73:7           199:8
                                                                      194:21
   195:8 196:4 197:9   follows 16:6           forwarded 27:9,12
                                                                    genesis 131:5
   197:10 198:9        footnote 165:10        foundation 30:23
                                                                    gerber 4:12
   199:14 200:6        forced 182:24          founded 62:20
                                                                    germane 30:4
   201:12,16,17        foregoing 204:10       four 124:18,23
                                                                    getting 33:12
 firm's 37:22          forgive 48:18 50:2       143:14 144:7,10
                                                                      67:24 72:23 87:20
   195:17              form 22:10 24:12         155:22 174:24
                                                                      114:17 115:9
 firms 26:12 41:3,3       25:11 26:2,15       fraizerh 7:10
                                                                      116:11 134:7,8
   42:12 57:4 65:22       32:25 45:12 49:15   frame 92:3
                                                                      138:5 178:7
   66:8,11 67:5           51:11 56:18 59:19   framed 99:24
                                                                    gilbert 7:5
   106:17,18 155:18       60:18 62:8 63:24    framework 128:7
                                                                    gilbertlegal.com
   157:23 158:6           69:2 70:15 77:4       128:9,12 129:5,25
                                                                      7:10
   162:25 163:4,18        81:11 84:11 87:5      130:17 131:5,11
                                                                    giraldo 7:20
   164:4 165:6,13         93:14 94:14 97:21     132:20,22 134:21
                                                                    give 21:17 39:3
   170:25 178:24          98:9 101:21 102:2   frazier 7:9
                                                                      43:14 68:13 73:15
   179:10 184:19,25       106:5,25 107:25     free 34:11
                                                                      73:19 84:2,10,14
   186:15,17 193:20       118:11 119:10
                                                                      84:14 114:2
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
      Case 19-10289-LSS     Doc 3640-1    Filed 06/11/21   Page 222 of 245


[give - hold]                                                                Page 15

   138:15 139:14         115:2 124:8,15        120:18 128:24      he'll 115:25
   164:11,24 168:16      126:15 130:19         130:16 131:9       head 39:23
   168:17 173:4          138:4,17 140:5,24     156:4 194:19       hear 88:3 110:12
   181:9 202:7           142:25 152:11         198:16 200:23        152:4,5,6
 given 17:4 42:12        153:16 160:18       guys 152:12          heard 35:20
   70:8 91:5 112:9       162:12 169:13                h             104:21 107:8,17
   165:24 166:17         176:7 178:11,12                            107:17,18,18,19
                                             h 1:20 2:8 8:17
   171:21 172:5          181:4,6 183:14                             107:23 108:22
                                               204:4,22
   174:11,18 182:13      189:8,9 191:5                              110:9
                                             haas 8:8
   204:12 205:9          192:12 195:25                            heather 7:9
                                             hale 10:5
 gives 107:9             198:25 199:7,8,8                         heavily 22:16
                                             half 107:19
 giving 30:8 31:13       200:7                                    heightened 17:4
                                             hallway 183:13
   32:4,19 198:2       good 16:9 30:3                             held 2:6 70:14
                                             hand 204:18
 global 145:8            36:9 57:10 73:19                           77:13 84:4 89:21
                                             handle 63:5,6
   150:17                78:10 103:20                             helena 3:18
                                               155:17
 glovsky 8:4             104:14 111:18                            helena.tseregounis
                                             handled 18:18
 go 20:6,12 22:19        115:5,13 116:8,17                          3:19
                                               133:18 198:8
   28:11,12 29:22        116:19,19,20,21                          help 17:15
                                             handling 133:18
   31:22 45:15 57:21     117:3,5 121:13,19                        helpful 110:12
                                             happen 97:10
   66:25 72:17 84:12     146:17 148:13                              112:21 115:14
                                               134:3
   85:12 88:18 95:5      155:17 191:14,20                           153:18
                                             happened 36:17
   95:10 101:23          192:3,7,10,15                            hereinbefore
                                               74:4 97:7,16
   104:16 110:19       goodwin 8:12                                 204:9
                                               124:13 132:10
   113:20 114:13,14    goodwin.com 8:18                           hesitant 98:13
                                               198:4
   120:5 121:9 129:3   gostin 10:9                                  104:16
                                             happens 198:19
   146:13 153:19       gotcha 91:8                                hesitating 45:25
                                             happy 20:12 79:23
   178:6 182:19        gotshal 11:13                              hi 202:22
                                               116:9 170:16
   184:10 193:8          202:23                                   high 107:23
                                               171:12 196:16
   194:6,12,17,18      grand 3:5                                  higher 96:11,12
                                             hart 10:11 25:3
   197:9 201:13,19     great 117:22                               highly 18:24 19:5
                                               40:14 41:9,16
 goals 38:18             132:25                                     86:15
                                               42:25 56:8 130:5
 goes 114:23           gross 97:24                                hire 73:11
                                               143:5 158:25
 going 17:14 18:6      ground 16:20 17:3                          hired 73:16 141:3
                                               159:3 160:16
   18:13 24:17 31:3      127:20                                     142:10
                                               165:13,15,19
   38:18 39:9,20       group 36:8 40:15                           hoc 36:8 40:15
                                               167:15,18,24
   44:9 50:15 51:18      40:17 55:12,13                             55:13
                                               180:10,14,16
   53:4 66:18,21         56:4,5 156:14                            hoesterey 3:10
                                               181:12 183:9,23
   68:20 69:3,4,5,7      164:19                                     18:6 78:6 151:5
                                               185:10,17,22
   69:14 77:23         guerke 12:16                               hold 74:8 78:6
                                               190:2
   102:19 111:22       guess 17:20,24                               168:17
                                             hartford 8:10
   114:15,20,21,24       48:20 53:12 80:16

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
      Case 19-10289-LSS      Doc 3640-1       Filed 06/11/21   Page 223 of 245


[holders - information]                                                          Page 16

 holders 15:4 151:8       81:22 82:12 84:5        119:8,18 121:19       141:13 142:22
    152:21                87:19 89:22 91:25     improperness            143:3 145:3
 holding 93:9             92:15,15 93:10          121:24              index 14:2
    103:21 104:14         97:20,25 137:11       inaccurate 132:18     indicate 119:15
 holdings 10:3            137:11,24 138:10        170:16 187:9          187:7
 honestly 40:4            139:13 144:20         inappropriate         indicated 21:14
 hop 27:25                151:15 153:3            138:9                 43:11 110:14
 hoped 42:17              154:24 155:16         inclination 179:24      144:14 181:16
 hopeful 110:18           176:25 206:3          inclined 158:13         184:20 186:3,22
    146:10              impetus 195:23          include 87:16           187:11,16 188:20
 hopefully 17:19        impinging 39:17           92:18 139:22          190:6 204:10
    18:11 78:23 85:19   implicate 82:21           178:14              indicates 188:4
    117:17 151:20         92:21 111:8 115:3     included 51:6         individual 33:23
 host 179:2               121:25 135:3            82:18,22 83:3,7       66:16 101:4
 hour 50:16               136:25 139:20           84:5 85:3 88:9        134:21 194:20
 hours 118:6              142:2 181:3             89:14 93:11           199:23
 houston 10:14          implicates 83:19          154:14 168:5        individually 20:13
 hubbard 7:12             94:23 111:7 112:4       194:13                173:5
 hughes 7:12              117:6 119:13          includes 80:23        individuals 26:13
 hugheshubbard....        161:9 191:21,22         137:7                 70:14 81:3 82:14
    7:17                  191:23                including 27:14         176:19
 hundred 83:12          implicating 39:4          126:24 150:7        industry 106:13
    94:6,8 107:17         60:11 62:11 83:17       186:4               infer 158:10
 hundreds 93:24           83:25 100:13,24       inconsistent          informal 47:17
    94:2                  101:5,14 114:6          172:23 173:20         136:4,16
            i             119:25 123:2,4,9        174:15 186:13       information 18:22
                          127:11 140:23           196:25                19:5 39:10 44:2
 idea 106:20
                          141:7 142:13          incorrect 185:3         57:6 59:16,23
 ideas 47:20,22,24
                          161:4 167:6 173:6     incurred 199:14         68:15 71:10,22
    47:25
                          175:20 181:21         indemnification         100:8 106:8,10,21
 identical 133:21
                        implication 199:3         4:10                  107:8,11 109:16
 identifies 87:7
                        importance 35:11        indemnity 8:10          109:25 110:4
 illinois 4:15
                          35:13                   30:10 31:16 32:24     132:14 139:5,6
 imerys 1:6 6:13
                        imprecise 98:3            35:10,11,14,15        140:10 159:23
    7:3,11 14:13
                        impression 73:16          36:3 37:7,11          174:7,14 177:11
    15:14 16:13 23:13
                          186:6                   38:14 44:16 45:19     177:22 178:3
    23:14,20 24:2
                        impressions 32:5          46:10 47:19,22,23     179:19 180:8,12
    29:23 58:25 59:11
                          115:10 116:13           47:25 48:24 49:11     180:16,23 181:17
    59:18 64:7,14,23
                          117:6 161:10            49:21 50:7,13         181:19,21 182:18
    64:25 65:8 69:22
                        improper 118:9            114:5 133:15,16       184:18 185:11,13
    70:9 72:22 74:2
                          118:16,18,20,21         140:15,21 141:5       185:21 186:2
    74:10 75:11 77:11
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                          516-608-2400
      Case 19-10289-LSS      Doc 3640-1    Filed 06/11/21   Page 224 of 245


[information - itkin]                                                          Page 17

   187:16               insurance 4:10 7:3    investigate 70:13      19:1,10,19,21 20:1
 informed 125:22          8:3,11 9:3 141:16   investigation          20:13,15 21:1
 initial 16:16 64:4       141:20 142:12          70:19               22:1 23:1,24 24:1
   82:15,19,23 83:7     insurers 59:10        invited 48:19          25:1 26:1,13 27:1
   85:3 88:9 143:21     intake 68:23 176:5    invoke 178:20          28:1 29:1,3,6 30:1
   145:2 162:4            176:20,21 190:25    invokes 176:17,20      31:1 32:1 33:1
 initiate 105:22          191:7               involve 54:2 55:22     34:1,23 35:1,3,8,9
 injunction 132:7       integrity 157:13         55:23               36:1 37:1 38:1
   132:10 133:6         intend 94:21          involved 37:10,22      39:1,6,13 40:1,3
   145:8,15             intended 104:25          37:23 43:24 48:3    40:10 41:1 42:1
 injury 15:5 54:6         129:8,9,11             52:11,11 76:7       43:1 44:1 45:1
   56:21 63:6,14        intending 122:17         144:6,23 145:10     46:1 47:1,2 48:1
   64:25 65:19,24       intends 188:4            145:20 149:3,4,24   49:1 50:1,18,25
   68:11,24 74:9,11     intentional 199:18       150:4 154:24        51:1 52:1 53:1
   74:17,19,25 75:6     intentions 121:13        156:8,9 160:21      54:1 55:1 56:1
   75:14,21 76:16,20      121:19,24              196:8               57:1 58:1 59:1,21
   76:24 77:14 80:24    interest 38:12 39:5   involves 199:6         60:1 61:1,8,20
   82:11 83:5 84:3        39:20 40:6 42:21    involving 147:7        62:1,4,13,15,16,19
   87:17 91:24 93:10      47:7 51:2,5,10,13   ipad 17:19 152:10      62:19 63:1,5,13
   96:2 100:19            51:17 52:9,21       isaac 21:5             64:1,24 65:1,18,24
   101:10,18 102:10       53:2,9,23 54:8,12   isley 10:9             66:1,10,15,19 67:1
   105:9,24 106:4,22      54:19,24 55:25      isley.gostin 10:10     67:3 68:1,3,9,23
   107:15 108:13,16       56:3,24 57:6        issue 17:19 18:13      69:1,9,21,22 70:1
   108:23 109:11          58:13,24 59:9,15       26:17 32:11 38:23   70:7,13,20,23 71:1
   110:3 151:9            59:22 60:16 61:2       72:3 98:23 116:18   71:12 72:1,19
   152:21 154:17          62:16 101:16           125:23 134:9        73:1,11 74:1,10,16
 inquiries 67:18          129:15 131:4           145:15 166:7,12     74:23 75:1,13,23
 inquiry 71:19            134:22 150:13          167:16,18 172:13    76:1,7,15,19,22,25
   200:15                 163:9,12,21 192:6      172:14,20 190:2,7   77:1,18,22,24 78:1
 inspector 57:17        interested 204:17        193:14              78:12,17 79:1,11
   58:11                internet 66:4         issues 38:7 44:18      79:13 80:1,9,17
 instruct 39:8          interpret 118:19         44:20 45:19 46:5    81:1,9,25 82:1,10
   66:21 69:14          interrupt 112:19         56:19 185:5         83:1,6 84:1,4 85:1
   163:23 164:2           117:14 127:13          193:17 197:7,13     85:16,23 86:1,11
 instructing 31:5       intimately 66:2          198:7,13 200:2      86:18 87:1,5,13,18
   68:16 73:3           introduced 152:20        201:5               88:1,3,15 89:1,7
 instruction 68:21      invade 118:23         it'll 63:2             89:21,23 90:1,6,16
   73:8,9 124:9           130:23              itkin 1:11 2:6 13:3    90:20,21 91:1,10
   164:14               invades 38:6             14:4,11,17,20,23    91:23 92:1,11,17
 instructs 68:7         inventory 21:17          15:6 16:1,4,11      92:23 93:1,9 94:1
                          157:9                  17:1 18:1,4,12,19   94:10,16,21 95:1,2

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                       516-608-2400
      Case 19-10289-LSS     Doc 3640-1    Filed 06/11/21   Page 225 of 245


[itkin - kind]                                                                  Page 18

   95:13,22 96:1,8      164:1 165:1,7,22     j&j's 147:17 149:5       164:5 184:5 190:4
   97:1,18 98:1,7,7     166:1,25 167:1       james 10:13              192:23
   99:1,13 100:1,17     168:1 169:1,4        january 85:24          johnson 11:12,12
   100:17 101:1,11      170:1 171:1 172:1      86:7 87:15 89:24       59:17,17,24,24
   101:18 102:1,8,11    172:21 173:1         jason 1:11 2:6           74:18,18,20,20,25
   103:1 104:1 105:1    174:1,4,21 175:1       4:17 14:4 16:4         74:25 75:8,8,9,9
   105:3,8,21 106:1     175:13,16,22           205:4,14 206:5,18      102:9,9,12,12,18
   107:1,6 108:1        176:1,2,4,24 177:1   jersey 2:11 7:21         102:19 105:4,4,5,7
   109:1 110:1 111:1    177:3,13 178:1,14      204:7,24               105:7,22,22 106:3
   111:24 112:1,23      179:1 180:1 181:1    jest 102:22 103:25       106:3,23,23
   113:1,23 114:1,10    182:1 183:1 184:1      104:2,5                107:16,16 108:21
   115:1,4 116:1,6      185:1 186:1 187:1    jfrye 4:18               108:21 141:12,12
   117:1,21 118:1,3,8   188:1 189:1 190:1    jim 36:6 40:13           202:16,16
   119:1,7,16 120:1     190:10,20 191:1,6      41:12 43:6,8,10      joint 15:13 39:4,5
   120:14 121:1,11      191:8,11 192:1,21      44:6 46:15,16,20       55:25 59:4 134:22
   122:1,22,22 123:1    193:1,10,13,22         51:7,10 103:14         134:22 151:14
   123:11,15 124:1      194:1,12,15 195:1      128:17 130:6           153:2
   125:1,4,8 126:1      195:5,15 196:1,4,9     131:19 143:6,7       jointly 1:7
   127:1,8,23 128:1     197:1,17 198:1,11      147:7,14 149:3,3,7   jokingly 62:25
   128:13 129:1,6       198:21 199:1,13        149:11,16,23         jones 13:4,11 21:5
   130:1,3,5,17 131:1   199:22 200:1,3,4       150:8,9,12 163:14    joseph 3:12
   131:10 132:1,19      200:12 201:1         jmorris 13:10          josephine 1:20 2:8
   133:1,11 134:1,11    202:1,13,22 203:1    job 1:21 71:18           204:4,22
   134:17,25 135:1,9    205:4,14 206:5,18      103:20 104:14        judgment 121:23
   135:20 136:1,4     itkin's 112:15           111:18 144:18        june 1:12 2:2,7
   137:1,6,22 138:1     113:24 172:12          148:13                 204:19 205:6
   139:1,11,24 140:1    192:15 201:11        joe 85:21 86:25          206:4
   140:14,17,20                 j              87:11 90:13 95:5     justice 11:4
   141:1,3,11,15,19                            100:15                        k
                      j 11:19
   142:1,10,17 143:1                         joe.teresi 3:13
                      j&j 30:7 31:13                                k 7:23 8:13
   144:1,24 145:1,16                         jogged 48:11
                        32:9 35:2 46:10                             katz 5:15
   145:18,21,24,25                           john 13:9 19:24
                        47:19 49:21 50:12                           keep 48:9 104:20
   146:1,24 147:1                              24:19,23 25:2,25
                        50:12 64:8 103:7                              198:24 199:17
   148:1 149:1 150:1                           26:22 27:23 36:5
                        103:20 104:13                               kept 129:8,9
   151:1,4,9 152:1,2                           41:21 42:3,24
                        109:10 110:2                                  130:14
   152:22 153:1,7                              54:10,13 84:13
                        124:14 140:15,21                            kevin 12:16
   154:1,6,12 155:1                            90:9 101:24
                        141:5 144:20                                kguerke 12:17
   156:1 157:1,17                              112:18 120:16
                        145:9 147:3,4,5                             kim.posin 3:15
   158:1,9 159:1                               124:17 127:12
                        148:4,21 149:24                             kimberly 3:14
   160:1 161:1 162:1                           129:19 131:20
                        150:7,13,13                                 kind 32:4 96:22
   162:24 163:1,3,17                           159:16 163:13
                        202:23                                        118:16,22 119:22
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
      Case 19-10289-LSS      Doc 3640-1       Filed 06/11/21   Page 226 of 245


[kind - line]                                                                      Page 19

   124:12 128:7           135:10 137:19         lack 126:25            lawyers 30:8
   133:2,7,9 134:21       139:3 140:7             133:16,17               31:14 48:12,15,19
   138:2,5 167:14         144:15 145:13,13      laid 133:14,15,20         57:4 62:23 104:19
   189:25 198:15          145:22 146:11           137:19 138:3            108:11,12 131:18
 king 4:5 11:6            148:25,25 149:12        184:8                   131:18 135:8,8
   12:13                  149:21 150:3,3,9      lane 7:19                 144:22 145:22
 klee 9:12                150:19,20 152:18      large 161:17,17           146:5 161:12
 know 17:3,20 19:6        156:3,7,12,13         largely 174:22            170:12 197:24
   21:19 24:8,14          157:6,10,13,23        larger 95:16              199:7
   25:2,5,17 26:11,18     158:3,22,24 159:3     largest 35:16,16       lay 159:2
   27:2 28:3 29:25        159:6,7 160:20          35:19 155:20         laying 111:19
   32:22 33:7 36:22       161:3,12,21,24        lasalle 4:13           lays 159:4,10
   36:23 37:10,16         162:7,7,10,14         late 158:10 159:24     layton 4:4
   38:15,24 40:17         163:22,24 164:22        161:17,19 162:2,2    lead 197:8,11,15
   42:8,15 43:17          164:22 166:19           162:8,9,15 163:2,4      198:25 200:12
   45:2,4 48:17           167:13,21 171:7,9       163:18 164:21,23        201:4,15,20 202:2
   51:13,22,25 55:5,6     171:9,13 172:18         164:24 165:6,8,9     leads 67:8 68:10
   56:7 58:2 59:5         173:6,12 176:11         167:19 179:4         learn 150:18
   63:16,22 64:2,6,6      178:2 186:10,25         184:19               learned 150:19
   65:2 66:3 67:12        187:5,8 188:2         latest 22:7 82:5       leave 63:2 135:13
   67:14,23 69:25         190:9,16,19 191:2     latham 3:4 16:12          141:25
   72:3,6,7 73:13         191:25 194:8,10         50:2,5,6             leaving 123:14
   74:3 75:4,10,25        194:18 195:2,9,12     laura 13:11 21:5       led 186:7
   76:5,11,14 77:8,12     197:12 198:2,11       law 24:25 26:12        legal 73:18 106:13
   78:14 82:4,22          198:15 199:3,4,18       37:22 40:14 41:2        119:6 120:11
   83:2,4 88:21 89:4      199:18 201:8,16         41:3 57:4 65:22      leisure 153:16
   92:24 93:25,25         201:20,24 202:24        66:8,11 73:12        lengthy 79:22 80:3
   94:5,8,9,13,16,20      203:3                   154:3,16 155:18      letter 73:21,23
   96:10,14 97:3,4,7    knowable 76:14            155:21 165:15           95:22 96:20 97:12
   97:15 98:11,14,17    knowledge 96:22           186:19,19 188:3,4       97:15
   98:19 103:10           106:7,9 110:7           190:24 191:12,24     leverage 30:7
   107:20 108:10,15       136:20 141:14           193:12 194:5,22         31:13 32:8 35:2
   108:16,18 109:4        150:5,11 154:9          195:8 197:7 198:6    levin 8:4
   109:20,21 111:3        171:19 182:10,11        198:9,10,13          lexitas 79:4
   111:18 112:21          182:12                  199:11,14 200:11     license 204:23,23
   114:6,16 116:11      knows 165:22            lawyer 22:13           limited 105:16
   118:15,22 120:24     ktbslaw.com 9:18          24:16,18 39:13       linda 11:10
   122:20 126:24                  l               48:15,20,20,21       linda.richenderfer
   127:2,3 130:9                                  132:4,23 133:7          11:11
                        labeled 29:23
   131:15,24 132:24                               143:24 164:16        line 19:4 127:4
                          151:2
   133:19,24,25                                   167:11 194:9            147:3 206:6

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                           516-608-2400
      Case 19-10289-LSS       Doc 3640-1    Filed 06/11/21   Page 227 of 245


[lines - means]                                                                Page 20

 lines 25:8 48:5         lnorman 10:17                 m            mattered 189:6
    186:22               locke 12:8            m 5:12 10:9,16       matters 41:23
 linville 165:16         lodged 114:3          ma'am 73:6 124:7      53:22 56:15 58:7
 lion's 179:4            log 164:8             madison 7:21          58:19
 lipton 5:15             lombardi 6:18         magnitude 90:2       matthew 3:16
 liquidation 120:21      long 56:10 73:23      maintain 51:20       matthew.salerno
 lisa 10:16                118:23 174:4        majority 81:16        3:17
 list 51:6 65:13         longer 53:9 119:22     96:9 172:19 195:3   maximizing 52:12
    70:7 87:2 88:5         176:12              making 16:14         maximum 136:12
    92:5,6 95:3          look 63:21 64:10       72:16 148:18         136:18
    164:24 165:13,18       65:5,8 75:16         157:12 169:16       mcrawford 5:11
    165:19 194:14          78:19 114:25        manges 11:13         mdl 54:5,22 56:17
 listed 32:2 70:12         116:9,10 129:3      manner 172:23         76:7,8,10 154:19
    71:11 94:12,19         156:13 158:4        maoz 9:17             154:24 177:4,6,8
    96:4 165:10            164:23 166:18       marc 8:8              177:10,14,16,23
    178:17 191:10          169:17 171:12       march 90:23          mean 33:6 35:13
 listen 134:6              183:6 189:23         91:22 92:2,9,11      37:12 41:6 44:25
 listing 92:11             190:17 196:17        128:21,23            49:12 59:12 64:6
 lists 80:19 82:8          199:19 201:6,13     marcos 4:8            66:7 70:17 71:15
    149:20                 202:6               maritime 63:7         76:11 80:10 86:3
 litigation 6:12         looked 177:17         marked 18:4,23        104:13 106:12
    40:16 43:24 63:10      196:6                23:21,24 77:19       108:17 111:2
    63:11,11 75:6,22     looking 32:13,14       86:12 90:17          112:19 113:3,4
    77:3 102:18            78:25 79:3 84:19     151:18               114:13,22 116:20
    103:15 154:13          161:16 169:5        market 6:6 13:5       116:22 118:13
    156:2,4,6,6,8,9      looks 87:5 152:9      marketing 65:22       120:4,5 125:20
 litigations 54:22         152:10               65:23 66:4 67:17     127:13 130:13
 litigator 16:16         loop 127:21           marriage 204:16       138:12,20 141:23
    22:13                los 3:6 9:15          marx 7:19             148:19 149:9
 little 75:4 96:21       lose 30:6 31:11       mass 156:6,11         150:5 155:9,25
    97:15 98:13,24       lost 109:24           master 155:4          157:5 158:5,25
    104:2 188:24         lot 39:24 65:21        158:11,18 159:24     167:17 172:7
 ljones 13:12              100:5 108:11         174:23 175:5         179:9 185:24
 llp 3:4 4:12 6:5,14       116:23,24            178:16,17 190:21     195:8 198:8
    7:5,12,19 8:12 9:4   low 107:23             191:9,10,19          201:25
    9:12 10:5 11:13      lower 96:11,13,19      192:17,22           meaning 118:18
    12:4,11 13:3,4       lpa 153:21            matches 93:4         means 22:14 23:5
    14:11,17,20,23       lss 1:6               math 144:4 171:9      23:7 27:19 32:22
    15:6 18:4 77:19      lw.com 3:9,11,13       179:9                69:7 116:23
    79:13 86:11 90:16      3:15,17,19          matter 16:16          118:21
    151:10 152:22                               105:19 204:17
                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                       516-608-2400
      Case 19-10289-LSS    Doc 3640-1    Filed 06/11/21   Page 228 of 245


[meant - neal]                                                              Page 21

 meant 33:5,7         mind 126:18         33:15,20,25 34:7         153:13,20 154:8
  93:18 104:15        mindful 45:24       34:21 39:12 45:12        154:11 155:3
  130:14              minds 161:15        45:15 46:25 49:15        157:16 158:9
 medical 68:25        minerals 5:14       50:21 51:11 56:18        160:7 165:21
  70:23 71:5,13,18    mines 5:3           59:19 60:18 61:13        166:24 167:8
  72:4,19             mintz 8:4           61:18 62:8 63:24         168:9,12 170:24
 meeting 51:16,16     mintz.com 8:9       65:10,16 66:13,17        174:8
  51:21,23 143:4      minus 104:20        66:23 67:10,20         mouth 186:6
 mehaas 8:9            179:13             68:14,18 69:2,17       movants 166:25
 member 46:15         minute 50:17        70:15,21,25 72:10      move 122:4 174:6
  52:5 128:6           138:16 146:9       72:17 73:2,5 77:4        183:15
 members 36:7         minutes 104:9       81:11 84:7,9,11        mturner 8:18
  49:4 125:24          117:18 202:7       85:5 86:3,8 87:22      multi 154:13
  126:10 143:4        miranda 8:17        89:18 90:10,25         multiple 102:25
  150:16 167:2        mischaracterizes    91:4,8 93:14             111:11 147:20
  179:23 189:17        26:3               94:14 97:21 98:9       murdica 103:14
 memory 24:15         misspoken 86:5      100:25 101:21,25         103:23 104:4,22
  48:12 62:22 79:20   misstating 34:19    102:4 105:11,18          147:7 149:4,24
  103:4 134:14        mistake 171:11,14   106:5,25 109:12          150:8,12
  143:15 165:12       mistaken 86:9       109:18 110:8,11        mute 117:11 178:6
  173:11 189:3        mistakes 171:16     112:13,20 113:9          178:7 183:10,14
 menright 6:11        mittendorf 7:19     113:15,20 115:14       muted 90:9
 mental 32:5          molten 36:8 40:15   116:2 118:11           mutually 154:20
  115:10 116:12        40:17 55:12 56:4   119:10,20 120:4,8        154:22
  117:6 161:10         56:4 164:18        120:17 121:6,9,15      myers 10:12
 mention 189:5        moment 44:10        122:11 123:20                   n
 mentioned 26:14       70:6 171:14        124:2,7,11,20,25
                                                                 n 2:5
  43:4 45:4 47:8      moments 190:6       127:14 129:14,22
                                                                 n.w. 5:6 8:13 10:6
  52:7 54:10 132:4    money 30:6 31:12    136:7 137:17
                                                                   12:5
  134:20 147:8        monies 97:25        138:13 140:3
                                                                 name 25:4,6 40:15
 meso 132:4 133:4     months 51:25 52:3   141:2,8 142:8,15
                                                                   57:3 80:23
 mesothelioma          56:12,12 58:15,16  142:19 146:18
                                                                 named 51:3 57:8
  30:8 31:14 81:5      74:5,6             152:5 157:3 163:6
                                                                 names 24:21
  81:10,15 82:2       monty 5:10          164:6,11 168:8,13
                                                                   132:25
  123:24 125:25       morning 16:9,15     168:18,21 176:11
                                                                 narrow 81:18
  141:21 145:7         45:18              178:21 192:19
                                                                 natural 146:7
  157:8               morris 13:9 19:23   193:3,7 199:24
                                                                 nature 80:24
 michael 6:10          19:25 20:6,25      200:17 202:10,18
                                                                   137:14
 mid 36:15             22:10 24:12 25:11 motion 15:4 21:20
                                                                 ncra 204:23
 million 107:19        26:2,15 30:15,21   120:10 151:3,5,8
                                                                 neal 4:12
                       31:2,6,20 32:25    152:13,21 153:9

                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                       516-608-2400
      Case 19-10289-LSS     Doc 3640-1    Filed 06/11/21   Page 229 of 245


[nearing - oh]                                                                Page 22

 nearing 146:10        noise 178:8           numbered 80:10        objections 21:18
 necessarily 43:22     non 23:14 102:13      numbers 43:18           30:2 36:25 37:9
   48:4 117:6 121:20    128:6 137:11,24        75:24 107:10,14       37:21 45:2 110:23
   195:20               138:11 139:13          108:9,22 155:19       111:11 114:4
 necessary 146:13      noncommittal            174:25 175:5,14       117:10 140:8,11
 need 17:8 36:12        48:9,10                175:17,23 176:5       193:5
   66:25 71:19 84:19   normal 17:3             176:19 177:14       objectors 37:23,25
   95:15 110:19        norman 10:16            178:15              obligation 140:15
   115:23 121:7        north 4:5,13 12:13    nwalter 5:20          obligations 40:5
   146:8 152:13         13:5                           o           obtain 180:2
   154:21 160:6        nos 162:10,15                               obtained 110:2
                                             oath 16:6 67:25
   169:14 193:5        notary 2:10 204:6                             180:24 181:17
                                               68:13 89:4 102:23
 needs 120:2            204:24,24 205:19                           obviously 22:16
                                               107:5 147:14
   173:24               206:24                                       44:25 47:9 52:24
                                               205:5
 nefarious 118:22      note 189:16                                   52:25 65:3 98:16
                                             object 19:23 37:25
 negotiated 115:5      notes 57:10 146:14                            114:22 116:9
                                               39:8 59:19 66:13
   115:13 116:16        202:7                                        118:13 126:22
                                               67:20 69:19
   117:3 118:10        notice 14:10 18:2                             127:2 138:22
                                               107:25 127:15
   119:8,19             18:3 19:12,22                                186:20 194:7
                                               136:7 138:13
 negotiating 30:7       71:21 111:22                               occasion 24:10
                                               192:24,24
   31:13 32:8 35:2      115:20 117:9                               occasionally 72:3
                                             objected 101:25
 negotiation 97:3       157:19 165:24                              occurs 198:20
                                             objection 22:10
 never 30:11 31:18      171:21 172:5                               offer 105:7 197:17
                                               24:12 25:11 26:2
   45:9 47:15 104:24    195:20 199:21                                198:21 199:13
                                               26:15 30:15 32:25
   125:13,17 127:5     notified 196:9                              offered 42:4
                                               45:12 49:15 51:11
   128:8 147:19        november 77:23                                160:14 161:13
                                               56:18 60:18 62:8
   148:9 154:12         79:15 82:9 83:6                            offering 38:17
                                               63:24 67:10 69:2
 new 2:10,10 5:17       84:6 88:17 89:10                           offhand 43:25
                                               70:15 77:4 81:11
   5:17 6:16,16 7:14   number 20:3 30:5                              65:2 92:24 102:21
                                               84:7,9 93:14
   7:14,21 8:6,6        31:10 32:2 76:12                             104:10 108:11
                                               94:14 97:21 98:9
   11:15,15 89:5,5      76:13 77:15 80:11                            190:13,17
                                               101:21 106:5,25
   94:18,21 204:6,7     80:11 82:8,10                              office 11:3 51:23
                                               108:2 109:12,24
   204:24,24            83:20 84:3 89:21                             146:3 170:12
                                               115:22 118:11
 nge.com 4:18           89:25 92:24,25                             official 5:3 6:3,12
                                               119:10,20 121:15
 nicholas 5:19          93:3,4,25 107:14                             7:3 46:11 147:15
                                               122:11 123:20
 ninth 15:12            135:16 150:24                                147:17 148:6
                                               137:17 140:3
   151:14 153:2         155:20 166:7,12                              149:5,8,9,16
                                               142:19 157:3
 nir 9:17               168:6,16 170:4,4                           offline 129:20
                                               163:6
 nmaoz 9:18             172:13 177:2,9                               181:10,23
                                             objectionable
 noah 193:25 197:5      178:17,24 184:17                           oh 64:5 169:12
                                               138:21 140:8
                        190:13,16

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
      Case 19-10289-LSS      Doc 3640-1    Filed 06/11/21   Page 230 of 245


[okay - percent]                                                               Page 23

 okay 17:3 19:10        ones 57:18 133:5                p            175:7,9,10 176:5
   20:6 34:21 44:21       144:14              p 2:5                  176:19,23 184:12
   45:21 57:12 65:10    ongoing 118:14        p.a. 4:4               186:8 187:9
   65:16 66:15 78:2       139:18,19 140:9     p.c. 8:4 10:12         195:20
   81:8,18 87:3,15      open 126:20 127:5     p.m. 1:13 2:3,7      participated 39:14
   90:24 91:4 95:15       127:9                 203:10               154:18
   102:3 112:20         openminded 134:6      pachulski 13:4       particular 24:25
   113:3,15 115:4       opining 173:13          21:6,10 37:22        25:21 27:17 65:12
   116:4 117:16         opinion 56:15           73:12,24 131:19      96:16 187:2 200:4
   119:16 120:17        opinions 123:22         133:8              particularly
   121:9 127:14         opportunity           page 14:3,9 15:3       179:22
   138:20 144:3           124:23 165:25         23:25 95:8 168:6   parties 15:10 51:3
   146:16,18 153:15       166:17 171:22         173:12 205:11        57:2,4,5 60:3 64:8
   164:5,9 165:9          172:6                 206:6                94:18 137:7
   169:8,12 172:12      oppose 139:11,25      paid 99:3,13 106:3     151:12 152:25
   181:5 183:17         opposed 67:7 68:9       132:5                165:22 166:16
   193:8 202:5,10         131:3 200:5         papers 60:20,21        171:19 204:15
   203:4                opposite 124:12         126:23             partner 25:3
 old 157:9              opposition 130:20     paperwork 20:22      parts 167:12
 once 33:6 61:10          130:21                21:14 114:3,3      party 34:24 58:25
   112:2 114:13         oral 14:10 18:3       paragraph 153:20       61:21 62:5,14
   118:17 143:18,19     orally 195:13           154:11 155:3         76:25 101:16
   160:2 185:10         order 72:20 90:2        157:16 158:8         123:12 128:4
   197:9 200:13           172:24 173:9,21       165:21 166:24        130:2 141:3
   201:19 202:2           174:16 180:2          170:4 171:18         142:10
 onder 36:7 40:13       original 88:15,17       174:20 178:22      pay 66:10 67:7
   41:12 43:4,5,6,8       89:10,15              179:18 182:19        68:9 108:18 199:7
   43:10 44:6 46:15     outcome 204:17          183:4,22 184:17    pdf 95:9 168:16
   46:16,20 47:4        outreach 195:12         185:18 186:4,9     pending 17:11
   51:7,10,15 52:4,22   outright 67:7 68:9      189:13,15          pennsylvania 6:8
   53:2,8,18,23 54:15   outside 44:24 54:5    paragraphs             7:6 10:6
   128:17 130:2,6         60:15,25 123:17       153:17             people 26:7,22
   131:19 134:21          137:3 142:11        parent 137:12          27:21 36:3 39:19
   143:6,7 163:14,17    ovarian 14:14         park 7:13 9:13         48:2 88:5 93:21
   185:4,6,17 186:3,8     23:21 24:3 29:24    part 17:18 55:25       106:13,18 130:20
   186:19,20,22           81:3,6,16 82:6        66:3 71:17,20        131:2 150:15
   187:11,16 188:3,4      87:7 124:6 126:2      74:14 104:17         156:7 161:13
   188:10,14,20           141:21                121:18 137:8         184:10 187:4
   189:13 202:25        oversee 47:21           143:20,21 150:15     198:9,10
 onder's 186:21                                 157:11 159:7,15    percent 37:19
                                                160:17 174:10        81:13 96:5,11,19

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                       516-608-2400
      Case 19-10289-LSS     Doc 3640-1     Filed 06/11/21   Page 231 of 245


[percent - predate]                                                            Page 24

   96:25 97:5,19       phone 20:20 21:3         135:20,22 136:9     pointing 139:16
   98:8 161:18           27:25 49:25 50:5       136:19,21 137:6,8   points 18:18 160:5
 percentage 96:18        50:6 87:21,24          137:20 138:10,22    politics 104:9
   97:6 161:17           144:19                 139:12,22 140:2       147:22
 perfectly 34:10       phrase 116:7,19          140:19 142:17       popeo 8:4
 performed 142:6         117:5                  144:8,25 145:19     population 91:22
   142:7               phrased 35:6 99:6        146:3 151:11,15     portion 19:8 62:2
 period 25:15            99:24 191:5            152:24 153:3          79:24 177:3 187:8
   36:13 46:24 52:20     197:21,25              154:24 157:2,24       192:20
   53:7 54:11,14       pickering 10:5           158:13,20 159:25    portions 106:19
   55:3,7,8 130:6,25   picking 189:24           161:25 162:17,17      152:14 153:17
 periodically 17:9     place 10:13 30:12        162:17 167:5,6      posin 3:14
 permit 15:8             31:18                  172:22 173:19       position 60:21
   151:11 152:23       placing 46:14            174:14 179:4,20       72:8 111:13,17
 permitted 178:25      plaintiff 156:18         179:21,25 180:3       113:18 118:14,16
   197:19 198:23         198:23                 182:2,8,15,20,22      118:21 127:16
   199:15,17 200:14    plaintiff's 150:12       182:24 184:20         134:2,4,5,7,15
 person 66:5           plaintiffs 10:11         189:5,10,19,20        137:22 139:2
 personal 12:3 15:5      198:10                 203:2                 147:17
   42:17 47:5 54:6     plan 14:14 15:8,13     planned 184:21        positions 111:19
   56:21 63:14 64:25     22:7,7,17 23:3,10      187:12,17,18          112:24 115:2
   65:19,24 68:11,24     23:20 24:2,17          188:11,21             119:15 126:22
   74:9,11,17,19,25      26:8,24 27:22        plans 21:19             138:3,20 140:7
   75:6,14,21 76:16      29:24 30:3,3,7       plant 63:7            post 43:15 49:17
   76:20,24 77:14        31:12 32:8 34:25     plaza 7:13              180:17
   80:24 82:11 83:5      36:25 38:2,11        pleading 157:18       potential 65:19
   84:3 87:17 91:24      41:14,16,17,18         157:25                105:23
   93:9 95:25 100:19     42:2 43:2,8,12,19    please 17:25 19:6     potentially 35:16
   101:10,18 102:10      44:14 46:3,7,12        31:7,9 61:25          71:14,15 92:15
   105:9,24 106:4,22     52:11,24 53:3,4,5      62:24 85:21           98:19 139:4
   107:15 108:13,16      53:10,14,15,19         100:16                179:20 185:3
   108:23 109:11         54:20 56:16 92:23    point 30:5 31:10        187:7,9
   110:3 151:8           98:15,17 99:2,7,12     41:5 47:8 54:18     powder 157:8
   152:21 154:17         99:23 100:2,6          70:8 72:10 107:19   practice 74:15
   172:9                 110:15 121:12          109:14 112:7        practices 156:11
 personally 50:8         122:6,7,16,17          113:13 114:20,21    pre 51:23
   109:6 144:6           125:9 126:20           120:21 124:12       precise 55:5
 pharmaceutical          127:9 128:2 130:8      127:17 132:12,21      111:10 164:25
   63:10 156:2,4,5       130:10,12,18,19        133:3 134:7,8       predate 48:13
 philadelphia 6:8        130:25 131:3,4,11      141:7 146:8           49:3
                         134:19,24 135:2        179:14

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
      Case 19-10289-LSS      Doc 3640-1       Filed 06/11/21   Page 232 of 245


[predated - proposal]                                                            Page 25

 predated 51:24           171:22 191:8,18       pro 38:16               118:24 119:14
   52:2                 private 129:8,9         probably 21:21          123:9 124:3
 predates 54:15         privately 143:22          26:19 36:15 41:10     127:17 130:4
   56:8                 privilege 32:11,13        41:12 52:15 54:23     131:13 137:2
 predominantly            32:20 39:5,20           65:6 71:9 84:20       138:6 139:6
   161:19,21              40:6,12 45:24           97:5 98:3 104:23      140:12,25 141:8
 preference 85:8          47:7 51:20 52:17        114:25 128:10,22      142:4,15 161:2,4
 preliminary 43:18        53:2,9 55:22,24         129:4 156:20          175:21 176:8
   170:6 171:23           56:2 61:7 62:11         175:24 177:25         191:4,23 192:19
 preparation 21:23        71:10 82:21 83:18       195:14 196:7          193:2 200:8
   22:3,5 28:7,16,20      83:20,25 88:24          197:21 198:17       products 12:3
   78:4 79:25 113:19      89:17 92:21 94:23     probe 66:21           professional 2:9
 prepare 20:18            101:6,14 108:4        problem 121:18          204:5
   21:10                  112:4 114:7,17          184:2               professionally
 prepared 20:14,17        117:7 118:24          problems 126:23         42:17
   65:25 67:22 68:12      119:14,14,25          procedures 22:23      program 11:5
   113:7,12 114:19        121:25 123:4,10         110:16 166:16,19    prohibit 59:16
   115:21 120:10          129:15 130:23           166:22 172:24       promise 37:13
   170:10 181:9           134:23 135:3            173:4,9,11,14,20    promised 37:14,15
   194:19                 137:2,4 138:6           174:2,16              202:25
 preparing 28:18          139:20 140:12         proceed 34:20         proof 72:21
 present 13:14            141:7 142:2,3,14      proceeding 20:22      proofs 72:13
 presented 125:6          163:9,12,21 164:8       154:14 177:4        proper 120:12
 presumably               173:7 175:21          proceedings           proponent 46:4,12
   138:25                 176:8,17,20             154:19                131:11
 pretty 36:9 52:16        178:12,20 181:3,4     process 47:22         proponents 15:9
   73:19 155:17           191:4 192:13,14         157:14 176:20,21      23:3,10 44:14
   195:4,4                200:18,20,22,22         177:25 190:25         46:7 121:13 122:6
 previous 90:3          privileged 36:22          191:7 192:20          122:16 125:10
 previously 184:20        41:10 46:17 51:19       194:21                126:20 127:9
   199:14                 53:6 85:2 90:11       produced 73:15          128:2 130:10,12
 primarily 193:24         102:7 123:13            73:17                 130:18,19,25
   196:22,24 198:8        129:7,10,11,12        product 32:5,14         134:19,24 135:2
 prime 15:9 43:17         131:5 139:6,7           32:20 33:13 38:7      135:20,22 136:9
   151:12 152:24          176:22 180:18,20        60:12 61:12 70:16     136:19,21 151:11
   165:10 179:11,14       181:7,21                70:22 71:10,23        152:24 161:25
   186:13,15 190:14     privileges 33:13          72:23 73:5 88:12      162:18 172:22
   193:11 196:9,10        60:12 100:24            100:13 101:2          173:19 174:15
   196:15,20,23,25        111:9 123:2             108:3 109:13,15       179:21 182:20
 prior 64:23 140:8      privy 39:24               111:9 114:7 115:3   proposal 38:4
   146:24 162:3,18                                115:10 116:12         44:19 45:23 46:3

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                          516-608-2400
      Case 19-10289-LSS       Doc 3640-1    Filed 06/11/21   Page 233 of 245


[proposal - questions]                                                         Page 26

   46:7 47:16,17         provision 132:8       67:2 68:16,19       68:6,8 69:3,15,15
   126:16,21 127:9         133:13 153:23       69:11,20 72:14,18   70:11,16 75:18
   127:22,25 128:3,5     pszjlaw.com 13:10     73:3 77:16,21       77:5,7 78:11
   128:7,14,16             13:12               78:10,20 79:10      81:12,19 82:7,24
   129:20 134:12,18      public 2:10 61:7      80:16,21 85:6,16    83:16,23 84:12,15
   134:24 135:2,12         61:10 119:15        86:4,13,17,24 87:4  88:3 93:15,20
   135:20 136:4,16         204:6,24,24         87:11,20 88:2       94:15 97:22 98:3
   200:11 201:3            205:19 206:24       90:13,19 91:3,5,9   98:10,20 99:6,9,24
 proposals 48:4          pull 77:6 168:4       94:25 95:11         101:22 102:2
   126:8 133:12,24       pulling 18:8          100:15 105:15,20    105:6,16 106:6
   134:8                 purpose 36:19,23      109:15 110:13       107:2 108:5
 propose 122:7           purposes 177:7        113:3,10,16,22      109:19,23 110:9
   126:13,15,19            195:17 199:24       115:19 116:5        110:12 111:6,8,23
   127:8 195:5 197:7     pursuant 14:17,20     117:16,23 118:2     112:5,10,12 116:6
 proposed 22:8             14:24 77:19 79:14   120:5,9,15 121:4,7  116:14 117:4
   110:15 128:13           85:23 86:5,11       121:10 124:4,17     118:12 119:2,9,11
   129:6,25 131:10         90:16,22 137:15     124:21 125:2        119:13,24 121:5
   135:25 136:6,13         137:24              127:18 129:18,24    121:16 122:10,12
 proposing 121:14        pursue 142:22         141:10 146:7,21     122:13,25 123:21
   122:17                pursued 143:3         147:24 150:23       127:7,15 130:16
 proprietary 68:14         145:4               151:7,20 152:6,17   131:8,9 136:8
   68:15 191:3,23        put 19:11 20:7        152:19 168:10,14    137:18 138:14,18
 prosecute 47:23           95:5 108:2 118:17   168:19,23,24        139:7,15 140:4
   66:8 194:11             128:5 129:2         176:9,13,14 178:5   141:6 142:20
 prosecuted 37:8           152:12 156:5        178:9 183:10,16     156:22 161:4,5
   37:11 50:8              178:6 186:5         183:20 192:23       163:7 164:25
 prosecuting 61:14       putting 34:12         193:4,9 200:23      172:25 173:23
 prosecution 39:4          66:18 124:14        201:2 202:5,13      174:17 175:19
   48:23 49:11 54:2      pvc 170:6             203:7               176:7,16 178:11
   56:22 59:5                     q           question 17:10       178:19 182:15
 protect 59:16                                 19:19 20:13 22:11   187:21 188:19
                         quartarolo 3:8
 protected 61:2,6                              24:13 25:12,22      191:5,18 197:25
                           14:5 16:8,11
   163:8,20                                    26:3,16 28:19       200:20,24 202:17
                           17:24 18:9,17
 protects 54:12                                31:7,9,10,21,23     202:24 203:5
                           19:9,15 20:5,7,11
   57:6 59:22                                  32:6,12,17,19,21   question's 35:6
                           22:19 23:17,23
 provide 40:25                                 33:2,8,14 39:16    questioning 34:20
                           30:18,24 31:3,8,22
   44:2 140:9 177:11                           44:21 45:13 49:16 questions 26:23
                           31:24 33:18,21
   177:22                                      51:12 59:8,20       39:11 40:25 67:12
                           34:6,18,22 40:7,9
 provided 186:21                               60:13,19 61:23      69:16 71:24 72:25
                           47:10,12 50:15,20
 providence 9:3                                62:4,9,10,24 63:25  75:3 101:13
                           50:24 61:16,19,24
                                               66:17,24 67:3       104:24 112:22
                           65:14,17 66:15,20
                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                       516-608-2400
      Case 19-10289-LSS      Doc 3640-1    Filed 06/11/21   Page 234 of 245


[questions - reject]                                                           Page 27

   113:8,12,21          reads 184:17            178:12 181:6,14       166:5 184:24
   114:22 115:24        real 78:19 102:15       183:18 200:24         185:16 186:8
   119:23 120:6           183:6                 202:11 203:7,8        187:24 189:12
   121:17,22 140:5      really 30:4,16 34:4     204:12 205:8,9      refers 153:21
   147:4 174:5            45:11 66:25 67:12   record's 84:25          166:6 167:13
   190:25 202:9,15        104:2 118:17        records 70:24 71:5      168:2 180:15
 quibble 45:16            128:7,8 147:10        71:13,18 72:4,20      181:12 183:8
   131:7                  160:11 198:14       recover 99:2          refill 146:8
 quibbling 64:19        reask 28:19 161:5     recovered 97:25       reflect 87:17 96:15
 quick 78:19,22         reason 34:4 88:25       98:5 197:18           97:17
   183:6                  98:13 139:11        recoveries 30:10      reflected 97:11
 quickly 54:9             159:8 172:21          30:11,11 31:16,17   reflects 80:8 86:14
   143:13                 185:10,14 195:22      31:17 32:24           87:10 91:18
 quite 79:22 156:3        206:6               recovery 67:6         refresh 116:3
           r            reasonable 159:6        97:19,24,24 98:21     151:25
                        reasonably 158:9        98:22               refute 180:23
 r 2:5,5 6:10,18
                        reasons 14:13         red 156:20 157:14     regard 37:3 44:16
   204:2
                          23:19 24:2 29:23      160:22,24 161:7       46:9 47:19 49:21
 raafi 5:12
                          34:11 72:5 160:10   reduced 55:10           56:16 58:25 63:14
 rafael 9:9
                        recall 21:15 60:4       58:9,21               65:24 74:24 75:13
 raised 148:4
                          64:3 116:7 148:3    reed 7:12               127:23 137:23
 raising 45:7
                          153:23 158:14       refer 110:23 112:2      138:10 139:12,21
 ramos 4:8,9
                          166:13 170:8          114:15 115:8          140:21 141:4
 range 101:4
                          175:2 190:7           153:16 167:15         142:11 149:6
   106:22 107:13
                        receipt 164:16        referenced 41:4         162:2
   190:15
                        receive 25:9 97:18      60:2 145:20 148:2   regarding 46:19
 ranging 47:21
                          98:7 99:12            159:21 172:14         70:20 142:17
 rata 38:16
                        received 25:24        references 154:12       196:25 198:7
 rational 34:10
                          27:3,7,14 29:13       169:16 170:5          201:5
 rc.com 6:11
                          30:24 33:22         referencing 36:14     regardless 162:4
 reach 132:2 154:5
                          106:17,19             166:11                180:20
   154:6
                        recollection 116:3    referral 65:21        registered 2:8
 reached 105:21
                        record 16:3 20:8        66:7 67:18            204:4
 reaction 29:12,14
                          34:8 40:22 50:22    referrals 68:10       regroup 146:15
 read 24:8 31:8
                          61:17 68:5 79:12    referred 22:22        reichman 3:10
   34:3,5,10,17 61:24
                          85:13,14 86:14        28:23 55:12 56:21   reimburse 199:13
   62:3 95:12 157:22
                          89:19 95:20 113:5     180:13              reject 158:13
   162:12 187:21
                          113:17 115:24       referring 20:25         162:6,17 167:4
   189:24 205:4
                          117:8,24 122:3        23:11 24:18 26:10     179:25 182:7,24
 reading 155:8
                          135:5 146:19,22       119:6 120:11          189:19 200:11
   186:24
                          153:18 169:16         121:2 131:23          201:3

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
      Case 19-10289-LSS       Doc 3640-1    Filed 06/11/21   Page 235 of 245


[rejected - richards]                                                             Page 28

 rejected 162:9         remind 20:4 142:5         191:11 202:16       respective 52:12
 rejection 179:21       reminder 61:13          representing          respond 27:13,16
 relate 53:5 135:16       199:22                  16:12 50:12 73:25   responded 27:24
   173:14 192:15        remote 1:10 2:5           147:17 150:13         28:3 104:11
 related 28:15,23         3:2 4:2 5:2 6:2 7:2   represents 42:25      response 38:3
   33:17 53:10 64:24      8:2 9:2 10:2 11:2       52:5 74:17 76:17      39:10 42:19 48:7
   72:12 74:9,11,16       12:2 13:2 17:5          91:19,23 95:4         120:12
   74:19,24 75:14,21      204:8,11 205:6          96:8 99:13 101:11   responses 146:25
   76:16,20,24 77:14    remotely 13:14            154:18 156:11       rest 146:14
   82:11 83:5 84:3      removed 32:8              177:4 187:5         restrict 20:9
   87:17 91:24          removes 30:7            reps 194:25 195:4     restriction 46:14
   100:19 101:10,18       31:12 34:25             196:19 199:6        result 110:21
   102:10 105:9,24      reorganization          request 95:2            111:25 112:15
   106:3,22 107:15        15:14 122:8,18          157:19                113:24
   108:13,15,23           151:15 153:3          requested 62:2        results 114:11
   109:11 110:3         rep 185:5 197:22          181:25              resumed 50:23
   204:15               repeat 24:21            require 68:25           85:15 117:25
 relates 38:13            120:18                  72:19                 146:20 183:19
   52:24 53:3 54:20     repeating 102:23        required 175:5          202:12
   54:21 135:16,24      reported 1:19           requirement           retailer 64:9
 relating 15:10         reporter 2:9,9            37:20 166:15        retained 149:6
   110:2 149:25           62:3 204:5,5          requirements          retainer 63:17
   151:13 152:25        represent 51:4            172:24 173:8        retread 127:20
 relationship 42:18       63:13 64:17 74:24       175:7,11 177:10     revealing 71:9
   68:10 69:9 94:17       75:23 76:9 81:5,9       177:12                88:12
 relationships 67:4       81:14,25 88:15        research 156:12       review 21:22 22:2
 relevance 67:24          89:21 93:2,9,21       resolution 150:17       28:6,14,22 29:18
 relevant 69:12           94:10 125:25          resolve 193:14          29:20 70:23 86:21
 relies 114:10            126:2 156:17,24       resolved 117:15         91:14 153:9
 reluctant 158:12         161:12 194:6          resolving 150:14        169:23 198:5
   158:19 159:24        representation            150:15 197:6,13     reviewed 20:21
 rely 22:16               186:18 198:20         respect 15:12           21:13,14,16,21,23
 relying 115:17         representative            42:22 151:14          22:25 30:17,22
 remember 44:11           12:10 23:13             153:2                 71:5,13 72:7,8
   103:18 147:11        represented 15:6        respectful 134:5        78:4 79:17,19,21
   148:5,12 150:10        74:10 75:13 77:13     respectfully 33:16      79:25 169:8
   155:8 163:21           80:8 82:11,15           39:6,12 107:6       reviewing 71:18
   164:7 165:17           83:6,21 84:4            110:25 124:17       revoke 167:4
   172:18                 87:18 89:8 92:12        160:4 163:22          189:19
 remembering              98:6 111:20 151:9       174:3 191:17,24     richards 4:4
   189:2                  152:22 190:23           192:23

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                         516-608-2400
      Case 19-10289-LSS        Doc 3640-1   Filed 06/11/21   Page 236 of 245


[richenderfer - settlements]                                                    Page 29

 richenderfer          rule 14:18,21,24        scroll 19:16,18         93:4 100:6 159:11
   11:10                 77:19 79:14 85:24       80:17 85:10 86:24     159:12 185:11,21
 right 28:17 30:9        86:6,8,11 90:17,22      86:25 87:12 91:18   selecting 47:23
   31:15 32:18,23        167:6,11                95:7                send 159:17
   33:3 47:19 51:7     rules 16:20 17:4        scrolling 80:3        sense 195:21
   53:23 57:18 66:5      98:15                 search 65:6           sensitivity 17:4
   70:9 71:13 79:9     rumors 106:11,15        searchable 65:3       sent 26:22 33:21
   80:9,13 85:3 93:6     106:16 107:9,20       seasoned 39:13          34:16 187:3 198:6
   96:2,5 98:8           107:20 108:19         seat 37:14,15,18      sentence 183:7,21
   102:17 105:18         109:3                   38:17 42:4,5        separate 121:20
   121:9 139:18        run 54:8 65:6 72:3        57:15 160:15        separately 191:11
   140:11 143:15         75:24                   184:9               serves 143:15
   144:9,10 153:13     running 32:10           seats 104:21          services 10:4
   154:25 160:14       rzahralddin 9:10          160:14 161:13       set 17:17 18:11
   162:20 166:13,22              s             second 86:2             19:22 60:7,21,23
   168:13,21 171:2                               110:12 131:16         111:12,21 113:6
                       s 2:5 3:16 206:6
   175:14 176:25                                 155:20,21 166:9       117:9,20 119:3
                       s.a. 23:13 137:11
   177:2,9,16 178:21                             179:15,15 183:7       122:23 125:4
                       s.e. 7:6
   184:5 185:22                                section 19:16           135:17 136:13,18
                       sa 7:11
   188:12 191:16                                 167:14                138:20 204:9
                       saint 10:13
   192:18 198:3                                security 166:6,11     sets 197:24
                       salerno 3:16
 rio 10:3,3,4 75:18                              172:13,20 174:25    setting 17:5
                       sat 149:20
   139:23                                        175:5,14,17,23        142:24
                       save 80:3
 risk 179:20                                     176:5,19 177:8,14   settle 105:8 106:3
                       saw 24:10,15
 risperdal 103:15                                178:15,17           settled 76:15
                         185:6
   104:7                                       see 19:5,10 24:3        104:19 106:23
                       saying 47:2 107:4
 rlf.com 4:9                                     27:15 30:5,12         107:16
                         107:7 118:20
 road 104:17                                     31:10,19 65:8       settlement 37:20
                         129:17 177:20
   183:15                                        66:24 67:23 78:25     47:24 103:7,21
                         188:5 198:24
 robinson 6:5                                    79:3,8,15 80:2,22     105:23 127:16
                       says 30:6 31:11
 rodney 12:12                                    80:25 81:21 87:8      137:10,16,25
                         59:6 80:24 98:16
 ronit 11:19                                     91:10 96:25           138:9 139:12,23
                         133:25 178:23
 ronit.berkovich                                 114:23 132:2          139:24 145:9
                       scale 118:23
   11:20                                         152:2,4,8,12          148:22 149:4,13
                       scheduled 136:12
 room 11:7                                       176:13 186:16         149:13,15,15,25
                         136:17
 rosen 5:15                                      188:13 196:17         150:15
                       scope 177:19
 roughly 82:4                                  seeing 116:7          settlements 108:23
                         199:20
   179:10                                      seek 160:8,9            109:10 110:3
                       screen 17:21 18:7
 roundup 43:23,24                              seeking 73:18           137:7 139:21
                         19:11 22:20 78:8
 rpr 1:20 204:22                               seen 19:13 22:17        140:2,10
                         78:21 79:2 80:23
                                                 24:6,7,15 70:3
                         152:14 183:25
                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                        516-608-2400
      Case 19-10289-LSS      Doc 3640-1    Filed 06/11/21   Page 237 of 245


[settling - square]                                                            Page 30

 settling 105:4         significantly 58:14   solicit 184:10        sounds 146:17
 seventh 6:15           signing 67:8          solicitation 15:11      198:2
 seyfarth 12:4          similar 26:21           151:13 152:25       source 180:21
 seyfarth.com 12:9        54:14 75:3            166:16,19,21        south 3:5
 shah 5:12              simply 113:13           172:24 173:4,9,11   space 65:20
 shahriar 5:12          single 102:25           173:14,15,20,25     speak 19:21 21:9
 share 17:16,21           103:4 157:18          174:16 199:25         41:20 43:5
   18:7,10,12,15,16     sir 203:6             soliciting 182:22     speaking 70:10
   67:5 78:9,13,21,24   sitting 26:18 61:4    solution 195:5          193:5
   79:3 85:7,18 91:2      63:22 77:8,9 83:9   somebody 34:16        special 4:10 6:12
   117:15,20 118:3        89:6 93:8 109:20      63:2 72:7 133:25      13:3
   151:21 152:14          110:7,25 114:9        134:2 201:21        specific 34:4 47:15
   168:15 179:4           115:11 116:15       someone's 183:10        64:11 95:25 99:10
 shared 57:7              119:5,16 121:11       202:2,2               111:10,21 114:4
   109:16,21 129:13       122:15 123:18       somewhat 110:19         114:18 116:14
   132:15 149:20          126:18 138:7          197:5                 121:21 134:12
   181:13                 139:9 148:2,19      soon 85:20              153:16 187:2
 sharing 78:8             156:15,23 159:21    sorry 19:24 24:21     specifically 37:13
 shaw 12:4                160:12,13 166:13      25:23 28:12,19        38:24 103:11
 sheet 206:2              171:15 172:15         44:5 46:13 64:2       113:6 140:20
 sheets 77:6              173:18 174:8,13       78:8 84:13 101:23     148:11 184:4
 shipman 8:12             177:20 187:10,15      107:3 109:23        specifics 94:13
 short 43:10 46:6         201:8,24              112:18 127:12       spectrum 63:10
   85:6 108:17          situation 97:9,17       167:17 168:8        speculate 33:5
   117:17                 117:15 195:9          176:15 183:24         89:11 187:6
 shot 34:11 202:18        196:19 197:22         193:22              speculating 157:7
 show 42:10 79:24       situations 198:19     sort 17:4 40:20         188:24
   115:16 171:7           199:10                43:25 62:25         speculation 96:23
   196:16               size 91:6               102:22 104:7          97:8 157:11
 showed 140:25          skipping 150:24         105:2,22 108:17     split 38:14 114:5
   155:4,11             slightly 87:6 99:9      118:16 131:4          125:22 126:5,24
 shown 100:11             161:5 173:16          132:12 133:16,17      134:19 135:25
   109:9 205:11         slombardi 6:19          134:9,11,17 139:3     136:5 197:17,23
 shows 161:23           slowly 110:20           149:22 150:17         198:12
 shy 80:8               smalltalk 105:2         155:25 161:9        spoke 55:6 56:15
 side 134:3,4           social 166:6,11         184:7 186:16        spoken 35:21,25
 signature 204:21         172:13,20 174:24    sorting 185:5           154:2,10 165:7,14
 signed 185:15            175:4,14,16,22      sought 30:12            165:16,16 184:13
   186:18                 176:4,18 177:8,13     31:18 109:5         sports 104:9
 significant 74:14        178:15,17           sound 80:13 93:5      square 12:12


                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
      Case 19-10289-LSS     Doc 3640-1     Filed 06/11/21   Page 238 of 245


[sraafi - suspect]                                                             Page 31

 sraafi 5:13             171:19                 156:18 157:24       supplement 14:22
 stage 77:2            stay 46:17               159:24 162:3,25       90:15,20 111:17
 stamped 86:14         stays 117:19             163:4,18 164:21     supplemental 95:3
 stands 99:11          stenographic 1:10        164:23 165:6,8,23     179:15
 stang 13:4              2:5 16:2 204:8,11      177:13 190:21       support 114:11
 stargatt 12:11          205:6                  191:10 193:11,12      125:5,10 126:19
 start 36:10 73:18     steps 190:22 191:8       201:12                139:25 153:13
 starting 118:23       stern 9:12             submitting 158:10       174:8 180:23
 state 2:10 8:11       steve 35:20,21,24        158:18 191:8,19       203:2
   54:5,21 56:16         36:6,24 37:5 42:4    subscribed 204:18     supported 135:25
   76:5 170:23           44:17 45:4,17          205:16 206:21         136:6,13
   174:21 179:19         47:16,20 48:14       subsidiaries 75:10    supposed 177:11
   181:5 192:25          131:17 133:6         substance 164:3         177:22
   204:6 205:19          143:11,17,20,21      substantial 155:18    sure 17:13,23 19:2
 stated 32:17,19         143:24 144:2         substantive 28:4        19:7 27:20 30:11
   119:15 130:21         159:3 160:14           102:12,13 104:12      31:17 34:14 35:3
   140:7 174:23        stop 80:20 87:3        sufficient 113:11       35:7 38:11,20
 statement 14:16       stopping 146:8         suggest 38:22           40:22 47:13 48:15
   14:19,23 30:14      street 4:5,13 5:16       121:12 122:6          59:21 62:10 67:11
   31:25 32:4,15         6:6 8:13 11:6 12:5     174:14                71:21 72:14 80:5
   44:3 66:14 69:6       12:13 13:5           suggested 62:16         81:20 84:23,24
   70:13 77:18,24      struggling 188:25        123:11,15 125:8       95:17 105:12
   79:13 80:7,15       stuart 6:18              125:13,17 197:12      109:25 110:6
   82:5 83:8 84:6      subcategories          suggesting 116:2        132:17 133:11,17
   85:23 86:10,16        52:16                suggestion 45:10        135:5,15 147:12
   88:14,15,17 89:9    subject 19:25            45:21 47:15 61:21     147:13 152:17,17
   89:10,15,23 90:7      39:19 40:12 41:23      62:5 134:12,15        157:12 160:5
   90:16,21 92:10,13     53:9,22 56:14        suggestions 44:13       164:10 165:4
   92:18 93:5,11         58:7,19 98:18,21       44:22 45:5,6          169:11,15 170:21
   94:22 124:18          101:16 109:6           46:21 48:4,8          172:25 173:17
   153:24 155:7          112:25 129:14          133:12                178:12 181:14
   157:20 158:14,17      160:3 163:10         suggests 115:12         182:16 183:16
   166:2 167:7           200:17,21 205:10       116:16 117:2          187:15 190:19
   171:25 180:4        subjects 52:8,10         119:17 122:16         196:12 197:11
 statements 69:22        111:12                 139:10 156:24         199:20 200:2,15
   70:5 71:12 154:7    submission 92:25         159:23 187:16       surprise 96:24
   167:23              submit 92:23           suite 4:14 5:7 6:7      97:8 200:16
 states 1:2 11:3,5       175:13,16 177:8        8:14 9:6            surprised 188:13
   134:3,4 146:2         179:2                supercede 201:11        188:15,15,16
   155:4 157:17        submitted 53:12          201:17              suspect 29:10
   158:9 165:21          98:4 153:12                                  111:13 148:10

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
      Case 19-10289-LSS     Doc 3640-1    Filed 06/11/21   Page 239 of 245


[suspect - thanks]                                                              Page 32

   158:4,6 199:9         75:14,21 76:16,20     104:19,21 125:23       127:10 128:22
   201:14,22             76:24 77:14 80:24     125:24 126:3,9,20      132:17 140:13,22
 suspicion 33:6          82:11 83:5 84:3       127:2 128:2,6,6        150:8 161:10
 suspicions 89:3         87:17 91:24 93:9      130:7 131:18           164:4 177:17
 switch 180:11           95:25 96:7 100:19     132:4,15 135:8         181:20 183:14
 switched 179:17         101:10,18 102:10      142:18 143:5           192:2 197:14
   183:24                102:21 103:10,17      144:7,8,13,23          198:17
 switching 42:6          104:6,10 105:4,9      145:20 150:6,17      telling 88:22
   159:4 171:11          105:24 106:3,22       150:22 167:3,19        114:25 181:8,11
   180:10                107:15 108:13,15      167:25 179:23          181:20
 sworn 16:5 204:9        108:23 109:11         189:17               tension 126:3
   205:16 206:21         110:3 147:10,16     tdp 114:11 115:5       teresi 3:12 86:2
           t             147:18 148:2,4,8      115:12 122:24        term 23:3,5,10
                         148:10 149:7,17       123:12 133:13          192:7,8
 t 2:5,5 12:8 204:2
                         149:19 150:2          136:13,18 138:22     terms 28:18 45:3
   204:2
                         151:8,16 152:21     tdps 21:19 22:22         46:11 47:24,25
 tabulation 171:21
                         153:3 154:17          60:7 99:3 110:21       96:15 103:21
 tac 30:8 31:14
                         206:3                 111:24 112:15          107:10 109:9
   37:14,15,18 42:5
                       talcum 157:7            113:24 116:16          113:11 145:8
   160:15,15 184:9
                       talk 17:6 66:2,5        117:2 118:9 119:8      157:12 184:7
 take 17:8,9,11
                         67:22 70:6 73:17      119:18 121:14        terribly 162:12
   22:20 32:11 49:12
                         106:13 108:11         125:4,18 135:18      terrific 144:17,18
   50:16 78:19,22
                         120:7 143:19        team 150:15            test 39:22 40:7
   85:6 90:13 91:6
                         144:21 148:7        teasdale 9:4           testified 16:6,25
   100:16 101:9
                         149:12,16 152:15    ted 108:2 110:11         148:12
   117:17 119:9
                         177:19 181:9          202:22               testify 20:14,19
   126:9 129:22
                         194:20              tell 23:6 25:13          46:19 47:11 89:14
   137:22 143:8
                       talked 44:18 45:18      26:20,25 35:8          114:19 182:18
   146:12 148:7
                         62:15 104:8 133:4     36:16,22 38:8        testifying 141:9
   169:4 174:19
                         143:17 149:21         43:19 49:5,23        testimony 26:4
   181:23 183:13
                         164:7 184:8,15        55:21 56:7 64:11       34:19 40:24,25
   190:22 191:8
                       talking 26:7 48:9       71:4,22 72:5,9         148:16,17 184:14
 taken 57:10
                         73:20 90:3 103:12     76:3,12 77:7,10,15     204:12 205:5,8
   112:25 120:19,20
                         103:14 104:6          81:13,15 82:20       texas 10:14
   190:22 205:5
                         105:12 121:19         83:23 84:25 88:11    thank 50:20,21
 talc 1:6 15:4,14
                         149:14 176:10         89:3,4,25 92:20        79:9 202:13 203:5
   33:23,24 40:16
                         196:18,19             93:23 94:24            203:6
   43:22 44:8 51:4
                       taylor 12:11            100:12,23 101:3,7    thanks 16:14
   54:6 56:21 63:14
                       tcc 23:11 30:8          108:10 111:10          17:14 110:11
   64:24 65:19,24
                         31:14 46:15 48:13     112:3,17 114:16        117:23 178:7
   68:11,24 74:9,11
                         48:22 49:5 52:5       115:9 116:10
   74:16,19,24 75:6
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
      Case 19-10289-LSS     Doc 3640-1       Filed 06/11/21   Page 240 of 245


[theodore - touch]                                                               Page 33

 theodore 11:17          150:11,25 154:20         41:7,11 42:13         148:2,17 156:15
 theodore.tsekeri...     154:21,22 155:17         46:24 47:8 49:13      156:23 159:22
   11:18                 157:14 159:6             52:20 53:7 54:11      160:12,13 171:15
 thing 124:23 135:5      160:24 161:2,7,16        54:14 55:3,7,7        172:15 173:18
   152:11                161:22 163:23            57:24 61:23 70:8      174:9,13 177:17
 things 18:16 22:15      165:13,18 166:8          74:4 77:11 80:4       177:20 184:14
   45:4 61:6 74:4        169:12,20 170:23         83:6 88:16 89:9       187:10,15 193:5
   108:18 111:15         172:8,15 173:23          89:22 91:21 92:3      201:8,24 202:14
   116:23 118:19         178:4,19 179:9,12        110:12 128:19,21    today's 78:5 79:21
   121:25 132:13         180:19 183:12            130:6,22,25 131:3   told 34:13 36:6
   133:7 134:3 135:9     184:8,15 185:25          131:9,25 132:13       48:14,21 49:10
   139:4,8,20 143:13     189:6 191:3 192:8        134:16 147:6,6        50:7 60:15,25
   149:22 157:12         192:25 194:17            152:11 153:19         115:7 126:12
   167:21 173:6          195:2,8 196:22           161:18 174:4,12       142:21 143:3
   191:23 192:15         198:4 199:3 202:6        176:3 180:2 185:8     145:3,6 150:9
 think 16:23,23,25     thinking 57:18             185:15 187:14,19      159:13 188:11
   17:2 18:23 20:8       148:20                   188:9 189:23          189:3
   23:6 25:6,24 26:5   third 8:5 15:10            190:20 202:14       tongue 104:3
   32:3,6,10,18,21       97:4 137:7 141:3      timeline 135:14        tool 182:22
   33:12,14 35:15        142:10 151:12         times 124:19,24        top 14:12 23:19
   38:6,9,17 39:3,6      152:24 155:21         tinto 10:3,4,4           24:2 29:22,23
   40:3,15,16 41:8       179:15                   75:18 139:23          155:22
   43:9,22,25 44:24    thomas 5:6 12:8         titled 14:12 23:19     topic 30:16,19
   45:20 47:2,3        thought 86:8            tlocke 12:9              33:17,18 35:25
   48:10 52:7,15         104:23 143:16         today 18:21 19:3         44:9 66:14 67:19
   54:7 59:7 61:4,16     145:12 164:13,13         20:14,25 21:11        115:4 117:9,10
   66:20 69:11 72:23   thoughts 161:10            22:4 23:4 26:18       135:24 136:11
   80:12 82:4 83:17    thousand 83:14             28:8,16,21 40:24      150:20 195:21
   83:24 88:4,11         107:18 187:4             51:15 57:9 58:5     topics 19:17,22
   91:5 93:3,16          190:15                   61:4 63:23 66:19      20:3,9,9,15,16,19
   94:23 101:3 102:6   thousands 84:17            67:22 71:7 72:9       42:23 67:21
   104:11 111:5,7,17     90:4 94:2                77:8,9,15 80:2        111:21 113:6
   112:3,7,23,23       three 23:25 63:9           81:9 83:9 89:7        115:19,22 121:2
   113:10 114:13,24      71:24 119:23             93:8 110:7 111:2      135:16 146:11
   116:18 117:4,11       128:23 143:25            114:9 115:11        tort 5:4 6:3,13 7:4
   119:2 122:9 127:3     155:22 202:7             116:15 118:15         23:12 147:8 148:8
   127:6 131:8         tie 65:11 69:18            119:3,5,16 120:24     156:6,11
   132:21,23 133:14    ties 65:15                 121:11 122:16       total 101:11
   133:23 138:18,21    time 16:14 24:11           123:18 124:19         179:13
   138:23 144:10         24:14,17,22 25:15        126:18 136:20       touch 45:2
   147:15 150:4,11       25:15 28:2 36:13         138:7 139:9 147:9

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                           516-608-2400
      Case 19-10289-LSS     Doc 3640-1       Filed 06/11/21   Page 241 of 245


[trade - veritext]                                                              Page 34

 trade 16:17             186:5 199:4,4           122:9,13 124:21     use 23:3,10 37:24
 traffic 142:23        tsekerides 11:17          133:11 141:10         42:11
 trammell 165:15         14:6 107:25 108:2       146:23 160:7,8      usually 134:2
 transcript 205:5,7      110:10 202:19,21        166:21,23,25          193:17 194:5
 transparency 37:6       202:22 203:4            167:24 179:19         197:23 198:9
   38:13,21 44:10,15   tseregounis 3:18          184:18 189:16         199:5,6
   45:8 46:9,22        tuchin 9:12               202:15              uttered 147:19
   47:18 49:20         turn 87:21              understanding                   v
   133:16,20           turner 8:17               19:20 33:9,10
                                                                     valuation 141:5,19
 treated 126:25        twenty 187:4              55:17,20 80:7
                                                                       142:12
 treatment 110:22      two 14:12 23:19           82:17 89:6 104:18
                                                                     value 52:12
   111:25 112:16         24:2 26:13,22           109:8 128:8
                                                                       100:18 101:11,17
   113:25 114:12         29:23 119:23            160:16 164:20
                                                                       102:7,9 123:24
 trial 66:19             128:23 140:6            167:10,22 178:23
                                                                       140:15 141:12,16
 tried 16:23 63:8        144:5 154:20,22         179:8 182:20
                                                                       141:20
   76:19 100:2,3,7       163:16 172:17           183:3 185:8
                                                                     values 102:21
 tries 134:5             184:25 186:14           186:11,25 187:19
                                                                       103:21 104:14,22
 trouble 188:25          194:5 195:24            187:20,22 188:20
                                                                       106:14,18,19,22
 true 64:13 81:8,9     type 38:16 65:23          188:24 189:12,22
                                                                       107:22 122:23
   106:20 109:3          87:7                  understood 17:12
                                                                       123:6,12,16,19
   204:11 205:7,9      types 48:2 63:4           17:13 20:5 61:16
                                                                       125:4,9,14,18
 trust 22:23 61:22     typical 197:15          undertaken
                                                                       135:17,21 136:12
   62:7,17 98:5,21     typically 193:15          100:17,20,22
                                                                       136:12,13,17,18
   110:16 136:24         194:4 197:22          undertaking
                                                                       136:18 149:13,15
 trustee 11:3,5          198:19 199:2            177:25
                                                                       149:21
 trustee's 146:3                u              unequal 110:22
                                                                     variation 124:5
 try 17:6,9 18:25                                111:25 112:15
                       u.s. 11:4                                     various 21:19 60:3
   37:24 81:18 85:7                              113:25 114:12
                       ultimate 182:7                                  72:5
   85:11 95:18 116:3                           unfair 60:10,17
                       ultimately 53:3                               vast 81:16,16 96:9
   121:22 124:15                                 61:3
                         111:14 158:11                                 172:19,19 195:3
   153:17 169:15                               unfortunately
                         179:3 184:19                                verdict 76:19
   186:16                                        168:14
                       umbrella 156:5                                verification 68:25
 trying 17:18 36:24                            united 1:2 11:3,5
                       uncomfortable                                 verified 14:16,19
   37:5,8 40:2,4                                 146:2
                         68:4                                          14:22 77:18 79:13
   45:16,23 46:17                              unknown 100:5
                       underneath 52:16                                85:22 86:10 89:23
   68:3,4 87:23                                unpack 38:19
                       understand 23:4                                 90:7,15,21 92:13
   117:13 118:17                               unsealed 86:15
                         23:15 27:19 30:18                             93:5
   127:20 130:7,20                             untimely 179:3
                         46:13 47:14 52:4                            verify 87:13 109:2
   130:22,22 131:2,7                           update 144:19
                         57:15 59:22 72:15                           verifying 154:7
   146:12 161:3,14                             usdoj.gov 11:11
                         83:19,22 85:12                              veritext 13:15
   162:11 174:5
                         100:2,3 116:21,25                             79:6,7
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                          516-608-2400
      Case 19-10289-LSS     Doc 3640-1    Filed 06/11/21   Page 242 of 245


[version - williams]                                                         Page 35

 version 22:7 86:16    voted 41:13 42:8       192:5 199:25         122:20 129:17
 versions 96:14          42:25 44:7 53:3      203:2                134:2 147:11
 versus 141:21           53:13,15,18                 w             149:2 158:22,23
 video 152:7 169:5       140:19 156:25                             161:6 162:11
                                             wachtell 5:15
 videotaped 14:10        157:10 158:7                              170:25 172:23
                                             waive 181:4
   18:3                  170:25 175:13                             173:19,23 174:15
                                             walter 5:19
 view 18:10 133:4        176:24 182:23                             182:4 186:12,24
                                             want 19:2 20:4
 views 34:14             184:19 186:14,20                          188:7 189:2
                                              25:23 27:15 33:4
 virtual 1:10 2:6        186:20 189:4                              191:13 192:9
                                              34:7 38:19 39:21
   204:8,11 205:6        190:10,11 191:14                          193:4 197:14,21
                                              50:25 54:8 68:12
 virtue 129:12           192:2                                     197:25 201:22
                                              69:6 73:17 76:12
 voice 48:17           voters 161:12                               204:16
                                              79:2 84:24 98:22
 vote 24:17 26:8,23      164:24                                   ways 49:19
                                              98:23 105:11
   26:24 27:21 41:10   votes 42:14,22                             we've 20:8 50:15
                                              114:14 116:19
   42:2,6 43:10          43:12,20 153:22                           62:15,25 99:18
                                              120:24 121:21
   51:24 52:2 53:11      155:5,11 156:18                           100:2,10 112:25
                                              132:17 133:10
   58:3,4,14 92:23       156:19 157:24                             113:6 126:22
                                              135:13 141:25
   111:13,14 128:20      161:14,17,18,19                           138:20 140:6
                                              147:12,13,18,22
   128:25 130:7          161:20,20,21                              147:20,20 148:9
                                              152:15,18 160:5,9
   131:2,12,25           162:2,3,8,9,9,10                          163:15 180:9
                                              160:10 164:2,9,15
   154:17,23 157:12      162:16,17,18                              184:15
                                              169:17 186:7
   158:12,19 159:4       163:2,4,19 164:21                        weather 104:9
                                              187:5 190:14
   159:16,25 160:18      164:23 165:7,8,9                         website 66:3
                                              194:9 196:16
   160:19 161:16         166:17 167:4,19                           156:13
                                              198:15
   162:5,5 163:5,19      170:13,19,25                             week 128:25
                                             wanted 18:19
   167:20 173:15         171:11 174:21                            weekend 45:18
                                              38:11,20 127:2
   179:25 180:3,10       179:4,10 182:22                          weeks 51:25 52:3
                                              194:15 200:4
   180:11 182:2,7        186:14 189:19                             54:15 63:9 74:5,7
                                             wanting 133:17
   184:9,11,21           190:7 193:11                             weil 11:13 202:22
                                             wants 146:24
   186:23,24 187:12      195:24 197:2                             weil.com 11:18,20
                                              176:11
   187:18 188:5,8,11     201:5                                    welcome 39:22
                                             washington 5:8
   188:21 189:8,9      voting 15:11 25:15                         went 128:8 132:11
                                              7:7 8:15 9:3 10:7
   191:16 192:4,16       37:19 42:13 43:16                         133:9 199:9
                                              12:6
   193:12 194:11         43:18 49:7,9                             west 5:16
                                             water 146:9,15
   195:16,16,18,25       56:10,12 151:13                          wexler 193:25
                                             watkins 3:4 16:12
   196:5,10 197:19       152:25 162:4,18                           197:5
                                             watt's 72:6
   198:3,23,24           162:19 163:5                             whatever's 152:15
                                             way 17:21 29:15
   199:16,17 200:5,6     170:6 171:20,23                          wheeler 63:8
                                              35:6,6 40:8 43:16
   201:11,11,17,21       175:11 179:2,23                          whereof 204:18
                                              59:3 83:16,24
   201:22,23 202:3,3     182:14,21,24                             williams 10:11
                                              88:23 97:23 100:4
                         188:5,14 189:4                            25:3 40:14 41:9
                                              116:4 117:5
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
      Case 19-10289-LSS     Doc 3640-1    Filed 06/11/21   Page 243 of 245


[williams - zurich]                                                          Page 36

  41:16 42:25 56:8     wlrk.com 5:20           58:21 59:6 129:2    young 12:11
  130:5 143:5          wondering 27:21         189:7,9 195:13                z
  158:25 159:3         word 147:18 148:8     writings 58:23
                                                                   zahralddin 9:9
  160:15 165:12,14      188:16               wrong 132:8 171:8
                                                                   ziehl 13:4
  165:19 167:15,18     worded 33:8             171:8 188:16
                                                                   zoom 48:16 49:4
  167:24 180:10,14     words 99:16           wrongful 63:8
                                                                     143:4,8,21,21
  180:15 181:12         118:17 161:8                   x             150:21
  183:9,23 185:9,17     186:6
                                             x 9:9                 zurich 59:12
  185:22 190:2         work 32:5,14,20
                                             xyz 28:2                139:23
 willkie 6:14           33:13 38:7 60:12
 willkie.com 6:19       61:11 70:16,22                 y
 wilmer 10:5            71:9,23 72:23        y'all 152:3,12,14
 wilmerhale.com         73:5 88:12 100:13    ycst.com 12:17
  10:10                 100:25 108:3         yeah 19:25 22:12
 wilmington 4:6         109:13,15 111:9        23:9 27:5 28:20
  9:7 11:8 12:14        114:7 115:3,10         34:7 45:14 57:21
  13:7                  116:12 118:23          61:18 64:19,22
 windels 7:19           119:14 123:9           73:5 75:2 79:5,7
 windelsmarx.com        124:3 127:17           80:10,12 86:20
  7:24                  131:13 137:2           87:14,22 90:10
 window 49:13           138:6 139:6            101:25 108:3
 wit 206:5              140:12,24 141:8        110:17 112:13
 withdraw 167:4         142:4,15 161:2,4       117:12 119:12
  189:18                175:20 176:8           120:4,8,17 122:12
 withdrew 20:3          186:16 191:3,23        124:11 128:22
 withhold 39:10         192:19,25 194:3        136:9 137:19
 witness 14:3 16:5      195:6 197:24           138:12 140:5
  19:24 45:14 47:10     200:8                  144:15 145:21
  50:19 70:21 78:14    worked 193:17           157:5 168:10,19
  78:18,25 79:7         194:2,23,24 195:3      168:23 172:15
  84:13 85:9 90:9       195:7 199:5            175:19 176:17,21
  90:11 101:23         working 151:21          181:11 184:2
  102:3 107:3           192:21 197:6           192:12 199:24
  109:13 112:18         198:7,12 201:4         200:17
  113:7 117:22         works 50:17 97:23     yep 152:3 183:7
  119:12 120:10         156:3                yesterday 16:24
  127:12 129:16        worth 101:4           york 2:10 5:17,17
  146:17 147:2          102:23                 6:16,16 7:14,14
  152:3,8 164:5,9,13   wrap 202:8              8:6,6 11:15,15
  183:12,17 203:6      writing 52:18,19        204:6,24
  204:7,13,18 205:2     54:16 55:10 58:9

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
Case 19-10289-LSS    Doc 3640-1    Filed 06/11/21   Page 244 of 245



             Federal Rules of Civil Procedure

                                  Rule 30



 (e) Review By the Witness; Changes.

 (1) Review; Statement of Changes. On request by the

 deponent or a party before the deposition is

 completed, the deponent must be allowed 30 days

 after being notified by the officer that the

 transcript or recording is available in which:

 (A) to review the transcript or recording; and

 (B) if there are changes in form or substance, to

 sign a statement listing the changes and the

 reasons for making them.

 (2) Changes Indicated in the Officer's Certificate.

 The officer must note in the certificate prescribed

 by Rule 30(f)(1) whether a review was requested

 and, if so, must attach any changes the deponent

 makes during the 30-day period.




 DISCLAIMER:        THE FOREGOING FEDERAL PROCEDURE RULES

 ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

 THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

 2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

 OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
  Case 19-10289-LSS   Doc 3640-1   Filed 06/11/21   Page 245 of 245

              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
